Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT AND SECOND AMENDMENT TO

PLEDGE AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND SECOND AMENDMENT TO PLEDGE
AGREEMENT (this “Amendment”) is entered into as of September 5, 2012, among
SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware limited liability company
(“Borrower”), SUNSTONE HOTEL INVESTORS, INC., a Maryland corporation (“Parent”),
each lender party hereto (collectively, “Lenders”), BANK OF AMERICA, N.A., as
Administrative Agent (“Administrative Agent;” Administrative Agent and Lenders
are collectively referred to herein as the “Credit Parties”), each other agent
named therein, each Pledgor party hereto (each a “Pledgor” and collectively,
“Pledgors”), each Issuer party hereto (each an “Issuer” and collectively,
“Issuers”), and each Subsidiary Guarantor party hereto (each a “Subsidiary
Guarantor” and collectively, “Subsidiary Guarantors”).

R E C I T A L S

A. Borrower, Parent, Administrative Agent, and Lenders are parties to that
certain Credit Agreement dated as of November 1, 2010 (as modified, amended,
renewed, extended, or restated from time to time, the “Credit Agreement”).

B. As an inducement to the Credit Parties to enter into the Credit Agreement and
to make Loans and issue Letters of Credit to Borrower thereunder, and to extend
such credit to Borrower as the Credit Parties may from time to time agree to
extend, (a) the Subsidiary Guarantors entered into that certain Subsidiary
Guaranty Agreement, dated as of November 22, 2010 (as amended, modified,
supplemented, or restated from time to time, the “Subsidiary Guaranty”),
executed by the Subsidiary Guarantors party thereto, in favor of Administrative
Agent for the benefit of the Credit Parties (as defined in the Subsidiary
Guaranty) and (b) Parent entered into that certain Parent Guaranty Agreement,
dated as of November 1, 2010 (as amended, modified, supplemented, or restated
from time to time, the “Parent Guaranty;” the Subsidiary Guaranty and the Parent
Guaranty are collectively, the “Guaranties” and each a “Guaranty”), executed by
the Parent in favor of Administrative Agent for the benefit of the Credit
Parties (as defined in the Parent Guaranty).

C. Borrower, the Pledgors party thereto, the Issuers party thereto, and
Administrative Agent, as secured party, entered into that certain Pledge
Agreement, dated as of November 22, 2010 (as amended, modified, supplemented, or
restated from time to time, the “Pledge Agreement”), whereby each Pledgor
granted Liens in the Collateral to Administrative Agent as secured party for the
benefit of the Credit Parties and each Swap Counterparty.

D. Borrower has requested that Administrative Agent and Lenders (a) modify the
terms of the Credit Agreement as set forth herein, (b) release each of Sunstone
Pledgeco, LLC, a Delaware limited liability company and Sunstone Holdco 6, LLC,
a Delaware limited liability company (each a “Released Pledgor” and
collectively, the “Released Pledgors”) from the Pledge Agreement, (c) release
from the Pledge Agreement the Pledged Equity set forth on Schedule A attached
hereto (the “Released Equity Interests”), (d) release the guaranty by each
Person listed on Schedule B attached hereto (collectively, the “Released
Subsidiary Guarantors” and individually, a “Released Subsidiary Guarantor”)
under the Subsidiary Guaranty, (e) release all security interests, if any,
claimed by Administrative Agent in any and all assets of each Released
Subsidiary Guarantor (the “Released Assets”), (f) release from the Pledge
Agreement the Issuers set forth on Schedule A attached hereto (the “Released
Issuers”), and (g) amend and replace Schedule 1 to the Pledge Agreement with
Schedule 1 attached hereto, and each Lender that is a party hereto has agreed to
such modifications and releases, subject to the terms and conditions set forth
herein.

 

   

Second Amendment to Credit Agreement

and Second Amendment to Pledge Agreement

   



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Terms and References. Unless otherwise stated in this Amendment (a) terms
defined in the Credit Agreement or the Pledge Agreement, as applicable, shall
have the same meanings when used in this Amendment, and (b) references to
“Sections” are to the Credit Agreement’s or the Pledge Agreement’s, as
applicable, sections.

2. Amendments to the Credit Agreement. The Credit Agreement is hereby amended in
its entirety (together with the schedules and exhibits thereto) to read as set
forth in Exhibit A attached hereto.

3. Amendment to Pledge Agreement. Schedule 1 to the Pledge Agreement is hereby
deleted in its entirety and replaced with Schedule 1 attached hereto.

4. Amendments to other Loan Documents.

(a) All references in the Loan Documents to the Credit Agreement shall
henceforth include references to the Credit Agreement, as modified and amended
hereby, and as may, from time to time, be further amended, modified, extended,
renewed, and/or increased.

(b) All references in the Loan Documents to the Pledge Agreement shall
henceforth include references to the Pledge Agreement, as modified and amended
hereby, and as may, from time to time, be further amended, modified, extended,
renewed, and/or increased.

(c) Any and all of the terms and provisions of the Loan Documents are hereby
amended and modified wherever necessary, even though not specifically addressed
herein, so as to conform to the amendments and modifications set forth herein.

5. Releases.

(a) Administrative Agent hereby irrevocably releases, and each Lender hereby
consents to such release of, (i) the Released Pledgors from any and all
obligations and liabilities of each such Released Pledgor to the Credit Parties
and the Swap Counterparties under the Pledge Agreement and (ii) all of its liens
and security interests in the Released Equity Interests and in the Released
Assets, if any, including, without limitation, all liens or security interests
in the Released Equity Interests and in the Released Assets, if any, securing
obligations under the Credit Agreement or the Loan Documents. Other than
described in this Section 5, Liens, security interests and other security rights
of Administrative Agent under the Pledge Agreement, the other Loan Documents,
and the Swap Contracts shall not be impaired or released in any way.

(b) Administrative Agent hereby irrevocably releases and discharges, and each
Lender hereby consents to such release and discharge of, each Released
Subsidiary Guarantor from any and all obligations and liabilities of each such
Released Subsidiary Guarantor to the Credit Parties under (and as defined in)
the Subsidiary Guaranty. This release in no way reduces, limits, or otherwise
alters the terms of the Subsidiary Guaranty with respect to the other Guarantors
party thereto.

(c) Administrative Agent hereby irrevocably releases and discharges, and each
Lender hereby consents to such release and discharge of, each Released Issuer
from any and all obligations and liabilities of each such Released Issuer to the
Credit Parties under (and as defined in) the Pledge

 

  - 2 -  

Second Amendment to Credit Agreement

and Second Amendment to Pledge Agreement

   



--------------------------------------------------------------------------------

Agreement. This release in no way reduces, limits, or otherwise alters the terms
of the Pledge Agreement with respect to the other Issuers party thereto.

6. Conditions Precedent. This Amendment shall not be effective unless and until:

(a) this Amendment shall have been executed by each Loan Party, each Issuer,
Administrative Agent, L/C Issuer, and Lenders;

(b) the representations and warranties in this Amendment shall be true and
correct in all material respects on and as of the date of this Amendment, except
to the extent that (i) any of them speak to a different specific date, or
(ii) the facts on which any of them were based have been changed by transactions
contemplated or permitted by the Credit Agreement;

(c) both immediately before and immediately after giving effect to this
Amendment, no Default shall exist;

(d) Administrative Agent shall have received a certificate of a Responsible
Officer of Borrower, Parent, and each other Loan Party certifying (i) the
constituent documents of Borrower, Parent, and such Loan Party, (ii) the
incumbency of the officers of Borrower, Parent, and such Loan Party authorized
to execute this Amendment and each other document executed in connection
herewith (this Amendment and such other documents are collectively, the
“Amendment Documents”), (iii) certificates of existence and good standing of
Borrower, Parent, and such Loan Party certified by the Secretary of State of the
State of its incorporation, formation, or organization, as the case may be, and
(iv) resolutions adopted by the Board of Directors, managers, or other governing
body of Borrower, Parent, and such Loan Party authorizing the execution,
delivery, and performance of this Amendment and the other Amendment Documents;

(e) Lien searches in the name of each Loan Party, and any other name(s) as
Administrative Agent may deem appropriate, in such Loan Party’s jurisdiction of
formation, showing no financing statements or other Lien instruments of record
except for Permitted Liens;

(f) Administrative Agent shall have received favorable opinions of (i) Latham &
Watkins, LLP, counsel to the Loan Parties, (ii) in-house counsel to the Loan
Parties, and (iii) Maryland counsel to Parent, each addressed to Administrative
Agent and each Lender, and each in form and substance reasonably acceptable to
Administrative Agent;

(g) Borrower shall have paid to Administrative Agent all reasonable and
documented expenses of Administrative Agent, (including reasonable attorneys’
fees) incurred in connection with this Amendment and the other Amendment
Documents; and

(h) Administrative Agent shall have received from Borrower, the fees set forth
in that certain letter agreement dated July 26, 2012, by and among Borrower,
Parent, Administrative Agent, and Merrill Lynch, Pierce, Fenner & Smith
Incorporated; and

(i) Administrative Agent shall have received such other assurances,
certificates, documents, consents or opinions as Administrative Agent reasonably
may require.

7. Confirmations, Ratifications, and Reaffirmations.

(a) Borrower and Parent each (i) ratify and confirm all provisions of the Loan
Documents as amended by this Amendment and the other Amendment Documents,
(ii) ratify and confirm that all

 

  - 3 -  

Second Amendment to Credit Agreement

and Second Amendment to Pledge Agreement

   



--------------------------------------------------------------------------------

guaranties, assurances, and Liens granted, conveyed, or assigned to
Administrative Agent for the benefit of the Credit Parties under the Loan
Documents are not, except as set forth in Section 5 hereof, released, reduced,
or otherwise adversely affected by this Amendment or the other Amendment
Documents and continue to guarantee, assure, and secure full payment and
performance of the present and future Obligations under the Credit Agreement and
the Loan Documents (each as amended hereby), and the Swap Contracts, and
(iii) agree to perform such acts and duly authorize, execute, acknowledge,
deliver, file, and record such additional documents, and certificates as
Administrative Agent may reasonably request in order to create, perfect,
preserve, and protect those guaranties, assurances, and Liens.

(b) Each Pledgor (for the avoidance of doubt, other than the Released Pledgors)
hereby (i) confirms and reaffirms the security interest in the Collateral
granted to Administrative Agent for the benefit of the Credit Parties and each
Swap Counterparty under the Pledge Agreement, and, as additional collateral
security for the prompt and complete payment when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations (including,
without limitation, any Secured Obligations incurred as a result of this
Amendment) and in order to induce the Lenders to make their Loans and other
extensions of credit under the Credit Agreement, each Pledgor hereby grants to
Administrative Agent, for the benefit of the Credit Parties and each Swap
Counterparty, a security interest in all of such Pledgor’s interest in the
Issuers listed in Schedule 1 hereto, together with all certificates, options, or
rights of any nature whatsoever which may be issued or granted by each such
Issuer to such Pledgor in respect of such interest while the Pledge Agreement,
as supplemented hereby, is in force and hereby further grants to Administrative
Agent a first priority security interest in all Collateral (other than any
Released Equity Interests and Released Issuers) and all proceeds thereof to
secure all Obligations present and future, (ii) consents and agrees to this
Amendment’s execution and delivery including, without limitation, the releases
set forth in Section 5 hereof, (iii) ratifies and confirms that all Liens
granted, conveyed, or assigned to Administrative Agent under the Loan Documents
are not, except as set forth in Section 5 hereof, released, diminished,
impaired, reduced, or otherwise adversely affected by this Amendment and
continue to guarantee, assure, and secure the full payment and performance of
all present and future Obligations under the Credit Agreement and the Loan
Documents, and (iv) certifies that the representations and warranties in
Section 6 of the Pledge Agreement are true and correct in all material respects
as of the date hereof and hereafter, as to the Pledged Shares, Pledged
Interests, instruments and any other property pledged pursuant to the Pledge
Agreement or this Amendment.

(c) Each Subsidiary Guarantor (for the avoidance of doubt, other than the
Released Subsidiary Guarantors) (i) consents and agrees to this Amendment’s
execution and delivery including, without limitation, the releases set forth in
Section 5 hereof, and (ii) ratifies and confirms that all guaranties,
assurances, and Liens granted, conveyed, or assigned to Administrative Agent
under the Loan Documents are not, except as set forth in Section 5 hereof,
released, diminished, impaired, reduced, or otherwise adversely affected by this
Amendment and continue to guarantee, assure, and secure the full payment and
performance of all present and future Obligations under the Credit Agreement and
the Loan Documents.

(d) Each Issuer (for the avoidance of doubt, other than the Released Issuers)
(i) consents and agrees to this Amendment’s execution and delivery including,
without limitation, the releases set forth in Section 5 hereof, (ii) ratifies
and confirms that all Liens granted, conveyed, or assigned to Administrative
Agent under the Loan Documents are not, except as set forth in Section 5 hereof,
released, diminished, impaired, reduced, or otherwise adversely affected by this
Amendment and continue to guarantee, assure, and secure the full payment and
performance of all present and future Obligations under the Credit Agreement and
the Loan Documents, and (iii) agrees to all of the terms and agreements
applicable to such Issuer in the Pledge Agreement, as amended hereby.

 

  - 4 -  

Second Amendment to Credit Agreement

and Second Amendment to Pledge Agreement

   



--------------------------------------------------------------------------------

(e) Sunstone Holdco 8, LLC, a Delaware limited liability company (“Holdco 8”),
acknowledges and agrees that each transfer of Equity Interests from Sunstone
Holdco 6, LLC, a Delaware limited liability company to Holdco 8 prior to the
date hereof were transferred subject to the security interests granted under the
Pledge Agreement.

8. Representations. Borrower and Parent each represent and warrant to
Administrative Agent and Lenders that as of the date of this Amendment: (a) this
Amendment and each other Amendment Document has been duly authorized, executed,
and delivered by Borrower, Parent, and each other Loan Party; (b) no action of,
or filing with, any Governmental Authority is required to authorize, or is
otherwise required in connection with, the execution, delivery, and performance
by Borrower, Parent, or any other Loan Party of this Amendment and each other
Amendment Document; (c) the Loan Documents, as amended by this Amendment and
each other Amendment Document, are valid and binding upon Borrower, Parent, and
each other Loan Party and are enforceable against Borrower, Parent, and each
other Loan Party in accordance with their respective terms, except as limited by
Debtor Relief Laws; (d) the execution, delivery, and performance by Borrower,
Parent, and each other Loan Party of this Amendment and each other Amendment
Document does not require the consent of any other Person and do not and will
not constitute a violation of any laws, agreements, or understandings to which
Borrower, Parent, or any other Loan Party is a party or by which Borrower,
Parent, or any other Loan Party is bound, except to the extent the same could
not reasonably be expected to have a Material Adverse Effect; (e) all
representations and warranties in the Loan Documents are true and correct on and
as of the date of this Amendment in all material respects except to the extent
that (i) any of them speak to a different specific date, or (ii) the facts on
which any of them were based have been changed by transactions contemplated or
permitted by the Credit Agreement; and (f) no Default exists.

9. Continued Effect. Except to the extent amended hereby, all terms, provisions
and conditions of the Credit Agreement, the Pledge Agreement, and the other Loan
Documents, and all documents executed in connection therewith, shall continue in
full force and effect and shall remain enforceable and binding in accordance
with their respective terms.

10. Miscellaneous. Unless stated otherwise (a) the singular number includes the
plural and vice versa and words of any gender include each other gender, in each
case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Amendment must be construed—and its
performance enforced—under New York law, (d) if any part of this Amendment is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, and (e) this Amendment may be executed in any number of
counterparts (originals or facsimile copies followed by originals) with the same
effect as if all signatories had signed the same document, and all of those
counterparts must be construed together to constitute the same document. This
Amendment shall be considered a “Loan Document” under and as defined in the
Credit Agreement.

11. ENTIRETIES. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AS AMENDED BY
THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES ABOUT THE
SUBJECT MATTER OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AS AMENDED
BY THIS AMENDMENT AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

13. Parties. This Amendment binds and inures to Borrower, the other Loan
Parties, Administrative Agent, L/C Issuer, each Lender, and their respective
successors and permitted assigns.

[Remainder of Page Intentionally Left Blank; Signature Pages to Follow]

 

  - 5 -  

Second Amendment to Credit Agreement

and Second Amendment to Pledge Agreement

   



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

BORROWER:

 

SUNSTONE HOTEL PARTNERSHIP, LLC,

a Delaware limited liability company

By:   /s/ John v. Arabia   John V. Arabia, Chief Financial Officer

 

PARENT:

 

SUNSTONE HOTEL INVESTORS, INC.,

a Maryland corporation

By:   /s/ John v. Arabia   John V. Arabia, Chief Financial Officer

Signature Page to Second Amendment to Credit Agreement and Second Amendment to
Pledge Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A., as Administrative Agent

By:   /s/ Will T Bowers, Jr.   Name: Will T Bowers, Jr.   Title:   Senior Vice
President

Signature Page to Second Amendment to Credit Agreement and Second Amendment to
Pledge Agreement



--------------------------------------------------------------------------------

LENDERS:

 

BANK OF AMERICA, N.A., as a Lender and L/C Issuer

By:   /s/ Will T Bowers, Jr.   Name: Will T Bowers, Jr.   Title:   Senior Vice
President

Signature Page to Second Amendment to Credit Agreement and Second Amendment to
Pledge Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Marc E. Costantino   Name: Marc
E. Costantino   Title:   Executive Director

Signature Page to Second Amendment to Credit Agreement and Second Amendment to
Pledge Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:   /s/ John C. Rowland   Name: John C. Rowland  
Title:   Vice President

Signature Page to Second Amendment to Credit Agreement and Second Amendment to
Pledge Agreement



--------------------------------------------------------------------------------

MIDFIRST BANK, as a Lender By:   /s/ Todd G. Wright   Name: Todd G. Wright  
Title:   First Vice President

Signature Page to Second Amendment to Credit Agreement and Second Amendment to
Pledge Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:   /s/ Michael King   Name: Michael
King   Title:   Authorized Signatory

Signature Page to Second Amendment to Credit Agreement and Second Amendment to
Pledge Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ Noam Azachi   Name: Noam Azachi  
Title:   Assistant Vice President

Signature Page to Second Amendment to Credit Agreement and Second Amendment to
Pledge Agreement



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS:

SUNSTONE CENTER COURT, LLC

SUNSTONE HOTELS ROCHESTER, L.L.C.

SUNSTONE RED OAK, LLC

SUNSTONE KIS, LLC

SUNSTONE SKYWAY, LLC

WB SUNSTONE-PORTLAND, LLC

SUN SHP II, LLC

SUNSTONE HOLDCO 8, LLC

SUNSTONE LA AIRPORT, LLC

SUNSTONE CENTURY, LLC

SUNSTONE JAMBOREE, LLC

SUNSTONE WESTWOOD, LLC

SUNSTONE MACARTHUR, LLC

SUNSTONE QUINCY, LLC, each a Delaware limited liability company

SUN CHP I, INC., a Delaware corporation

 

By:   /s/ John V. Arabia               John V. Arabia, Chief Financial Officer

Signature Page to Second Amendment to Credit Agreement and Second Amendment to
Pledge Agreement



--------------------------------------------------------------------------------

PLEDGORS:

SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware limited liability company

 

By:   /s/ John V. Arabia               John V. Arabia, Chief Financial Officer

SUNSTONE HOLDCO 8, LLC, a Delaware limited liability company

 

By:   /s/ John V. Arabia               John V. Arabia, Chief Financial Officer

ISSUERS:

SUNSTONE HOLDCO 8, LLC

SUNSTONE CENTER COURT, LLC

SUNSTONE HOTELS ROCHESTER, L.L.C.

SUNSTONE KIS, LLC

SUNSTONE SKYWAY, LLC

SUNSTONE RED OAK, LLC

WB SUNSTONE-PORTLAND, LLC

SUNSTONE LA AIRPORT, LLC

SUNSTONE JAMBOREE, LLC

SUNSTONE MACARTHUR, LLC

SUNSTONE WESTWOOD, LLC

SUNSTONE CENTURY, LLC

SUNSTONE QUINCY, LLC, each a Delaware limited liability company

 

By:   /s/ John V. Arabia               John V. Arabia, Chief Financial Officer

Signature Page to Second Amendment to Credit Agreement and Second Amendment to
Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

PART A

 

Pledgor

 

Stock Issuer

 

Certificated

(Y/N)

 

Class of Stock

 

Stock Certificate
Nos.

 

Par Value

 

Number of Shares

 

Percentage of

Outstanding

Stock of the Stock
Issuer

N/A

             

PART B

General Partnerships

 

Pledgor

 

General Partnership
Interests Issuer/Limited
Partnership

Interests Issuer

 

Certificated

(Y/N)

 

Certificate

No. (if any)

 

No. of Pledged Units

 

Percentage of

Outstanding

Interests of the General
Partnership

N/A

         

Limited Partnerships

 

Pledgor

 

Limited

Partnership Issuer

 

Certificated

(Y/N)

 

Certificate

No. (if any)

 

No. of Pledged Units

 

Percentage of

Outstanding

Interests of the Limited
Partnership

N/A

         

Limited Liability Companies

 

Pledgor

 

Limited Liability
Company Issuer

 

Certificated

(Y/N)

 

Certificate

No. (if any)

 

No. of Pledged Units

 

Percentage of

Outstanding

Interests of the Limited
Liability Company

Sunstone Hotel Partnership, LLC   Sunstone Holdco 8, LLC   N   N/A   N/A   100%
Sunstone Holdco 8, LLC   Sunstone Center Court, LLC   N   N/A   N/A   100%
Sunstone Holdco 8, LLC   Sunstone Hotels Rochester, L.L.C.   N   N/A   N/A  
100% Sunstone Holdco 8, LLC   Sunstone KIS, LLC   N   N/A   N/A   100%

Schedule 1 to Second Amendment to Credit Agreement and Second Amendment to
Pledge Agreement



--------------------------------------------------------------------------------

Pledgor

 

Limited Liability
Company Issuer

 

Certificated

(Y/N)

 

Certificate

No. (if any)

 

No. of Pledged Units

 

Percentage of

Outstanding

Interests of the Limited
Liability Company

Sunstone Holdco 8, LLC   Sunstone Skyway, LLC   N   N/A   N/A   100% Sunstone
Holdco 8, LLC   Sunstone Red Oak, LLC   N   N/A   N/A   100% Sunstone Holdco 8,
LLC   WB Sunstone-Portland, LLC   N   N/A   N/A   100% Sunstone Holdco 8, LLC  
Sunstone LA Airport, LLC   N   N/A   N/A   100% Sunstone Holdco 8, LLC  
Sunstone Jamboree, LLC   N   N/A   N/A   100% Sunstone Holdco 8, LLC   Sunstone
MacArthur, LLC   N   N/A   N/A   100% Sunstone Holdco 8, LLC   Sunstone
Westwood, LLC   N   N/A   N/A   100% Sunstone Holdco 8, LLC   Sunstone Century,
LLC   N   N/A   N/A   100% Sunstone Holdco 8, LLC   Sunstone Quincy, LLC   N  
N/A   N/A   100%

Schedule 1 to Second Amendment to Credit Agreement and Second Amendment to
Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE A

Released Equity Interests

 

Issuer

 

Certificated (Y/N)

 

Certificate No. (if any)

 

No. of Pledged Units

 

Percentage of

Outstanding

Interests of the Limited
Liability Company

WHP Hotel Owner-2A, L.L.C.   N   N/A   N/A   100% Sunstone Broadway Lender, LLC
  N   N/A   N/A   100% Sunstone Atlantic Lender, LLC   N   N/A   N/A   100%
Sunstone Hotel Acquisitions, LLC   N   N/A   N/A   100% Sun BB, LLC   N   N/A  
N/A   100% Sunstone RIP, LLC   N   N/A   N/A   100% Pico Ventures, LLC   N   N/A
  N/A   100% Sunstone Outparcel, L.L.C.   N   N/A   N/A   100%

Schedule A to Second Amendment to Credit Agreement and Second Amendment to
Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE B

Released Subsidiary Guarantors

Sunstone Pledgeco, LLC

Sunstone Holdco 6, LLC

WHP Hotel Owner-2A, L.L.C.

Sunstone Outparcel, L.L.C.

Sun BB, LLC

Sunstone Hotel Acquisitions, LLC

Pico Ventures, LLC

Sunstone Atlantic Lender, LLC

Sunstone Broadway Lender, LLC

Sunstone RIP, LLC, each a Delaware limited liability company

Schedule B to Second Amendment to Credit Agreement and Second Amendment to
Pledge Agreement



--------------------------------------------------------------------------------

Exhibit A

 

 

 

Published CUSIP Number: 86800BAC0

CREDIT AGREEMENT

Dated as of November 1, 2010

among

SUNSTONE HOTEL PARTNERSHIP, LLC,

as Borrower,

SUNSTONE HOTEL INVESTORS, INC.,

as a Guarantor,

BANK OF AMERICA, N.A.,

as Administrative Agent

and

L/C Issuer,

and

The Other Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.,

as

Syndication Agent

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as successor by merger to

Banc of America Securities LLC

and

JPMORGAN SECURITIES LLC,

as

Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page  

Article I. Definitions and Accounting Terms

     1   

1.01      Defined Terms

     1   

1.02      Other Interpretive Provisions

     31   

1.03      Accounting Terms

     32   

1.04      Rounding

     32   

1.05      Times of Day

     33   

1.06      Letter of Credit Amounts

     33   

Article II. The Commitments and Credit Extensions

     33   

2.01      Committed Loans

     33   

2.02      Borrowings, Conversions and Continuations of Committed Loans

     33   

2.03      Letters of Credit

     34   

2.04      Prepayments

     42   

2.05      Termination or Reduction of Commitments

     42   

2.06      Repayment of Loans

     43   

2.07      Interest

     43   

2.08      Fees

     44   

2.09      Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate

     44   

2.10      Evidence of Debt

     45   

2.11      Payments Generally; Administrative Agent’s Clawback

     45   

2.12      Sharing of Payments by Lenders

     47   

2.13      Extension of Maturity Date

     47   

2.14      Increase in Commitments

     48   

2.15      Cash Collateral

     49   

2.16      Defaulting Lenders

     50   

2.17      Collateral and Guaranties

     52   

Article III. Taxes, Yield Protection and Illegality

     54   

3.01      Taxes

     54   

3.02      Illegality

     57   

3.03      Inability to Determine Rates

     57   

3.04      Increased Costs; Reserves on Eurodollar Rate Loans

     58   

3.05      Compensation for Losses

     59   

3.06      Mitigation Obligations; Replacement of Lenders

     60   

3.07      Survival

     60   

Article IV. Borrowing Base

     60   

4.01      Initial Borrowing Base

     60   

4.02      Changes in Borrowing Base Calculation

     60   

4.03      Requests for Admission into Borrowing Base

     61   

4.04      Eligibility

     61   

4.05      Approval

     61   

4.06      Notice of Changes in Borrowing Base due to Admission of New Borrowing
Base Properties

     62   

4.07      Appraisals of Borrowing Base Properties

     62   

4.08      Release of Borrowing Base Property

     62   

4.09      Exclusion Events

     63   



--------------------------------------------------------------------------------

Section

   Page  

4.10      Guaranties

     64   

4.11      Documentation Required with Respect to Borrowing Base Properties

     64   

Article V. Conditions Precedent to Credit Extensions

     66   

5.01      Conditions to Closing

     66   

5.02      Conditions to all Credit Extensions

     68   

5.03      Post Closing Items

     69   

Article VI. Representations and Warranties

     69   

6.01      Existence, Qualification and Power; Compliance with Laws

     69   

6.02      Authorization; No Contravention

     69   

6.03      Governmental Authorization; Other Consents

     70   

6.04      Binding Effect

     70   

6.05      Financial Statements; No Material Adverse Effect

     70   

6.06      Litigation

     70   

6.07      No Default

     70   

6.08      Ownership of Property; Liens

     70   

6.09      Environmental Compliance

     71   

6.10      Insurance

     72   

6.11      Taxes

     72   

6.12      ERISA Compliance

     72   

6.13      Subsidiaries; Equity Interests

     73   

6.14      Margin Regulations; Investment Company Act

     73   

6.15      Disclosure

     73   

6.16      Compliance with Laws

     74   

6.17      Taxpayer Identification Number

     74   

6.18      Intellectual Property; Licenses, Etc

     74   

6.19      Damages/Condemnation/Zoning

     74   

6.20      Representations Concerning Leases

     74   

6.21      Ground Lease Representations

     74   

6.22      Material Agreements

     75   

6.23      Labor Matters

     75   

6.24      Reciprocal Agreements

     75   

6.25      Management Agreements

     75   

6.26      Franchise Agreements; License Agreements

     75   

6.27      Certificate of Occupancy; Licenses

     76   

6.28      Solvency

     76   

6.29      REIT Status of Parent

     76   

6.30      Operating Leases

     76   

6.31      PIPs

     77   

Article VII. Affirmative Covenants

     77   

7.01      Financial Statements

     77   

7.02      Certificates; Other Information

     78   

7.03      Notices

     80   

7.04      Payment of Obligations

     81   

7.05      Preservation of Existence, Etc

     81   

7.06      Maintenance of Properties

     81   

7.07      Maintenance of Insurance

     81   

7.08      Compliance with Laws

     83   

7.09      Books and Records

     83   

 

ii



--------------------------------------------------------------------------------

Section

   Page  

7.10      Inspection Rights

     83   

7.11      Use of Proceeds

     83   

7.12      Environmental Matters

     83   

7.13      Condemnation, Casualty and Restoration

     87   

7.14      Ground Leases

     87   

7.15      [Reserved]

     88   

7.16      [Reserved]

     88   

7.17      REIT Status

     88   

7.18      Operation of Borrowing Base Properties

     88   

7.19      Leases and Rents

     89   

7.20      Management Agreements

     89   

7.21      Franchise Agreements; License Agreements

     90   

7.22      Operating Leases

     91   

Article VIII. Negative Covenants

     92   

8.01      Liens

     92   

8.02      Investments

     93   

8.03      Indebtedness

     93   

8.04      Fundamental Changes

     94   

8.05      Dispositions

     94   

8.06      Restricted Payments

     95   

8.07      Change in Nature of Business

     96   

8.08      Transactions with Affiliates

     96   

8.09      Burdensome Agreements

     96   

8.10      Use of Proceeds

     96   

8.11      Lease Approval

     96   

8.12      Fiscal Year and Accounting Methods

     96   

8.13      Amendments to Documents

     97   

8.14      Financial Covenants

     97    Article IX. Events of Default and Remedies      98   

9.01      Events of Default

     98   

9.02      Remedies Upon Event of Default

     100   

9.03      Application of Funds

     100   

Article X. Administrative Agent

     101   

10.01    Appointment and Authority

     101   

10.02    Rights as a Lender

     101   

10.03    Exculpatory Provisions

     102   

10.04    Reliance by Administrative Agent

     102   

10.05    Delegation of Duties

     103   

10.06    Resignation of Administrative Agent

     103   

10.07    Non-Reliance on Administrative Agent and Other Lenders

     104   

10.08    No Other Duties, Etc

     104   

10.09    Administrative Agent May File Proofs of Claim

     104   

10.10    Collateral and Guaranty Matters

     105   

Article XI. Miscellaneous

     106   

11.01    Amendments, Etc

     106   

11.02    Notices; Effectiveness; Electronic Communication

     108   

11.03    No Waiver; Cumulative Remedies; Enforcement

     110   

 

iii



--------------------------------------------------------------------------------

Section

   Page  

11.04    Expenses; Indemnity; Damage Waiver

     110   

11.05    Payments Set Aside

     112   

11.06    Successors and Assigns

     112   

11.07    Treatment of Certain Information; Confidentiality

     116   

11.08    Right of Setoff

     117   

11.09    Interest Rate Limitation

     117   

11.10    Counterparts; Integration; Effectiveness

     117   

11.11    Survival of Representations and Warranties

     118   

11.12    Severability

     118   

11.13    Replacement of Lenders

     118   

11.14    Governing Law; Jurisdiction; Etc.

     119   

11.15    Waiver of Jury Trial

     119   

11.16    No Advisory or Fiduciary Responsibility

     120   

11.17    Electronic Execution of Assignments and Certain Other Documents

     120   

11.18    USA PATRIOT Act

     120   

11.19    ENTIRE AGREEMENT

     121   

SIGNATURES

     S-1   

 

iv



--------------------------------------------------------------------------------

Section

   Page

SCHEDULES

 

  2.01 Commitments and Applicable Percentages

  4.01 Initial Borrowing Base Properties

  5.03 Post Close Items

  6.13 Subsidiaries; Other Equity Investments

  6.25 Management Agreements

  6.26 Franchise Agreements; License Agreements

  6.30 Operating Leases

  8.01 Existing Liens

  8.03 Existing Indebtedness

  11.02 Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

 

  A Committed Loan Notice

  B Note

  C Compliance Certificate

  D-1 Assignment and Assumption

  D-2 Administrative Questionnaire

  E-1 Parent Guaranty

  E-2 Subsidiary Guaranty

  F Pledge Agreement

  G Opinion Matters

  H Borrowing Base Report

  I Form of Guaranty and Indemnity Recourse Exceptions

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 1, 2010,
among SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware limited liability company (the
“Borrower”), SUNSTONE HOTEL INVESTORS, INC., a Maryland corporation (“Parent”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent
and L/C Issuer.

Borrower has requested that the Lenders provide a revolving credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I.

Definitions and Accounting Terms

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acceptable Borrowing Base Appraisal” means an independent appraisal, compliant
with the Financial Institutions Reform, Recovery and Enforcement Act of 1989 and
in form and substance acceptable to Administrative Agent in its sole discretion,
conducted by a third party appraiser that is a member of the Appraisal Institute
or such other Person selected by and engaged by Administrative Agent.

“Acceptable Ground Lease” means (a) the Existing Ground Leases and (b) each
other ground lease with respect to an Acceptable Property executed by a Loan
Party, as lessee, that (i) has a remaining lease term (including extension or
renewal rights) of at least fifty (50) years, calculated as of the date such
Acceptable Property is admitted into the Borrowing Base, (ii) is free and clear
of any Liens (other than Permitted Liens), negative pledges, or other
restrictions to the transfer or encumbrance of such Acceptable Property other
than customary provisions included in ground leases, and (iii) contains
customary financing provisions including, without limitation, notice and cure
rights.

“Acceptable Properties” means, as of any date, (a) the Initial Borrowing Base
Properties; and (b) the Properties identified by Borrower in the Borrowing Base
Report and approved by Administrative Agent, which Properties are (i) (A)
Properties having three hundred (300) or more keys and competing in the
upper-upscale segment as defined by Smith Travel Research, (B) free and clear of
any Liens (other than Permitted Liens), negative pledges, or other restrictions
to the transfer or encumbrance of such Property, other than customary
exceptions, reasonably acceptable to Administrative Agent, (C) located within
the continental United States in a top 20 MSA, (D) branded by a nationally
recognized hotel company reasonably acceptable to Administrative Agent,
(E) owned, in fee simple title or through a leasehold interest in such Property
pursuant to an Acceptable Ground Lease by (1) Borrower or (2) a Wholly Owned
Subsidiary of Borrower that has executed a Subsidiary Guaranty and whose Equity
Interests are owned, directly or indirectly by Borrower or a Subsidiary
Guarantor, free and clear of any Liens (other than the Liens granted pursuant to
the Loan Documents), (F) subject to management agreements, and franchise
agreements, reasonably acceptable to Administrative Agent, (G) eligible for
inclusion in the Borrowing Base pursuant to Section 4.04, or (ii) approved by
Administrative Agent and Required Lenders or Super Majority Lenders, as
applicable, pursuant to Sections 4.03 and 4.05, and “Acceptable Property” means
any one of the Acceptable Properties.



--------------------------------------------------------------------------------

“Adjusted NOI” means, with respect to any Borrowing Base Property for any
period, (a) the sum of (i) the aggregate gross revenues from the operations of
such Borrowing Base Property during such period (including amounts received as
ground lease income for the Renaissance Orlando), less (ii) all expenses and
other proper charges incurred in connection with the operation of such Borrowing
Base Property during such period (including real estate taxes and ground lease
payments, but excluding any non-recurring or non-cash adjustments, management
fees, franchise fees, debt service charges, income taxes, depreciation,
amortization and other non-cash expenses), less (b) management fees equal to the
greater of (i) the actual management fees paid, and (ii) three percent
(3.00%) of such aggregate gross revenues from the operations of such Borrowing
Base Property during such period, to the extent not paid and not already
deducted in clause (a) above as an actual operating expense, less (c) franchise
fees equal to the greater of (i) the actual franchise fees paid, and (ii) four
percent (4.00%) of such aggregate gross revenues from the operations of such
Borrowing Base Property during such period, to the extent not paid and not
already deducted in clause (a) above as an actual operating expense, less
(d) FF&E Reserves for such Property. Adjusted NOI for any Borrowing Base
Property that has been owned by a Loan Party for a period of at least twelve
(12) months as of the date of determination shall be calculated on a trailing
twelve (12) month period. For any Borrowing Base Property that has been owned by
a Loan Party for a period of less than twelve (12) months as of the date of
determination, Adjusted NOI for such Borrowing Base Property shall be calculated
on an annualized basis (i.e., determined either by (x) the trailing twelve
(12) month Adjusted NOI as calculated in accordance with this definition based
on prior ownership data, if available, or (y) for the first quarter after the
acquisition of such Property by multiplying the Adjusted NOI for such Property
for such quarter by four, determined for the second quarter after the
acquisition of such Property by multiplying the Adjusted NOI for such Property
for such two quarters by two, and determined for the third quarter after the
acquisition of such Property by multiplying the Adjusted NOI for such Property
for such three quarters by one and one third; provided, that, once a method of
calculation has been elected for such Property under either the preceding clause
(x) or (y), such method will be used for the remaining periods) until such time
as such Borrowing Base Property has been owned by such Loan Party for at least
twelve (12) months. Notwithstanding the calculation set forth in this
definition, in no event shall any Borrowing Base Property have an Adjusted NOI
of less than $0.00.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the Commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been

 

2



--------------------------------------------------------------------------------

terminated pursuant to Section 9.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by Administrative Agent pursuant to
Sections 7.01(a) and (b):

Applicable Rate

 

Pricing Level

  

Consolidated Leverage Ratio

  

Eurodollar Rate Loans and

Letters of Credit

  

Base Rate Loans

1

   £4.0 to 1.0    1.75%    0.75%

2

   >4.0 to 1.0 but £5.0 to 1.0    2.00%    1.00%

3

   >5.0 to 1.0 but £6.0 to 1.0    2.25%    1.25%

4

   >6.0 to 1.0 but £6.5 to 1.0    2.75%    1.75%

5

   >6.5 to 1.0 but £7.0 to 1.0    3.00%    2.00%

6

   >7.0 to 1.0    3.50%    2.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Sections 7.01(a) and (b); provided, however, that if a Compliance Certificate is
not delivered when due in accordance with such Section, then Pricing Level 6
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered. The Applicable Rate in effect
from the Closing Date through the date of delivery of the Compliance Certificate
delivered pursuant to Section 7.01(a) for the fiscal quarter ended December 31,
2010 shall be determined based upon Pricing Level 3.

“Appraised Value” means, with respect to any Borrowing Base Property as of any
date, the appraised value of such Borrowing Base Property on an “as-is” basis as
set forth in the most recent Acceptable Borrowing Base Appraisal, as received by
Administrative Agent pursuant to Section 4.07 or Section 4.11(j), as applicable.

“Appraised Value Amount” means, with respect to the Borrowing Base Properties as
of any date, the product of (a) the Appraised Value of each Borrowing Base
Property times (b) 55%.

“Approved Costs” means, for any Property, the sum of the acquisition,
construction, and other capitalized costs of such Property (or the Equity
Interests of the Company that owns such Property), whether in the form of cash,
property, liabilities assumed, or other consideration.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as successor by merger to Banc of America Securities LLC, and
JPMorgan Securities LLC, in their respective capacities as joint lead arrangers
and joint bookrunners, and “Arranger” means any one of the Arrangers.

“Assets Under Development” means any Property that is a new-build or major
conversion of a non-hotel property to a hotel.

 

3



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by Administrative Agent, in substantially the
form of Exhibit D-1 or any other form approved by Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Companies for the fiscal year ended December 31, 2009, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Companies, including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the Commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.02.

“Available Commitments” means as of any date the amount equal to: (a) the
Borrowing Base, less (b) the Outstanding Amount.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate for an Interest Period of thirty
(30) days plus 1.00%. The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, maintained for employees of Parent or Borrower or any
such Plan to which Parent or Borrower is required to contribute on behalf of any
of its employees.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.02.

 

4



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of simultaneous Committed Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.

“Borrowing Base” means, as of any date of determination, the difference of
(without duplication) (a) the lesser of (i) the Appraised Value Amount and
(ii) the Mortgageability Amount minus (b) Consolidated Recourse Indebtedness.

Notwithstanding the foregoing, the Borrowing Base shall be limited as follows:

(a) the amount of Adjusted NOI attributable to any single Borrowing Base
Property shall not exceed twenty percent (20%) of the aggregate Adjusted NOI
attributable to all Borrowing Base Properties, and any such excess shall be
excluded from the calculation of the Borrowing Base;

(b) the amount of Adjusted NOI attributable to the Acceptable Ground Lease
related to the Renaissance Orlando shall not exceed five percent (5.00%) of the
aggregate Adjusted NOI attributable to all Borrowing Base Properties, and any
such excess shall be excluded from the calculation of the Borrowing Base;

(c) the amount of Adjusted NOI attributable to all Borrowing Base Properties
within a single MSA, shall not exceed forty percent (40%) of the aggregate
Adjusted NOI attributable to all Borrowing Base Properties, and any such excess
shall be excluded from the calculation of the Borrowing Base;

(d) the Borrowing Base may at no time consist of less than five (5) Borrowing
Base Properties; and

(e) the aggregate Adjusted NOI, as limited by the preceding clauses (a) through
(c), shall at no time be less than $15,000,000.

“Borrowing Base Properties” means (a) the Initial Borrowing Base Properties, and
(b) Acceptable Properties that become a Borrowing Base Property pursuant to
Section 4.03, but excluding any Acceptable Properties that have been released
from the Borrowing Base pursuant to Section 4.08, and “Borrowing Base Property”
means any one of the Borrowing Base Properties.

“Borrowing Base Property Owner” means each Company that holds title (either in
fee or through an Acceptable Ground Lease) to a Borrowing Base Property.

“Borrowing Base Report” means a report in substantially the form of Exhibit H
(or such other form approved by Administrative Agent) certified by a Responsible
Officer of Borrower, setting forth in reasonable detail the total square
footage, Occupancy Rate, Approved Costs, Adjusted NOI, Mortgageability Amount,
and Appraised Value for the Borrowing Base Properties (individually and in the
aggregate).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

5



--------------------------------------------------------------------------------

“Cash Collateral” shall have a meaning correlative to the definition of Cash
Collateralize and shall include the proceeds of such cash collateral and other
credit support.

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Administrative Agent, L/C Issuer, and
the Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the L/C Issuer benefitting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to
(a) Administrative Agent and (b) the L/C Issuer.

“Cash Equivalent” means: (a) securities issued, guaranteed or insured by the
United States or any of its agencies with maturities of not more than one year
from the date acquired; (b) certificates of deposit with maturities of not more
than one year from the date acquired issued by a United States federal or state
chartered commercial bank of recognized standing, or a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development, or a political subdivision of any such
country, acting through a branch or agency, which bank has capital and
unimpaired surplus in excess of $500,000,000 and which bank or its holding
company has a short-term commercial paper rating of at least A-2 or the
equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States or any State thereof and rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s,
in each case with maturities of not more than one year from the date acquired;
and (e) investments in money market funds registered under the Investment
Company Act of 1940, as amended, which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

“Casualty” has the meaning specified in Section 7.13(b).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an

 

6



--------------------------------------------------------------------------------

“option right”)), directly or indirectly, of thirty-five percent (35%) or more
of the equity securities of Parent or Borrower entitled to vote for members of
the board of directors or equivalent governing body of Parent or Borrower, as
the case may be, on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Parent
or Borrower, as the case may be, cease to be composed of individuals (i) who
were members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors);

(c) Parent or Wholly Owned Subsidiaries of Parent shall cease to be the
beneficial and legal owners of at least fifty-one percent (51%) of the Equity
Interests of Borrower or shall cease to have the ability to manage and Control
Borrower; or

(d) a “Change of Control” under and as defined in the Indenture shall occur.

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means the Pledged Equity, and all other property of the Companies
on which Liens have been granted to Administrative Agent, for the benefit of the
Lenders, to secure the Obligations.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to Borrower pursuant to Section 2.01 and (b) purchase participations in
L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Committed Loans from one Type to the other, or (c) a continuation of Eurodollar
Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Companies” means, without duplication, Parent and its Subsidiaries (including
Borrower), and “Company” means any one of the Companies.

 

7



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or eminent domain of all or any part of the Borrowing Base
Properties, or any interest therein or right accruing thereto, including any
right of access thereto.

“Consolidated Adjusted EBITDA” means, for any period, for the Companies on a
consolidated basis, an amount equal to the sum of (a) Consolidated EBITDA for
such period minus (b) FF&E Reserves for such period.

“Consolidated EBITDA” means, for any period, for the Companies on a consolidated
basis, as reported in the “Adjusted EBITDA” reconciliation section of the
Parent’s quarterly earnings release, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Companies for such period, (iii) depreciation and amortization expense and
(iv) non-cash items and non-recurring expenses and acquisition closing costs
that were capitalized prior to FAS 141-R of the Companies reducing such
Consolidated Net Income which do not represent a recurring cash item in such
period or any future period and minus (b) the following to the extent included
in calculating such Consolidated Net Income: (i) Federal, state, local and
foreign income tax credits of the Companies for such period and (ii) all
non-cash items increasing Consolidated Net Income for such period; provided,
however, that, (A) the calculation under this definition for any period shall
exclude Consolidated EBITDA for any Property that has been sold during such
period and (B) for any Property that has been owned by a Company for a period of
less than twelve (12) months as of the date of determination, Consolidated
EBITDA for such Property shall be calculated on an annualized basis (i.e.,
determined either by (x) the trailing twelve (12) month Consolidated EBITDA as
calculated in accordance with this definition based on prior ownership data, if
available, or (y) determined for the first quarter after the acquisition of such
Property by multiplying the Consolidated EBITDA for such Property for such
quarter by four, determined for the second quarter after the acquisition of such
Property by multiplying the Consolidated EBITDA for such Property for such two
quarters by two, and determined for the third quarter after the acquisition of
such Property by multiplying the Consolidated EBITDA for such Property for such
three quarters by one and one third; provided, that, once a method of
calculation has been elected for such Property under either the preceding clause
(x) or (y), such method will be used for the remaining periods).

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA to (b) Consolidated
Fixed Charges, in each case for the period of the four (4) prior fiscal quarters
ending on such date.

“Consolidated Fixed Charges” means, for any period, for the Companies on a
consolidated basis, the sum of (a) all regularly scheduled principal payments
(but excluding any regularly scheduled principal payments on any Indebtedness
which pays such Indebtedness in full, but only to the extent that the amount of
such final payment is greater than the scheduled principal payment immediately
preceding such final payment), (b) all Consolidated Interest Charges that are
paid or payable in cash during such period, (c) any Restricted Payment with
respect to any Preferred Equity Interests, and (d) taxes paid or payable in
cash; provided, that, Consolidated Interest Charges with respect to Indebtedness
that was incurred less than twelve (12) months from such date of determination
shall be calculated on an annualized basis (i.e., the Consolidated Interest
Charges with respect to such Indebtedness during the first quarter after
incurrence will be multiplied by four, the Consolidated Interest Charges with
respect to such Indebtedness during the first and second quarter after
incurrence will be multiplied by two, and the Consolidated Interest Charges with
respect to such Indebtedness during the first, second, and third quarter

 

8



--------------------------------------------------------------------------------

after incurrence will be multiplied by one and one third); provided further that
regularly scheduled principal payments and Consolidated Interest Charges with
respect to (x) Indebtedness that was extinguished during such period or
(y) Indebtedness with respect to Properties that were sold during such period,
in each case less than twelve (12) months prior to such date of determination,
shall not be included in the determination of Consolidated Fixed Charges on such
date.

“Consolidated Interest Charges” means, for any period, for the Companies on a
consolidated basis, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses of the Companies in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of the
Companies with respect to such period under capital leases that is treated as
interest in accordance with GAAP; provided that Consolidated Interest Charges
shall not include (x) any amortization of deferred financing fees and non-cash
interest expense pursuant to APB 14-1 and (y) the portion of rent expense with
respect to the Hyatt Chicago Capital Lease for such period that is treated as
interest in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Net Indebtedness as of such date to (b) Consolidated EBITDA
for the period of the four (4) fiscal quarters most recently ended.

“Consolidated Net Income” means, for any period, for the Companies on a
consolidated basis, the net income of the Companies (excluding extraordinary
gains and extraordinary losses) for that period.

“Consolidated Net Indebtedness” means, as of any date of determination, for the
Companies on a consolidated basis, the difference of (a) all Indebtedness
(excluding any Indebtedness with respect to the Hyatt Chicago Capital Lease)
minus, (b) the greater of (i) $0.00 and (ii) the difference of (x) the amount of
cash and cash equivalents of the Companies that are not the subject of any Lien
or other arrangement (other than Liens granted under the Loan Documents) with
any creditor to have their claim satisfied out of the asset (or proceeds
thereof) prior to the general creditors of the owner of such asset, minus
(y) $25,000,000, minus (z) the Outstanding Amount.

“Consolidated Recourse Indebtedness” means, as of any date of determination, for
the Companies on a consolidated basis, the sum of (a) the outstanding principal
amount of all Recourse Debt (excluding the Obligations hereunder) plus
(b) without duplication, all Guarantees issued by Borrower and the Guarantors
with respect to outstanding Recourse Debt of Persons other than the Companies;
provided, however, that, in no event shall “Consolidated Recourse Indebtedness”
include any Indebtedness with respect to the Hyatt Chicago Capital Lease.

“Consolidated Secured Indebtedness” means, as of any date of determination, for
the Companies on a consolidated basis, without duplication, all Indebtedness
(excluding the Obligations) secured by a Lien on property owned or being
purchased by such Person (including Indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse.

“Consolidated Tangible Asset Value” means, as of any date of determination, for
the Companies on a consolidated basis, the value of all assets of the Companies
as shown on the Parent’s most recent financial statements delivered pursuant to
Section 7.01(a) and 7.01(b), minus the Intangible Assets of the Companies on
that date.

 

9



--------------------------------------------------------------------------------

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Companies on a consolidated basis, Shareholders’ Equity of the Companies on
that date minus the Intangible Assets of the Companies on that date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt,
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for fraud, misapplication of cash, environmental claims, breach of
representations or warranties, failure to pay taxes and insurance, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate. Notwithstanding the generality of the
language included in this defined term, the terms set forth in the forms of
guaranty agreement and environmental indemnity agreement attached hereto as
Exhibit I shall be specifically included as Customary Recourse Exceptions.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to (i) the Eurodollar Rate, plus (ii) the
Applicable Rate applicable to Eurodollar Rate Loans, plus (iii) 2% per annum,
and (b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit, within three (3) Business Days of the date
required to be funded by it hereunder, unless such obligation is the subject of
a good faith dispute, (b) has notified Borrower, or Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by Administrative Agent, to
confirm in a manner satisfactory to Administrative Agent that it will comply
with its funding obligations, unless the subject of a good faith dispute,
provided that any such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt of such confirmation by the Administrative Agent, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a

 

10



--------------------------------------------------------------------------------

receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (including any sale and
leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environmental Assessment” has the meaning specified in Section 7.12(b).

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time threatened, instituted, or completed pursuant to any applicable
Environmental Law against any Company or against or with respect to any Real
Property or any condition, use, or activity on any Real Property (including any
such action against Administrative Agent or any Lender), and any claim at any
time threatened or made by any Person against any Company or against or with
respect to any Real Property or any condition, use, or activity on any Real
Property (including any such claim against Administrative Agent or any Lender),
relating to any Environmental Liability.

“Environmental Damages” means any and all Environmental Liability incurred,
suffered, brought, or imposed at any time and from time to time, against any
Indemnitee, whether before or after the Release Date and arising in whole or in
part from: (a) the presence of any Hazardous Material on any Borrowing Base
Property, or any escape, seepage, leakage, spillage, emission, release,
discharge, or disposal of any Hazardous Material on or from any Borrowing Base
Property, or the migration or release or threatened migration or release of any
Hazardous Material to, from, or through any Borrowing Base Property, on or
before the Release Date; or (b) any act, omission, event, or circumstance
existing or occurring in connection with the handling, treatment, containment,
removal, storage, decontamination, clean up, transport, or disposal of any
Hazardous Material which is at any time on or before the Release Date present on
any Borrowing Base Property; or (c) the breach of any representation, warranty,
covenant, or agreement related to Hazardous Materials contained in this
Agreement because of any event or condition occurring or existing on or before
the Release Date; or (d) any violation in connection with a Borrowing Base
Property on or before the Release Date, of any Environmental Law in effect on or
before the Release Date, regardless of whether any act, omission, event, or
circumstance giving rise to the violation constituted a violation at the time of
the occurrence or inception of such act, omission, event, or circumstance; or
(e) any Environmental Claim, or the filing or imposition of any environmental
Lien against any Borrowing Base Property, because of, resulting from, in
connection with, or arising out of any of the matters referred to in the
preceding subsections (a) through (d); and regardless of whether any of

 

11



--------------------------------------------------------------------------------

the matters referred to in the preceding subsections (a) through (d) was caused
by a Loan Party or a tenant or subtenant, or a prior owner of any Borrowing Base
Property or its tenant or subtenant, or any third party.

“Environmental Indemnitors” has the meaning specified in Section 7.12(d), and
“Environmental Indemnitor” means any one of the Environmental Indemnitors.

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to Releases of hazardous substances or wastes, air emissions,
discharges to public waters, and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed by such
Person or imposed on such Person with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of Parent or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal (within the meanings of Sections
4203 and 4205 of ERISA) by Parent or any ERISA Affiliate from a Multiemployer
Plan or receipt by Parent of notice from any Multiemployer Plan that is in
reorganization (within the meaning of Section 4241 of ERISA); (d) the filing of
a notice of intent to terminate a Pension Plan under Section 4041 of ERISA;
(e) the institution by the PBGC of proceedings to terminate a Pension Plan;
(f) any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305

 

12



--------------------------------------------------------------------------------

of ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
Parent or any ERISA Affiliate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by Administrative Agent from time
to time) at approximately 11:00 a.m., London time, two London Banking Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by Administrative Agent to be the
rate at which deposits in Dollars for delivery on the date of determination in
same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

Notwithstanding any calculation of the Eurodollar Rate pursuant to clause
(a) above, in no event shall the BBA Libor ever be less than zero percent
(0.00%) per annum.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 9.01.

“Exchangeable Senior Notes” means the 4.60% Exchangeable Senior Notes due in
2027, issued by Borrower pursuant to the Indenture, and the Indebtedness
evidenced thereby.

“Exchangeable Senior Note Conditions” either (a) on or prior to the Exchangeable
Senior Note Payment Date, the right of holders of the Exchangeable Senior Notes
to require Borrower to repurchase Exchangeable Senior Notes on the Exchangeable
Senior Note Payment Date shall have been eliminated, (b) on or prior to the
Exchangeable Senior Note Payment Date, the Exchangeable Senior Notes shall have
been refinanced, redeemed or defeased (or funds shall have been segregated and
held in a trust or in escrow, on terms and conditions reasonably satisfactory to
the Administrative Agent, for purposes of and in an amount sufficient to
discharge all payment obligations with respect to the Exchangeable Senior Notes,
other than the obligations of Parent to issue Equity Interests in connection
with a conversion of any Exchangeable Senior Notes, in each case in a manner
permitted hereunder, or (c) on any date on or after the date that is six
(6) months prior to the Exchangeable Senior Note Payment Date, the Liquidity
Condition is satisfied.

 

13



--------------------------------------------------------------------------------

“Exchangeable Senior Note Payment Date” means the earliest date on which (a) the
Exchangeable Senior Notes are repayable pursuant to the stated maturity thereof
(b) any of the holders of the Exchangeable Senior Notes may require Borrower to
repurchase their Exchangeable Senior Notes, or (c) the Exchangeable Senior Notes
are required to be redeemed. As of the date hereof, the Exchangeable Senior Note
Payment Date is January 15, 2013.

“Excluded Taxes” means, with respect to Administrative Agent, any Lender, the
L/C Issuer or any other recipient of any payment to be made by or on account of
any obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
Borrower is located, (c) any backup withholding tax that is required by the Code
to be withheld from amounts payable to a Lender that has failed to comply with
clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by Borrower under Section 11.13),
any United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from Borrower with respect
to such withholding tax pursuant to Section 3.01(a)(ii) or (c), and any Taxes
imposed with respect to the requirements of FATCA.

“Exclusion Event” has the meaning specified in Section 4.09.

“Exclusion Notice” has the meaning specified in Section 4.09.

“Existing Ground Lease” means each of the following, together with any
amendments, assignments or modifications thereto, all of which collectively
shall be referred to herein as the “Existing Ground Leases”:

(a) that certain Ground Lease dated June 9, 1989, between Sunstone Center Court,
LLC, as tenant, and The Cerritos Redevelopment Agency, as landlord, as modified
by (i) that certain Second Amendment and Modification to Cerritos Towne Center
Area Development Plan 2 Third Amended and Restated Disposition and Development
Agreement for Transpacific Development Company and Modification to Ground Lease
dated December 7, 1993, by and among the City of Cerritos, the Cerritos
Redevelopment Agency, Bloomfield Associates, and Cerritos Associates, L.P.,
(ii) that certain Second Amendment to Hotel Ground Lease dated May 31, 1996, by
and among the City of Cerritos, the Cerritos Redevelopment Agency, and Cerritos
Associates, L.P., (iii) that certain Seventh Amendment and Modification to
Cerritos Towne Center Area Development Plan 2 Third Amended and Restated
Disposition and Development Agreement for Transpacific Development Company and
Modification of Ground Lease dated September 25, 1997, by and among the City of
Cerritos, the Cerritos Redevelopment Agency, Bloomfield Associates, Cerritos
Associates, L.P., and Cerritos Associates, LLC, (iv) that certain Third
Amendment to Cerritos Towne Center Hotel Ground Lease (Phase IA-Building 2)
dated April 28, 1998, by and among the City of Cerritos and Cerritos Associates,
LLC, (v) that certain Eighth Amendment and Modification to Cerritos Towne Center
Area Development Plan 2 Third Amended and Restated Disposition and Development
Agreement for Transpacific Development Company and Fourth Amendment to Cerritos
Towne Center Hotel Ground Lease dated July 22, 1999, by and among the City of
Cerritos, the Cerritos Redevelopment Agency, Bloomfield

 

14



--------------------------------------------------------------------------------

Associates, Cerritos Associates, L.P., and Cerritos Associates, LLC, (vi) that
certain Ninth Amendment and Modification to Cerritos Towne Center Area
Development Plan 2 Third Amended and Restated Disposition and Development
Agreement for Transpacific Development Company dated May 9, 2002, by and among
City of Cerritos, the Cerritos Redevelopment Agency, Bloomfield Associates,
Cerritos Associates, L.P., and Cerritos Associates, LLC, (vii) that certain
Fifth Amendment to Hotel Ground Lease dated June 27, 2005, by and among the City
of Cerritos, the Cerritos Redevelopment Agency, and Sunstone Center Court, LLC,
and (viii) that certain Assignment and Assumption of Ground Lease and Consent
dated June 27, 2005, by and among Cerritos Associates, LLC and Sunstone Center
Court, LLC;

(b) that certain Amended and Restated Lease Agreement dated April 1, 2005,
between Sunstone Jamboree, LLC, as tenant, and JGKallins Investments Newport,
LLC, as landlord, as modified by that certain Assignment of Lease dated May 13,
2005, by and among WHP Hotel Owner-1, L.P. and Sunstone Jamboree, LLC;

(c) that certain Ground Lease dated March 10, 1983, between Sunstone MacArthur,
LLC, as tenant, and MacArthur 4500, LLC, as landlord, as modified by (i) that
certain First Amendment to Ground Lease dated March 9, 1998, by and among Sammis
Properties, L.P., Sutton Place MacArthur, LLC, and MacArthur Hotels Limited
Partnership, (ii) that certain Assignment, Assumption and Amendment of Ground
Lease, and Consent of Landlord dated October 12, 2004, by and among MacArthur
Hotels Limited Partnership, Atrium Plaza, LLC, and MacArthur 4500, LLC, and
(iii) that certain Assignment, Assumption and Amendment of Ground Lease, and
Consent of Landlord dated May 10, 2005, by and among Atrium Plaza, LLC, Sunstone
MacArthur, LLC, and MacArthur 4500, LLC;

(d) that certain Ground Lease dated August 28, 1997, between Sunstone OP
Properties, LLC, as tenant, and Peacock, LLC, as landlord, as modified by
(i) that certain Amendment Number One to Ground Lease dated September 2, 1997,
by and among Sunstone Hotel Investors, L.P. and Peacock, LLC, (ii) that certain
Amendment Number Two to Ground Lease dated January 23, 1998, by and among
Sunstone Hotel Investors, L.P. and Peacock, LLC, (iii) that certain Amendment
Number Three to Ground Lease dated January 26, 2002, by and among Sunstone OP
Properties, LLC and Peacock, LLC, (iv) that certain Amendment Number Four to
Ground Lease dated December 1, 2003, by and among Sunstone OP Properties, LLC
and Peacock, LLC, and (v) that certain Letter Confirming Ground Rent Adjustment
dated November 4, 2005, executed by Tarsadia Hotels; and

(e) that certain Ground Lease dated November 17, 1983, between Sunstone Sea
Harbor, LLC, as tenant, and Sunstone Westwood, LLC, as landlord, as modified by
(i) that certain Modification of Lease dated December 29, 1986, by and among Sea
World of Florida, Inc. and SWW No. 1, (ii) that certain Side Letter dated
December 29, 1986, by and among Sea World of Florida, Inc. and SWW No. 1,
(iii) that certain Second Amendment to Lease dated October 31, 1989, by and
among Sea World of Florida, Inc. and SWW No. 1, (iv) that certain Third
Amendment to Lease dated November 3, 1990, by and among Sea World of Florida,
Inc. and SWW No. 1, (v) that certain Side Letter dated February 8, 1991, by and
among Sea World of Florida, Inc., HSH of Orlando, Inc., and SWW No. 1, (vi) that
certain Side Letter dated September 23, 1994, executed by Busch Properties,
Inc., (vii) that certain Assignment and Assumption of Ground Lease and
Memorandum of Lease dated June 17, 2005, by and among SWW No. 1 and Sunstone Sea
Harbor, LLC, and (viii) that certain Assignment and Assumption of Ground Lease
and Other Intangible Property dated September 4, 2008, by and among Sea World of
Florida, Inc. and Sunstone Westwood, LLC.

 

15



--------------------------------------------------------------------------------

“Existing L/Cs” means the letters of credit listed on Schedule 8.03 hereto.

“Extended Maturity Date” has the meaning specified in Section 2.13(a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Administrative Agent.

“FF&E Reserves” means, with respect to any Property, reserves for capital
improvements and other capital expenditures equal to the greater of (i) the
assumed reserves stipulated in the Management Agreement with respect to such
Property and (ii) four percent (4.00%) of the aggregate gross revenue from
operations of such Property for such time period.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Franchise Agreement” means each of the agreements described in Section (a) of
Schedule 6.26, together with any amendments, assignments or modifications
thereto, all of which collectively shall be referred to herein as the “Franchise
Agreements”.

“Franchisor” means, with respect to each Franchise Agreement, the Person
selected as the franchisor of the applicable Borrowing Base Property.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds from Operations” means, for the Parent for any period, as reported in the
“Adjusted Funds from Operations” reconciliation section of the Parent’s
quarterly earnings release, the sum of (a) Consolidated Net Income plus
(b) depreciation and amortization expense determined in accordance with GAAP
excluding amortization expense attributable to capitalized debt costs plus
(c) other non-

 

16



--------------------------------------------------------------------------------

recurring expenses and acquisition closing costs that were capitalized prior to
FAS 141-R of the Companies reducing such Consolidated Net Income which do not
represent a recurring cash item in such period or any future period; provided
that there shall not be included in such calculation (i) any proceeds of any
insurance policy other than rental or business interruption insurance received
by such Person, (ii) any gain or loss which is classified as “extraordinary” in
accordance with GAAP, (iii) any capital gains and losses and taxes related to
capital gains and losses, (iv) income (or loss) associated with third-party
ownership of non-controlling Equity Interests, and (v) gains or losses on the
sale of discontinued operations as detailed in the most-recent financial
statements delivered pursuant to Section 7.01(a) or (b), as applicable.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranties” means the Parent Guaranty and the Subsidiary Guaranty, and
“Guaranty” means any one of the Guaranties.

“Guarantors” means, collectively, Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or

 

17



--------------------------------------------------------------------------------

asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

“Hyatt Chicago Capital Lease” means that certain Lease dated December 15, 1997
between American National Bank and Trust Company of Chicago, as land trustee, as
landlord, and Oxford Wyn 633 Investment Company, L.L.C., as tenant, as amended
by (a) that certain First Amendment to Lease dated January 12, 2000, between
LaSalle Bank National Association (as successor to American National Bank and
Trust Company of Chicago), as land trustee, and Oxford Wyn 633 Investment
Company, L.L.C., (b) that certain Second Amendment to Lease dated October 1,
2000, between LaSalle Bank National Association (as successor to American
National Bank and Trust Company of Chicago), as land trustee, and Oxford Wyn 633
Investment Company, L.L.C., (c) that certain Third Amendment to Lease dated
October 1, 2000, between LaSalle Bank National Association (as successor to
American National Bank and Trust Company of Chicago), as land trustee, and
Oxford Wyn 633 Investment Company, L.L.C., and (d) that certain Fourth Amendment
to Lease dated October 6, 2005, between Chicago Title Land Trust Company (as
successor to LaSalle Bank National Association), as land trustee, and Patriot
Mortgage Borrower, L.L.C. (as successor to Oxford Wyn 633 Investment Company,
L.L.C.).

“IFRS” means the International Financial Reporting Standards adopted by the
International Accounting Standards Board, and that are applicable to the
circumstances as of the date of determination, consistently applied.

“Improvements” means any Loan Party’s interest in and to all on site and off
site improvements to the Borrowing Base Properties, together with all fixtures,
tenant improvements, and appurtenances now or later to be located on the
Borrowing Base Properties and/or in such improvements.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

18



--------------------------------------------------------------------------------

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” means Administrative Agent (and any sub-agent thereof), each
Lender, the L/C Issuer, and each Related Party of any of the foregoing Persons.

“Indenture” means that certain Indenture, dated as of June 18, 2007, by and
among Borrower, Parent, certain Subsidiaries of Parent, and Wells Fargo Bank,
National Association, as amended by that certain First Supplemental Indenture,
dated as of June 18, 2007, as further amended by that certain Second
Supplemental Indenture, dated as of June 27, 2007, as further amended by that
certain Third Supplemental Indenture, dated as of July 29, 2008, and as further
amended by that certain Fourth Supplemental Indenture, dated as of May 20, 2009,
as further amended from time to time.

“Information” has the meaning specified in Section 11.07.

“Initial Borrowing Base Properties” means the Properties listed on
Schedule 4.01, and “Initial Borrowing Base Property” means any one of the
Initial Borrowing Base Properties.

“Initial Maturity Date” means November 1, 2015.

“Insurance Proceeds” means the proceeds of any insurance to which such Loan
Party may be entitled to, whether or not actually received.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs; provided, however, that, Intangible Assets shall specifically exclude
“Intangibles from Investment in Hotel Properties” as reported on the Parent’s
then most recent consolidated balance sheet as delivered pursuant to
Section 7.01(a) or (b), as applicable.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or (in the case of any
Eurodollar Rate Loan) converted to or continued as a Eurodollar Rate Loan and
ending on the date one, two, three or six months thereafter, as selected by
Borrower in its Committed Loan Notice; provided that:

 

19



--------------------------------------------------------------------------------

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998f” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

20



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lease” means each existing or future lease, sublease (to the extent of any Loan
Party’s rights thereunder), or other agreement (other than an Acceptable Ground
Lease or Operating Lease) under the terms of which any Person has or acquires
any right to occupy or use any Borrowing Base Property, or any part thereof, or
interest therein, and each existing or future guaranty of payment or performance
thereunder.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“License Agreement” means each of the license agreements described in Section
(b) of Schedule 6.26, together with any amendments, assignments or modifications
thereto, all of which collectively shall be referred to herein as the “License
Agreements”.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Liquidity Condition” means the condition that (a) the sum of: (i) the Available
Commitments; plus (ii) cash on hand and Cash Equivalents of the Loan Parties (to
the extent that such cash and Cash Equivalents are (A) available to the Loan
Parties without any restriction that would impair the application thereto to pay
Indebtedness within three (3) Business Days and (B) not subject to any Liens
other than (1) Liens created under the Loan Documents or (2) Liens arising by
operation of law, or bankers Liens and brokers Liens arising under customary
account agreements entered into in the ordinary course of business, in each case
that do not impair access to such cash or Cash Equivalents; less (iii) capital
expenditures for

 

21



--------------------------------------------------------------------------------

which any Loan Party has entered into a Contractual Obligation for the payment
or incurrence thereof during the period from the date of calculation through the
Exchangeable Senior Note Payment Date; less (iv) to the extent not included in
(iii) above, all costs (including the purchase price thereof) set forth in and
related to, any agreements for the purchase of any Properties during the period
from the date of calculation through the Exchangeable Senior Note Payment Date;
less (v) $25,000,000, less (vi) all regularly scheduled principal payments on
Indebtedness coming due for the period from the date of calculation through the
Exchangeable Senior Note Payment Date, exceeds (b) zero.

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Committed Loan.

“Loan Documents” means this Agreement, each Note, the Security Documents, each
Issuer Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.15 of this Agreement, and the
Guaranties.

“Loan Parties” means, collectively, Borrower, each Guarantor, and each “Pledgor”
party to a Pledge Agreement (as defined in each such Pledge Agreement), and
“Loan Party” means any one of the Loan Parties.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Management Agreement” means each of the agreements described on Schedule 6.25,
together with any amendments, assignments or modifications thereto, all of which
collectively shall be referred to herein as the “Management Agreements”.

“Manager” means, with respect to each Management Agreement, the Person selected
as the manager of the applicable Borrowing Base Property, or any subsequent
manager of the applicable Borrowing Base Property.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of
Borrower or the Companies taken as a whole; (b) a material impairment of the
rights and remedies of Administrative Agent or any Lender under any Loan
Document, or of the ability of the Companies, taken as a whole, to perform their
collective obligations under the Loan Documents; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.

“Material Environmental Event” means, with respect to any Borrowing Base
Property, (a) a violation of any Environmental Law with respect to such
Borrowing Base Property, or (b) the presence of any Hazardous Materials on,
about, or under such Borrowing Base Property in violation of Environmental Laws,
which, in each case, could reasonably be expected to be a Material Property
Event.

“Material Lease” means (a) each Operating Lease and (b) each other Lease of a
Borrowing Base Property (or any portion thereof) whose annual base rent exceeds
$100,000 and with an initial term exceeding 5 years.

“Material Property Event” means, with respect to any Borrowing Base Property,
the occurrence of any event or circumstance occurring or arising after the date
of this Agreement that could reasonably be expected to result in a (a) material
adverse effect with respect to the financial condition or the operations of such
Borrowing Base Property, (b) material adverse effect on the Appraised Value of
such

 

22



--------------------------------------------------------------------------------

Borrowing Base Property, or (c) material adverse effect on the ownership of such
Borrowing Base Property.

“Material Title Defects” means, with respect to any Borrowing Base Property,
defects, Liens (other than Liens for local real estate taxes and similar local
governmental charges), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of the Borrowing Base Property in
question, would prevent the Borrowing Base Property from being used in the
manner in which it is currently being used, or could reasonably be expected to
result in a violation of any Law which would reasonably be expected to result in
a Material Property Event); provided, however, that Material Title Defects shall
not include any Liens or other encumbrances that existed as of the date of this
Agreement and that are reflected in the Title Insurance Commitments and are
acceptable to Administrative Agent and Required Lenders, or are listed on
Schedule 8.01.

“Maturity Date” means the later of (a) the Initial Maturity Date and (b) if
Initial Maturity Date is extended to the Extended Maturity Date pursuant to
Section 2.13, such Extended Maturity Date as determined pursuant to such
Section; provided, however, that, in each case, if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day, and provided
further that if on any date which is six (6) months or less prior to the
Exchangeable Senior Note Payment Date, the Exchangeable Senior Note Conditions
are not met, then such date shall be the Maturity Date.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgageability Amount” means, as of any date of determination, the maximum
Outstanding Amount which could be covered by the then applicable Mortgageability
Debt Service Coverage Ratio, over a twelve (12) month period by the Adjusted NOI
of the Borrowing Base Properties for the most recently ended twelve (12) months,
assuming payments would be required to be made over a twenty-five (25) year
amortization, with level payments of interest and assuming an interest rate
equal to the greater of: (i) the most recent rate published on such date in the
United States Federal Reserve Statistical Release (H.15) for ten (10) year
Treasury securities, plus two and one-half percent (2.50%) per annum; and
(ii) six and one-half percent (6.50%) per annum.

“Mortgageability Debt Service Coverage Ratio” means 1.50 to 1.00.

“MSA” means a Metropolitan Statistical Area, as determined in the most current
listing published by the United States Office of Management and Budget.

“Multiemployer Plan” means any “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA, to which Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Parent or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.

“Newport Fairmont” means the Fairmont branded Property located at 4500 MacArthur
Boulevard, Newport Beach, California 92660.

“Newport Hyatt” means the Hyatt branded Property located at 1107 Jamboree Road,
Newport Beach, California 92660.

 

23



--------------------------------------------------------------------------------

“Non-Recourse Debt” means, for any Person, any Indebtedness of such Person in
which the holder of such Indebtedness may not look to Borrower or any Guarantor
personally for repayment, other than to the extent of any security therefor or
pursuant to Customary Recourse Exceptions.

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, and shall also include all present
and future indebtedness, obligations, and liabilities now or hereafter owed to
any Lender or any Affiliate of a Lender, arising from, by virtue of, or pursuant
to (x) any Swap Contract relating to the principal amount of the Committed Loans
and (y) any cash management or related services including the automatic clearing
house transfer of funds by any Lender or any Affiliate of a Lender for the
account of any Loan Party pursuant to agreement or overdrafts.

“Occupancy Rate” means, for any Property, for any period, the percentage of the
occupied room nights divided by available room nights.

“Operating Lease” means each of the lease agreements described in Schedule 6.30,
together with any amendments, assignments or modifications thereto, all of which
collectively shall be referred to herein as the “Operating Leases”.

“Operating Lessee” means the lessee under each Operating Lease.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans occurring on such
date; and (ii) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by Borrower of Unreimbursed Amounts.

 

24



--------------------------------------------------------------------------------

“Parent” has the meaning specified in the introductory paragraph hereto.

“Parent Guaranty” means the Guaranty made by Parent in favor of Administrative
Agent for the benefit of the Lenders, substantially in the form of Exhibit E-1.

“Participant” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan including a Multiple
Employer Plan, in either case, that is maintained or is contributed to by
Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code.

“Permitted Disposition” means the Disposition of a Borrowing Base Property or
Disposition of the Equity Interests of any Subsidiary or other Person that
directly or indirectly owns a Borrowing Base Property (other than Sunstone
PledgeCo, LLC) for which (a) Administrative Agent shall have received, for the
benefit of Lenders, all amounts required to be prepaid as a result of such
Disposition pursuant to Section 2.04(b) and (b) Borrower shall have delivered to
Administrative Agent a Borrowing Base Report and Compliance Certificate
certifying that no Default would exist after giving effect to such Permitted
Disposition and demonstrating that Borrower is in compliance with Section 4.08
after giving effect to such Disposition, including the exclusion of such
Borrowing Base Property from the Borrowing Base.

“Permitted Financial Covenant Non-Compliance Period” has the meaning specified
in the last paragraph of Section 8.14.

“Permitted Liens” means Liens permitted pursuant to Section 8.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIP” means, with respect to any Borrowing Base Property, any final and binding
property improvement plan, property condition report, property deficiency
report, or similar correspondence or reports from any Franchisor or Manager to
the applicable Borrowing Base Property Owner with respect to such Borrowing Base
Property.

“Plans” means the plans and specifications for the Borrowing Base Properties,
including existing or proposed Improvements, and all modifications thereof and
additions thereto that are included as part of the Plans in accordance with the
terms of this Agreement.

“Platform” has the meaning specified in Section 7.02.

 

25



--------------------------------------------------------------------------------

“Pledge Agreement” means each Pledge Agreement executed by Parent, Borrower, and
each other Subsidiary with respect to the Pledged Equity, substantially in the
form attached hereto as Exhibit F.

“Pledged Equity” means a perfected, first lien security interest in favor of
Administrative Agent, for the benefit of Lenders, in all Equity Interests of
each Borrowing Base Property Owner and each wholly-owned Subsidiary of Borrower
that directly owns a Borrowing Base Property Owner; provided, however, that, the
Pledged Equity shall specifically exclude any Equity Interests on which the
Administrative Agent has released its Lien pursuant to Section 2.17.

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
issued by such Person that are entitled to preference or priority over any other
Equity Interests issued by such Person any distribution of such Person’s
property or assets, whether by dividend or upon liquidation.

“Properties” means hotel properties or land on which any hotel property exists,
in each case, owned by any Company, and “Property” means any one of the
Properties.

“Property Information” has the meaning specified in Section 4.11.

“Public Lender” has the meaning specified in Section 7.02.

“Qualified Franchisor” shall mean (a) Marriott International, Inc., Hilton
Worldwide, Hyatt Hotels Corporation, Starwood Hotels & Resorts, Wyndham Hotel
Group, InterContinental Hotels Group plc, Hard Rock International, Kimpton
Hotels and Restaurant Group, Inc., Omni Hotels and Resorts, Fairmont, or Morgans
Hotel Group, (b) a nationally recognized franchisor, in operation for not less
than five (5) years and licensing at least ten (10) full-service hotels located
in major metropolitan areas (including at least five (5) hotels that are similar
in size, scope, class, use and value as the Property being licensed by such
Person), which hotels in the aggregate have a number of rooms not less than ten
(10) times the number of rooms of such Property, or (c) a reputable and
experienced franchisor reasonably approved by Administrative Agent possessing
experience in flagging hotel properties located in major metropolitan areas that
are similar in size, scope, class, use and value as the Property being licensed
by such Person; provided, in each case, such Person must not have been party to
any bankruptcy proceedings, voluntary or involuntary, made an assignment for the
benefit of creditors or taken advantage of any insolvency act, or any act for
the benefit of debtors within seven (7) years prior to the licensing of the
applicable Property by such Person.

“Qualified Manager” means (a) Marriott International, Inc., Starwood Hotels &
Resorts, Intercontinental Hotels Group plc, Hilton Worldwide, Hard Rock
International, Kimpton Hotels & Restaurant Group, Inc., Morgans Hotel Group,
Co., Davidson Hotel Company, Sage Hospitality, Interstate Hotels & Resorts,
Inc., Denihan Hospitality Group, Crestline Hotels & Resorts, Inc., Pyramid Hotel
Group, LLC, Highgate Hotels, LLC, Fairmont, or Crescent Hotel Group, or (b) a
nationally recognized management organization in operation for not less than
five (5) years and managing at least ten (10) full-service hotels located in
major metropolitan areas (including at least five (5) hotels that are similar in
size, scope, class, use and value as the Property being managed by such Person),
which hotels in the aggregate have a number of rooms not less than ten
(10) times the number of rooms of such Property, or (c) a reputable and
experienced management organization reasonably approved by Administrative Agent,
possessing experience in managing hotel properties located in major metropolitan
areas that are similar in size, scope, class, use and value as the Property
being managed by such Person; provided, in each case, such Person must not have
been party to any bankruptcy proceedings, voluntary or involuntary, made an
assignment for the benefit of creditors or taken advantage of any insolvency
act, or

 

26



--------------------------------------------------------------------------------

any act for the benefit of debtors within seven (7) years prior to the proposed
management of the Property by such Person.

“Quincy Marriott” means the Marriott branded Property located at 1000 Marriott
Drive, Quincy, Massachusetts 02169.

“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, Improvements, and fixtures, including ground leases.

“REAs” means each construction, operation, and reciprocal easement agreements or
similar agreements (including any separate agreements or other agreements
between Borrower and one or more other parties to any REA with respect to such
REA) affecting any Borrowing Base Property or any portion thereof, and “REA”
means any one of the REAs.

“Recourse Debt” means, for any Person, Indebtedness of such Person that is not
Non-Recourse Debt.

“Register” has the meaning specified in Section 11.06(c).

“REIT” means a “real estate investment trust” for purposes of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing into the
environment (including the abandonment or discarding of barrels, containers or
other closed receptacles containing any Hazardous Materials).

“Release Date” means the date on which the Obligations have been paid in full
and, all Commitments have been terminated.

“Renaissance Orlando” means the Renaissance branded Property located at 5445
Forbes Place, Orlando, Florida 32812.

“Rents” means all of the rents, revenue, income, profits, and proceeds derived
and to be derived from each Borrowing Base Property or arising from the use or
enjoyment of any portion thereof or from any Lease, including but not limited to
the proceeds from any negotiated lease termination or buyout of such Lease,
liquidated damages following default under any such Lease, all proceeds payable
under any policy of insurance covering loss of rents resulting from
untenantability caused by damage to any part of the any Borrowing Base Property,
all rights to recover monetary amounts from any tenant in bankruptcy including,
without limitation, rights of recovery for use and occupancy and damage claims
arising out of Lease defaults, including rejections, under any applicable Debtor
Relief Law, together with any sums of money that may now or at any time
hereafter be or become due and payable to a Loan Party by virtue of any and all
royalties, overriding royalties, bonuses, delay rentals, and any other amount of
any kind or character arising under any and all present and all future oil, gas,
mineral, and mining leases covering any Borrowing Base Property or any part
thereof, and all proceeds and other amounts paid or owing to any Loan Party
under or pursuant to any and all contracts and bonds relating to the
construction or renovation of any Borrowing Base Property.

 

27



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Reporting Date” means the date that is seven (7) months prior to the
Exchangeable Senior Note Payment Date.

“Reporting Officer” means a Responsible Officer that is the chief executive
officer, president, chief financial officer, treasurer, or controller of a Loan
Party.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice and (b) with respect
to an L/C Credit Extension, a Letter of Credit Application.

“Required Lenders” means, as of any date of determination, Lenders (excluding
Defaulting Lenders) having more than fifty percent (50%) of the Aggregate
Commitments or, if the Commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02, Lenders (excluding Defaulting Lenders) holding in the
aggregate more than fifty percent (50%) of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 5.01, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restoration” means, following the occurrence of a Casualty or a Condemnation
which is of a type necessitating the repair of a Borrowing Base Property, the
completion of the repair and restoration of such Borrowing Base Property as
nearly as possible to the condition such Borrowing Base Property was in
immediately prior to such Casualty or Condemnation, with such alterations as may
be reasonably approved by Administrative Agent, and in accordance with
applicable Laws.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to Parent’s or Borrower’s stockholders, partners or members (or the
equivalent Person thereof).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Security Documents” means:

(a) each Pledge Agreement;

 

28



--------------------------------------------------------------------------------

(b) estoppel letters, consents, comfort letters, or other confirming agreements
and/or subordination, non-disturbance and attornment agreements executed in
connection with each (i) Acceptable Ground Lease, (ii) Management Agreement,
(iii) Franchise Agreement, and (iv) License Agreement;

(c) all other agreements, documents, and instruments, securing the Obligations
or any part thereof, as shall from time to time be executed and delivered by
Borrower, Subsidiary Guarantors, or any other Person in favor of Administrative
Agent; and

(d) all renewals, extensions, and restatements of, and amendments and
supplements to, any of the foregoing.

“Share” means, for any Person, such Person’s share of the assets, liabilities,
revenues, income, losses, or expenses of a Subsidiary or an Unconsolidated
Affiliate based upon such Person’s percentage ownership of Equity Interests of
such Subsidiary or Unconsolidated Affiliate.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Companies as of that date determined in accordance
with GAAP.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Parent.

“Subsidiary Guarantors” means, as of any date, (a) all Subsidiaries of Parent
owning a Borrowing Base Property, (b) Sun CHP I, Inc., a Delaware corporation,
(c) Sun SHP II, LLC, a Delaware limited liability company, and (d) each other
Company that is a direct holder of a Borrowing Base Property Owner’s Equity
Interests, and, in each case, that has executed a Subsidiary Guaranty, which has
not been released from its obligations under its Guaranty, pursuant to
Section 2.17(d), and “Subsidiary Guarantor” means any one of the Subsidiary
Guarantors.

“Subsidiary Guaranty” means the Guaranty made by each Subsidiary Guarantor in
favor of Administrative Agent for the benefit of the Lenders, substantially in
the form of Exhibit E-2.

“Super Majority Lenders” means, as of any date of determination, Lenders
(excluding Defaulting Lenders) having at least sixty-six and two-thirds percent
(66 2/3%) of the Aggregate Commitments or, if the Commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 9.02, Lenders (excluding Defaulting
Lenders) holding in the aggregate at least sixty-six and two-thirds percent (66
2/3%) of the Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Super
Majority Lenders.

 

29



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $25,000,000.

“Title Company” means First American Title Insurance Company or such other title
insurance company acceptable to Administrative Agent.

“Title Insurance Commitments” means the commitments to issue the title insurance
policies acceptable to Administrative Agent and Required Lenders, issued by the
Title Company for each Borrowing Base Property, along with copies of all
instruments creating or evidencing exceptions or encumbrances to title.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Trustee” means Wells Fargo Bank, National Association, as Trustee under the
Indenture, together with its successors and assigns.

“Type” means with respect to a Committed Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.

 

30



--------------------------------------------------------------------------------

“Unconsolidated Affiliate” means any Person in which a Company has an Equity
Interest and whose financial results would not be consolidated under GAAP with
the financial results of Parent on the consolidated financial statements of
Parent.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unused Fee Percentage” means a percentage per annum equal to (a) at all times
in which the Unused Portion is greater than fifty percent (50%) of the Aggregate
Commitments, thirty five one hundredths of one percent (0.35%) and (b) at all
times in which the Unused Portion is less than or equal to fifty percent
(50%) of the Aggregate Commitments, one quarter of one percent (0.25%);
provided, however, that, for any portion of the Aggregate Commitments that are
unavailable to be advanced pursuant to the terms of this Agreement, the Unused
Fee Percentage shall be a percentage per annum equal to seventy-five hundredths
of one percent (0.75%).

“Unused Portion” means the daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Committed Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.16.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all the Equity Interests (other than in the case of a corporation, directors’
qualifying shares) are at the time directly or indirectly owned or Controlled by
such Person or one or more other Subsidiaries of such Person or by such Person
and one or more other Subsidiaries of such Person.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and Intangible Assets and properties, including cash, securities,
accounts and contract rights.

 

31



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Companies shall
be deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

(b) Changes in GAAP or IFRS. If at any time any change in GAAP (or, if the
Companies are required to adopt IFRS, then IFRS), would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
Borrower or Required Lenders shall so request, Administrative Agent, the Lenders
and Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP or IFRS, as
applicable (subject to the approval of Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP or IFRS, as applicable, prior to such change therein and
(ii) Borrower shall provide to Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP
or IFRS, as applicable. Notwithstanding any change from GAAP to IFRS, the
Companies shall still be required to report all financial calculations pursuant
to this Agreement in accordance with GAAP, and to provide a reconciliation of
such financial calculations from IFRS to GAAP.

(c) Consolidated Financial Results. All references herein to consolidated
financial statements of the Companies or to the determination of any amount for
the Companies on a consolidated basis (including the determination of
Indebtedness of the Companies) or any similar reference shall, in each case, be
deemed to (i) include (A) each variable interest entity that Parent is required
to consolidate pursuant to FASB ASC 810 as if such variable interest entity were
a Subsidiary as defined herein and (B) each Company’s (as the case may be, but
without duplication) Share of their respective Unconsolidated Affiliates, and
(ii) exclude, for financial statements of the Companies required to be delivered
from the date of this Agreement through the fiscal period ending December 31,
2011, the amounts listed as “Discontinued Operations” and “Operations Held for
Non-Sale Disposition” (together with all Indebtedness associated therewith) as
set forth in the Companies financial statements dated as of June 30, 2010.

1.04 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying

 

32



--------------------------------------------------------------------------------

the result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

Article II.

The Commitments and Credit Extensions

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (a) the Total Outstandings shall not exceed the lesser of (i) the
Aggregate Commitments and (ii) the Borrowing Base, and (b) the aggregate
Outstanding Amount of the Committed Loans of any Lender plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, shall
not exceed such Lender’s Commitment. Within the limits of each Lender’s
Commitment and the Borrowing Base, and subject to the other terms and conditions
hereof, Borrower may borrow under this Section 2.01, prepay under Section 2.04,
and reborrow under this Section 2.01. Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon
Borrower’s irrevocable notice to Administrative Agent, which may be given by
telephone. Each such notice must be received by Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and (ii) on
the requested date of any Borrowing of Base Rate Committed Loans. Each
telephonic notice by Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of Borrower. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Section 2.03(c), each Borrowing of or conversion
to Base Rate Committed Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether Borrower is requesting
a Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If

 

33



--------------------------------------------------------------------------------

Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by Borrower, Administrative Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans described
in the preceding subsection. In the case of a Borrowing, each Lender shall make
the amount of its Committed Loan available to Administrative Agent in
immediately available funds at Administrative Agent’s Office not later than 1:00
p.m. on the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Borrowing is the initial Credit Extension, Section 5.01), Administrative
Agent shall make all funds so received available to Borrower in like funds as
received by Administrative Agent either by (i) crediting the account of Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) Administrative Agent by Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to Borrower as
provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of Required
Lenders.

(d) Administrative Agent shall promptly notify Borrower and the Lenders of the
interest rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, Administrative Agent shall notify Borrower and the Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Committed Loans
from one Type to the other, and all continuations of Committed Loans as the same
Type, there shall not be more than five (5) Interest Periods in effect with
respect to Committed Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of

 

34



--------------------------------------------------------------------------------

Borrower, and to amend or extend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of Borrower and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the lesser of
(1) the Borrowing Base and (2) the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, shall
not exceed such Lender’s Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof,
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly Borrower may, during the foregoing period, obtain Letters of Credit
to replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless Required Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by Administrative Agent and the L/C Issuer, the
Letter of Credit is in an initial stated amount less than $250,000;

 

35



--------------------------------------------------------------------------------

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with Borrower or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
the beneficiary of the Letter of Credit does not accept the proposed amendment
to the Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to the L/C Issuer (with a copy to
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Borrower. Such
Letter of Credit Application must be received by the L/C Issuer and
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as Administrative Agent and the L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of

 

36



--------------------------------------------------------------------------------

any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require. Additionally, Borrower shall furnish to
the L/C Issuer and Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such Letter of Credit Application
from Borrower and, if not, the L/C Issuer will provide Administrative Agent with
a copy thereof. Unless the L/C Issuer has received written notice from any
Lender, Administrative Agent or any Loan Party, at least one Business Day prior
to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article V shall not
then be satisfied, then, subject to the terms and conditions hereof, the L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) If Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
Borrower shall not be required to make a specific request to the L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided, however, that the
L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from Administrative Agent that Required
Lenders have elected not to permit such extension or (2) from Administrative
Agent, any Lender or Borrower that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the

 

37



--------------------------------------------------------------------------------

L/C Issuer will also deliver to Borrower and Administrative Agent a true and
complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify Borrower and
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), Borrower shall reimburse the L/C Issuer through Administrative Agent in
an amount equal to the amount of such drawing. If Borrower fails to so reimburse
the L/C Issuer by such time, Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. In such event, Borrower shall be deemed to have requested a Borrowing
of Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 5.02 (other than the delivery of a Committed Loan Notice).
Any notice given by the L/C Issuer or Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and Administrative Agent may apply Cash Collateral provided for this
purpose) for the account of the L/C Issuer at Administrative Agent’s Office in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to Borrower in such amount.
Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Lender’s payment to Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by

 

38



--------------------------------------------------------------------------------

this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 5.02 (other
than delivery by Borrower of a Committed Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through Administrative Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by
Administrative Agent), Administrative Agent will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by
Administrative Agent.

(ii) If any payment received by Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

39



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of Borrower to reimburse the L/C Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Guarantor or Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Parent, Borrower or any
Subsidiary.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Borrower hereby assumes all risks

 

40



--------------------------------------------------------------------------------

of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, Borrower may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by Borrower which Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and Borrower when a Letter of Credit is issued, the rules of the ISP shall apply
to each standby Letter of Credit.

(h) Letter of Credit Fees. Borrower shall pay to Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit; provided, however, any Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.16(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
Required Lenders, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
Borrower shall pay directly to the L/C Issuer for its own account a fronting fee
with respect to each Letter of Credit, at the rate per annum specified in any
letter agreement between Borrower and Administrative Agent, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable

 

41



--------------------------------------------------------------------------------

on the tenth Business Day following the last day of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, Borrower shall pay directly to the L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04 Prepayments.

(a) Voluntary Prepayments. Borrower may, upon notice to Administrative Agent, at
any time or from time to time voluntarily prepay Committed Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.16, each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.

(b) Mandatory Prepayments—Borrowing Base. If for any reason the Total
Outstandings at any time exceed the lesser of (i) the Aggregate Commitments then
in effect and (ii) the Borrowing Base, Borrower shall immediately prepay Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.04(b) unless after
the prepayment in full of the Committed Loans the Total Outstandings exceed the
lesser of (i) the Aggregate Commitments then in effect, and (ii) the Borrowing
Base.

2.05 Termination or Reduction of Commitments. Borrower may, upon notice to
Administrative Agent (which notice may be conditioned on closing of alternative
financing), terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by Administrative Agent not later than 11:00 a.m. five
(5) Business Days (or such shorter period as shall be acceptable to
Administrative Agent) prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) Borrower shall not
terminate or reduce the

 

42



--------------------------------------------------------------------------------

Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit exceeds the amount of the Aggregate
Commitments, such Letter of Credit Sublimit shall be automatically reduced by
the amount of such excess. Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination. Unless the Aggregate Commitments are
terminated in their entirety, the Aggregate Commitments shall not be less than
$20,000,000.

2.06 Repayment of Loans.

Borrower shall repay to the Lenders on the Maturity Date the aggregate principal
amount of Committed Loans outstanding on such date.

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due, whether at stated maturity, by
acceleration or otherwise, then upon the request of Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) Upon the request of Required Lenders, while any Event of Default exists,
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

43



--------------------------------------------------------------------------------

2.08 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Unused Fee. Borrower shall pay to Administrative Agent for the account of
each Lender in accordance with its Applicable Percentage, an unused fee equal to
the applicable Unused Fee Percentage times the Unused Portion. The unused fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article V is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period. The unused fee
shall be calculated quarterly in arrears, and if there is any change in the
Unused Fee Percentage during any quarter, the actual daily amount shall be
computed and multiplied by the Unused Fee Percentage separately for each period
during such quarter that such Unused Fee Percentage was in effect.

(b) Other Fees.

(i) Borrower shall pay to the Arrangers and Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in any letter
agreement between Borrower, Administrative Agent, certain Lenders, and Arrangers
regarding fees payable with respect to the Obligations. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

(ii) Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.09 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which may result in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day. Each determination by Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of Borrower or for any other reason, Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by Borrower as
of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, Borrower shall immediately and retroactively be obligated to pay to
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to Borrower under the Bankruptcy Code of the United States,
automatically and without further action by Administrative Agent, any Lender or
the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
Administrative Agent, any Lender or the L/C Issuer, as the case may

 

44



--------------------------------------------------------------------------------

be, under Section 2.03(c)(iii), 2.03(i) or 2.07(b) or under Article IX.
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

2.10 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by Administrative Agent in the
ordinary course of business. The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through Administrative
Agent, Borrower shall execute and deliver to such Lender (through Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error.

2.11 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by Borrower hereunder shall be
made to Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by Administrative Agent after 2:00 p.m. shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b) Clawback.

(i) Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to Administrative Agent such Lender’s
share of such Borrowing, Administrative Agent may assume that such Lender has
made such share available on

 

45



--------------------------------------------------------------------------------

such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to Borrower a corresponding amount. In such event, if
a Lender has not in fact made its share of the applicable Borrowing available to
Administrative Agent, then the applicable Lender and Borrower severally agree to
pay to Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by Administrative Agent in connection with the foregoing,
and (B) in the case of a payment to be made by Borrower, the interest rate
applicable to Base Rate Loans. If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Borrowing to Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Borrowing. Any payment
by Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders or the L/C Issuer hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or the L/C Issuer, as the case may be, the amount due. In such
event, if Borrower has not in fact made such payment, then each of the Lenders
or the L/C Issuer, as the case may be, severally agrees to repay to
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation.

A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrower by Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article V are not satisfied or waived
in accordance with the terms hereof, Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 11.04(c) are several and not joint. The failure of
any Lender to make any

 

46



--------------------------------------------------------------------------------

Committed Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify Administrative Agent of such fact, and (b) purchase
(for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.15, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations to any assignee or
participant, other than an assignment to Borrower or any Affiliate thereof (as
to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.13 Extension of Maturity Date.

(a) Requests for Extension. Borrower may, by notice to Administrative Agent (who
shall promptly notify the Lenders) not earlier than ninety (90) days and not
later than sixty (60) days prior to the Initial Maturity Date, request that each
Lender extend such Lender’s Initial Maturity Date for an additional 364 days
from the Initial Maturity Date (the “Extended Maturity Date”), and such
requested extension will be granted subject to the satisfaction of the
conditions set forth in clause (b) below.

 

47



--------------------------------------------------------------------------------

(b) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, (i) Borrower shall deliver to Administrative Agent a certificate of
each Loan Party dated as of the Initial Maturity Date (in sufficient copies for
each Lender) signed by a Responsible Officer of such Loan Party (A) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such extension and (B) in the case of Borrower, certifying that, before and
after giving effect to such extension, (y) the representations and warranties
contained in Article VI and the other Loan Documents are true and correct in all
material respects on and as of the Initial Maturity Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.13, the
representations and warranties contained in subsections (a) and (b) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 7.01, and (z) no
Default exists, (ii) Administrative Agent shall have received, at Borrower’s
expense, an Acceptable Borrowing Base Appraisal of each Borrowing Base Property
dated not more than sixty (60) days prior to the Initial Maturity Date, and
(iii) Borrower shall have paid to Administrative Agent, for the account of each
Lender in accordance with its Applicable Percentage, an extension fee equal to
the Aggregate Commitments as of the date of, and after giving effect to, such
extension, times one fifth of one percent (0.20%).

2.14 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to
Administrative Agent (which shall promptly notify the Lenders), Borrower may
from time to time, request an increase in the Aggregate Commitments by an amount
(for all such requests) not exceeding $200,000,000; provided that (i) any such
request for an increase shall be in a minimum amount of $10,000,000,
(ii) Borrower may make a maximum of three (3) such requests, and (iii) no such
request may be submitted after the date that is six (6) months prior to the then
applicable Maturity Date. At the time of sending such notice, Borrower (in
consultation with Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify Administrative Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.

(c) Notification by Administrative Agent; Additional Lenders. Administrative
Agent shall notify Borrower and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of Administrative Agent and the L/C Issuer (which
approvals shall not be unreasonably withheld), Borrower may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance reasonably satisfactory to Administrative Agent and its
counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, Administrative Agent and Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. Administrative Agent shall promptly notify Borrower
and the Lenders of the final allocation of such increase and the Increase
Effective Date.

 

48



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, Borrower shall deliver to Administrative Agent (i) a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.14, the representations and warranties contained
in subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01, (B) no Default exists, and (C) a Borrowing Base Report and (ii) a
favorable opinion of outside counsel to the Loan Parties as to no conflict with
or violation of any material debt document, in form and substance substantially
similar in scope to the opinions delivered by Latham & Watkins, LLP on
November 22, 2010 and on January 11, 2011 and as acceptable to Administrative
Agent. Borrower shall prepay any Committed Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 11.01 to the contrary.

2.15 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of Administrative Agent or
the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of Administrative Agent, the L/C Issuer, Borrower shall deliver
to Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). Should any L/C Obligations be
outstanding during a period that would otherwise qualify as a Permitted
Financial Covenant Non-Compliance Period (other than the existence of such L/C
Obligations), Borrower may immediately Cash Collateralize the then Outstanding
Amount of such L/C Obligations to qualify for a Permitted Financial Covenant
Non-Compliance Period.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) Administrative Agent, for the benefit of Administrative Agent,
the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent as herein provided, or that
the total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured

 

49



--------------------------------------------------------------------------------

thereby, Borrower or the relevant Defaulting Lender will, promptly upon demand
by Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.16 or 9.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.15 may be otherwise
applied in accordance with Section 9.03), and (y) the Person providing Cash
Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to Administrative Agent by
that Defaulting Lender pursuant to Section 11.08), shall be applied at such time
or times as may be determined by Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
that Defaulting Lender to the L/C Issuer hereunder; third, if so determined by
Administrative Agent or requested by the L/C Issuer, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; fourth, as Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by Administrative Agent; fifth, if so
determined by Administrative Agent and Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders or the L/C

 

50



--------------------------------------------------------------------------------

Issuer as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or the L/C Issuer against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any unused fee pursuant to Section 2.08(a) for any period during which that
Lender is a Defaulting Lender (and Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) pursuant to Section 2.08(a) and (b) for any period during
which that Lender is a Defaulting Lender (and Borrower shall (A) be required to
pay to the L/C Issuer the amount of such fee allocable to its Fronting Exposure
arising from that Defaulting Lender and (B) not be required to pay the remaining
amount of such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.03, the
“Applicable Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Commitment of that Defaulting Lender; provided, that,
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit shall not exceed
the positive difference, if any, of (1) the Commitment of that non-Defaulting
Lender minus (2) the aggregate Outstanding Amount of the Committed Loans of that
Lender.

(b) Defaulting Lender Cure. If Borrower, Administrative Agent, and the L/C
Issuer agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as Administrative Agent may determine to be
necessary to cause the Committed Loans and funded and unfunded participations in
Letters of Credit to be held on a pro

 

51



--------------------------------------------------------------------------------

rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

2.17 Collateral and Guaranties.

(a) Collateral. To secure the full and complete payment and performance of the
Obligations, Borrower and certain Subsidiaries shall enter into a Pledge
Agreement pursuant to which each such entity grants, pledges, assigns, and
creates first priority Liens in favor of Administrative Agent (for the ratable
benefit of Lenders) in 100% of the Pledged Equity.

(b) Guaranties. Pursuant to the Parent Guaranty, Parent shall unconditionally
guarantee in favor of Administrative Agent and Lenders the full payment and
performance of the Obligations. Pursuant to the Subsidiary Guaranty or any
joinder thereto substantially in the form attached to the Subsidiary Guaranty,
Parent and Borrower shall cause each Subsidiary that is required by the
definition of “Subsidiary Guarantor” to execute a Subsidiary Guaranty
unconditionally guaranteeing in favor of Administrative Agent and Lenders the
full payment and performance of the Obligations, other than Subsidiaries who
are, or whose Affiliates are, subject to any Contractual Obligation which
prohibits such Subsidiary from guaranteeing the Obligations.

(c) Future Liens and Guaranties. Promptly upon the designation, formation, or
acquisition of any new Subsidiary of any Company (x) that would be required to
be a Subsidiary Guarantor pursuant to the terms of the definition thereof or
(y) the Equity Interests of which would be required to be Pledged Equity as
required by the definition thereof (each such new Subsidiary being referred to
herein as the “Additional Assets”), Parent or Borrower shall (or shall cause the
appropriate Subsidiary to) execute and deliver within 30 days, to Administrative
Agent all further instruments and documents (including, without limitation,
Pledge Agreements, all certificates and instruments representing shares of stock
or other equity interests, a counterpart of the Subsidiary Guaranty, and
documents of the types referred to in clauses 5.01(a)(v) and 5.01(a)(vi) of
Section 5.01(a), and upon request, favorable opinions of counsel to such new
Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documents to be delivered), all in
form, content and scope reasonably satisfactory to Administrative Agent), and
shall take all further action that may be necessary or desirable, or that
Administrative Agent may reasonably request, to (a) grant, perfect, and protect
Liens in favor of Administrative Agent for the benefit of Lenders in such
Additional Assets, as security for the Obligations to the extent Liens are
required in such assets pursuant to Section 2.17(a) or (b) to grant a Guarantee
of the Obligations to the extent Guarantees are required for such Obligations
pursuant to Section 2.17(b), it being expressly understood that the granting of
such additional security and a Guaranty for the Obligations is a material
inducement to the execution and delivery of this Agreement by each Lender, and
provided that to the extent any Subsidiary or an Affiliate thereof is subject to
any Contractual Obligation which prohibits the Equity Interests from being
pledged to secure the Obligations or the granting of a Guaranty of the
Obligations, no such pledge or Guarantee shall be required hereunder. Upon
satisfying the terms and conditions hereof, (i) such Additional Assets shall be
included in the “Collateral” for all purposes under the Loan Documents, and all
references to the “Collateral” in the Loan Documents shall include the
Additional Assets and (ii) such new Subsidiaries shall be included in the
definition of “Subsidiary Guarantor” for all purposes under the Loan Documents,
and all

 

52



--------------------------------------------------------------------------------

references to the “Subsidiary Guarantor” in the Loan Documents shall include
such new Subsidiaries.

(d) Release of Collateral and Guaranties.

(i) Upon any sale, transfer, or disposition of Pledged Equity which is expressly
permitted pursuant to the Loan Documents (or is otherwise authorized by
requisite Lenders), and upon ten (10) Business Days’ (or such lesser time period
agreed to by Administrative Agent in its sole discretion) prior written request
by Borrower (which request must be accompanied by true and correct copies of
(i) all documents of transfer or disposition, including any contract of sale,
and (ii) all requested release instruments), Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of Liens granted to Administrative Agent
for the benefit of Lenders pursuant hereto in such Pledged Equity and to release
the Guaranty executed by such Subsidiary (and, to the extent such Person is not
otherwise required to be a Guarantor and its Equity Interests are not otherwise
required to be Pledged Equity hereunder after giving effect to such contemplated
release, the Guaranty by the direct holder of such Subsidiary Guarantor’s Equity
Interests and the Pledged Equity in such direct holder).

(ii) Upon the incurrence of any Indebtedness by a Subsidiary Guarantor which is
expressly permitted pursuant to Section 8.03, in the case of any Borrowing Base
Property Owner, or the existence of any Indebtedness by any other Subsidiary
Guarantor, and upon ten (10) Business Days’ (or such lesser time period agreed
to by Administrative Agent in its sole discretion) prior written request by
Borrower, Administrative Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Guaranty executed by such Subsidiary or any other Subsidiary and
the pledge of the Pledged Equity issued by such Subsidiary or any other
Subsidiary; provided that, (A) the Indebtedness incurred by the applicable
Subsidiary is secured by a Property, (B) the terms of such Indebtedness
expressly prohibit such Subsidiaries from providing a Guarantee of the
Obligations, or the pledge of the Equity Interests issued by the affected
Subsidiaries, as applicable, and (C) Borrower has provided to Administrative
Agent true and correct copies of all documents evidencing such Indebtedness.

(iii) The actions of Administrative Agent under this Section 2.17(d) are, in
addition to the conditions set forth in clauses (i) and (ii) above, subject to
the following: (i) no such release of Liens or Guaranties shall be granted if
any Default would exist after giving effect thereto; (ii) Administrative Agent
shall not be required to execute any such document on terms which, in
Administrative Agent’s opinion, would expose Administrative Agent to liability
or create any obligation or entail any consequence other than the release of
such Liens or Guaranty without recourse or warranty; (iii) such release shall
not in any manner discharge, affect, or impair any other Obligations or Liens
existing or arising under the Loan Documents, and (iv) in the event that the
Pledged Equity or any Guaranty of any Borrowing Base Property Owner is requested
to be released, then Borrower shall furnish Administrative Agent with evidence
that after giving effect to such requested release, the Outstanding Amount shall
not exceed the Borrowing Base.

 

53



--------------------------------------------------------------------------------

Article III.

Taxes, Yield Protection and Illegality

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require Borrower or Administrative
Agent to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by Borrower or Administrative Agent, as
the case may be, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii) If Borrower or Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) Administrative
Agent shall withhold or make such deductions as are determined by Administrative
Agent to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) Administrative Agent shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by Borrower shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section) Administrative Agent,
Lender or L/C Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, Borrower
shall, and does hereby, indemnify Administrative Agent, each Lender and the L/C
Issuer, and shall make payment in respect thereof within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by
Borrower or Administrative Agent or paid by Administrative Agent, such Lender or
the L/C Issuer, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. Borrower shall also, and does hereby,
indemnify Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, for any amount which a Lender or the L/C Issuer
for any reason fails to pay indefeasibly to Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to Borrower by a Lender or the L/C Issuer (with a
copy to Administrative

 

54



--------------------------------------------------------------------------------

Agent), or by Administrative Agent on its own behalf or on behalf of a Lender or
the L/C Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify Borrower and Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for Borrower or Administrative Agent)
incurred by or asserted against Borrower or Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or the L/C
Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to Borrower or Administrative
Agent pursuant to subsection (e). Each Lender and the L/C Issuer hereby
authorizes Administrative Agent to set off and apply any and all amounts at any
time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to Administrative
Agent under this clause (ii). The agreements in this clause (ii) shall survive
the resignation and/or replacement of Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.

(d) Evidence of Payments. Upon request by Borrower or Administrative Agent, as
the case may be, after any payment of Taxes by Borrower or by Administrative
Agent to a Governmental Authority as provided in this Section 3.01, Borrower
shall deliver to Administrative Agent or Administrative Agent shall deliver to
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to Borrower or Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to Borrower and to Administrative Agent, at the
time or times prescribed by applicable Laws or when reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit
Borrower or Administrative Agent, as the case may be, to determine (A) whether
or not payments made hereunder or under any other Loan Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and
(C) such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if Borrower is resident
for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to Borrower and Administrative
Agent executed originals of IRS Form W-9 or such other documentation or
information prescribed by applicable Laws or reasonably requested by Borrower

 

55



--------------------------------------------------------------------------------

or Administrative Agent as will enable Borrower or Administrative Agent, as the
case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to Borrower and
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of
Borrower or Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(1) executed originals of IRS Form W-8BEN claiming eligibility for benefits of
an income tax treaty to which the United States is a party,

(2) executed originals of IRS Form W-8ECI,

(3) executed originals of IRS Form W-8IMY and all required supporting
documentation,

(4) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of IRS Form W-8BEN, or

(5) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit Borrower or Administrative Agent to
determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify Borrower and Administrative Agent of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that Borrower or
Administrative Agent make any withholding or deduction for taxes from amounts
payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall Administrative Agent have any obligation to file for or otherwise pursue
on behalf of a Lender or the L/C Issuer, or have any obligation to pay to any
Lender or the L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or the L/C

 

56



--------------------------------------------------------------------------------

Issuer, as the case may be. If Administrative Agent, any Lender or the L/C
Issuer determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by Borrower or with
respect to which Borrower has paid additional amounts pursuant to this Section,
it shall pay to Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses incurred by Administrative Agent, such Lender
or the L/C Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that Borrower, upon the request of Administrative Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to Administrative Agent, such Lender or the L/C Issuer in the event
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require Administrative Agent, any Lender or the L/C Issuer to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to Borrower through Administrative Agent, (a) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Committed Loans to Eurodollar Rate Loans shall be suspended,
and (b) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies Administrative Agent and Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) Borrower
shall, upon demand from such Lender (with a copy to Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by Administrative
Agent without reference to the Eurodollar Rate component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, Borrower shall also pay accrued interest on the amount so prepaid or
converted.

3.03 Inability to Determine Rates. If Required Lenders determine that for any
reason in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does

 

57



--------------------------------------------------------------------------------

not adequately and fairly reflect the cost to such Lenders of funding such Loan,
Administrative Agent will promptly so notify Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until Administrative Agent (upon the
instruction of Required Lenders) revokes such notice. Upon receipt of such
notice, Borrower may revoke any pending request for a Borrowing of, conversion
to or continuation of Eurodollar Rate Loans or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, Borrower will pay to such Lender or
the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time
Borrower will pay to such

 

58



--------------------------------------------------------------------------------

Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurodollar Rate Loans. Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits,
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided Borrower shall have received at least ten
(10) days’ prior notice (with a copy to Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice ten (10) days prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by Borrower pursuant to
Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the

 

59



--------------------------------------------------------------------------------

deposits from which such funds were obtained. Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or Borrower is required to pay any additional
amount to any Lender, the L/C Issuer, or any Governmental Authority for the
account of any Lender or the L/C Issuer pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, Borrower may replace such Lender in accordance with Section 11.13.

3.07 Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of Administrative Agent.

Article IV.

Borrowing Base

4.01 Initial Borrowing Base. As of the Closing Date, the Borrowing Base shall
consist of the Initial Borrowing Base Properties as set forth on Schedule 4.01.

4.02 Changes in Borrowing Base Calculation. Each change in the Borrowing Base
shall be effective upon receipt of a new Borrowing Base Report pursuant to
Section 7.02(b); provided that any increase in the Borrowing Base reflected in
such Borrowing Base Report shall not become effective until the fifth
(5th) Business Day following delivery thereof and provided further that any
change in the Borrowing Base as a result of the receipt of a new Acceptable
Borrowing Base Appraisal pursuant to Section 4.07 shall be effective upon the
date that Administrative Agent approves such appraisal, and any change in the
Borrowing Base as a result of the admission of an Acceptable Property into the
Borrowing Base pursuant to Section 4.03 shall be effective upon the date that
such Acceptable Property is admitted into the Borrowing Base.

 

60



--------------------------------------------------------------------------------

4.03 Requests for Admission into Borrowing Base. Borrower shall provide
Administrative Agent with a written request for a Property to be admitted into
the Borrowing Base. Such request shall be accompanied by information regarding
such Property including the following: (a) a general description of such
Property’s location, market, and amenities; (b) a property description;
(c) purchase information (including any contracts of sale and closing
statements); (d) cash flow projections for the next three (3) years and
operating statements for at least the previous three (3) years or since opening
or acquisition if open or acquired less than three (3) years; (e) a property
condition report; (f) the documents and information with respect to such
Property listed in Section 4.11; and (g) such other information reasonably
requested by Administrative Agent as shall be necessary in order for
Administrative Agent and Required Lenders to determine whether such Property is
eligible to be a Borrowing Base Property.

4.04 Eligibility. In order for a Property to be eligible for inclusion in the
Borrowing Base, such Property shall have characteristics consistent with the
following general guidelines:

(a) all Property Information shall be reasonably acceptable to Administrative
Agent;

(b) no Material Title Defect or Material Property Event with respect to such
Property shall exist;

(c) such Property shall have reasonably satisfactory access to public utilities;

(d) the admission of such Property into the Borrowing Base shall not breach any
obligation of any Loan Party under any Contractual Obligation;

(e) the Environmental Assessment with respect to such Property shall not reveal
any Material Environmental Event;

(f) such Property shall be an Acceptable Property; and

(g) the structural engineering report with respect to such Property shall not
reveal any material defects.

4.05 Approval.

(a) Each Property that meets all of the requirements to be admitted to the
Borrowing Base set forth in this Article IV shall be subject to Administrative
Agent’s and Required Lenders’ approval for admission into the Borrowing Base.
Notwithstanding the foregoing guidelines, Administrative Agent and Lenders
hereby approve all Initial Borrowing Base Properties (i) as Acceptable
Properties and (ii) for admission into the Borrowing Base; provided that,
Administrative Agent and Lenders must receive and approve the documentation and
other items marked as “Post-Closing Borrowing Base” on Schedule 5.03 with
respect to the Initial Borrowing Base Properties, before any value will be
assigned to the Initial Borrowing Base Properties for purposes of calculating
the Borrowing Base.

(b) Any Property not meeting all of the requirements to be admitted to the
Borrowing Base set forth in this Article IV shall be subject to the approval of
Administrative Agent and the Super Majority Lenders.

(c) Upon receipt by Administrative Agent of the written request for a Property
to be admitted into the Borrowing Base as set forth in Section 4.03,
Administrative Agent shall within five (5) Business Days distribute a copy of
such request to each Lender. Each Lender will have

 

61



--------------------------------------------------------------------------------

ten (10) Business Days from the date of such Lender’s receipt of such request to
approve the inclusion of the proposed Property in the Borrowing Base. If
Administrative Agent does not receive a response from a Lender regarding its
approval of the Property within such ten (10) Business Day period, the admission
of the Property into the Borrowing Base will be deemed approved by such Lender.
If such Property is denied admission to the Borrowing Base by the affirmative
vote of the Required Lenders, Borrower may request in writing that
Administrative Agent re-submit such Property for a vote by the Super Majority
Lenders as set forth in this clause (c).

4.06 Notice of Changes in Borrowing Base due to Admission of New Borrowing Base
Properties. If a Property is admitted into the Borrowing Base after the date of
this Agreement, then Administrative Agent shall notify Borrower and Lenders in
writing of any changes to the Borrowing Base as a result of the admission of
such Property into the Borrowing Base.

4.07 Appraisals of Borrowing Base Properties.

(a) Administrative Agent or Required Lenders will be entitled to obtain, at
Borrower’s expense, once during each twelve (12) month period, an Acceptable
Borrowing Base Appraisal of each Borrowing Base Property or any part thereof;
provided that, in addition to the foregoing, Administrative Agent will be
entitled to obtain additional Acceptable Borrowing Base Appraisals of any
Borrowing Base Property or any part thereof if (i) a Default has occurred and is
continuing; (ii) an Exclusion Event has occurred and is continuing; or (iii) an
appraisal is required under applicable Law. Notwithstanding the foregoing,
Administrative Agent shall, upon its reasonable belief that a Material Property
Event has occurred with respect to a Borrowing Base Property, or is likely to
occur, be entitled to obtain from time to time, at its own expense, an
Acceptable Borrowing Base Appraisal for such Borrowing Base Property.

(b) Borrower may at its option request that Administrative Agent obtain, at
Borrower’s expense, an Acceptable Borrowing Base Appraisal of any Borrowing Base
Property or any part thereof, and Administrative Agent shall notify Borrower and
Lenders in writing of any changes to the Borrowing Base as a result of the
receipt of such Acceptable Borrowing Base Appraisal.

4.08 Release of Borrowing Base Property. Upon the written request of Borrower
and so long as no Default would exist after giving effect to any requested
release, Administrative Agent shall release a Borrowing Base Property from the
Borrowing Base, and shall release the pledge of the Pledged Equity in the
applicable Borrowing Base Property Owner and the Guaranty by the applicable
Borrowing Base Property Owner (and, to the extent such Person is not otherwise
required to be a Guarantor hereunder after giving effect to such contemplated
release, the Guaranty by the direct holder of such Borrowing Base Property
Owner’s Equity Interests); provided that (a) Administrative Agent shall have no
obligation to release any such Borrowing Base Property or the pledge of the
Pledged Equity of the Borrowing Base Property Owner without a Borrowing Base
Report setting forth in reasonable detail the calculations required to establish
the amount of the Borrowing Base without such Borrowing Base Property and a
Compliance Certificate setting forth in reasonable detail the calculations
required to show that the Loan Parties are in compliance with the terms of this
Agreement without the inclusion of such Borrowing Base Property in the
calculation of the Borrowing Base, in each case as of the day of such release
and after giving effect to any such release and/or any Borrowing Base additions,
(b) if the Borrowing Base Property has been Disposed of pursuant to a Permitted
Disposition, Borrower shall have prepaid the amounts, if any, required by
Section 2.04(b), and (c) Quincy Marriott, Newport Fairmont, and Newport Hyatt
may only be released from the Borrowing Base under this Section 4.08 (i) with
the approval of Administrative Agent and Super Majority Lenders and
(ii) pursuant to (x) a Disposition to a

 

62



--------------------------------------------------------------------------------

third-party, non-Affiliate purchaser or (y) a substitution of such Property
being released with an Acceptable Property, approved for admission to the
Borrowing Base as set forth in this Article IV.

4.09 Exclusion Events. Each of the following events shall be an “Exclusion
Event” with respect to a Borrowing Base Property:

(a) any Borrowing Base Property suffers a Material Environmental Event after the
date of this Agreement (without regard to whether such Material Environmental
Event constitutes a Default or Event of Default under this Agreement);

(b) a Material Property Event has occurred with respect to any Borrowing Base
Property after the date such Property was admitted into the Borrowing Base (or
in the case of a Casualty, in respect of such Borrowing Base Property, is
reasonably likely to become a Material Property Event) and such Material
Property Event continues for thirty (30) days; provided that Borrower shall have
the right to a ten (10) Business Day extension to remedy any continuing
situation so long as such Material Property Effect can be remedied and such Loan
Party has been and continues to diligently pursue such remedy;

(c) a Lien securing claims in excess of $2,000,000 for the performance of work
or the supply of materials which is established against a Borrowing Base
Property, or any stop notice served on the owner of such Borrowing Base
Property, Administrative Agent or a Lender, remains unsatisfied or unbonded for
a period of thirty (30) days after the date of filing or service;

(d) any PIP reflecting any condition requiring corrective action shall be
received by any Loan Party with respect to any Borrowing Base Property, and such
condition remains uncured beyond the period allowed for cure stated in such PIP,
or as otherwise agreed to in writing by the Franchisor or Manager, as
applicable, with respect to such PIP;

(e) such Borrowing Base Property is abandoned;

(f) such Borrowing Base Property is so demolished, destroyed or damaged that, in
the reasonable opinion of Administrative Agent, it cannot be restored or rebuilt
with available funds to a profitable condition within a reasonable period of
time and in any event, prior to the Maturity Date or in such manner as would
result or does result in the termination of any Franchise Agreement, Management
Agreement, or License Agreement applicable to such Borrowing Base Property; and

(g) any Condemnation which (i) would result in the blockage or substantial
impairment of access or utility service to the Improvements with respect to such
Borrowing Base Property, (ii) would cause such Borrowing Base Property to fail
to comply with any Law, or (iii) is reasonably likely to result in a Material
Property Event.

After the occurrence of any Exclusion Event, Administrative Agent shall promptly
notify Lenders and Borrower (the “Exclusion Notice”) that, effective five
(5) Business Days after the giving of such notice and for so long as such
circumstance exists, such Property shall no longer be considered a Borrowing
Base Property for purposes of determining the Borrowing Base. Borrowing Base
Properties which have been subject to an Exclusion Event may be released from
the Borrowing Base by Borrower; provided that such release shall be subject to
the conditions for release set forth in Section 4.08 above.

If Administrative Agent delivers an Exclusion Notice and such Exclusion Event no
longer exists, then Borrower may give Administrative Agent written notice
thereof (together with reasonably detailed

 

63



--------------------------------------------------------------------------------

evidence of the cure of such condition) and such Borrowing Base Property shall,
effective with the delivery by Borrower of the next Borrowing Base Report, be
considered a Borrowing Base Property for purposes of calculating the Borrowing
Base as long as such Borrowing Base Property meets all the requirements to be
included in the Borrowing Base set forth in this Article IV. Any Property that
is excluded from the Borrowing Base pursuant to this Section 4.09 may
subsequently be reinstated as a Borrowing Base Property, even if an Exclusion
Event exists, upon such terms and conditions as Administrative Agent and Super
Majority Lenders may approve.

4.10 Guaranties. Pursuant to the Subsidiary Guaranties, each Borrowing Base
Property Owner shall unconditionally guarantee in favor of Administrative Agent
for the benefit of the Lenders the full payment and performance of the
Obligations.

4.11 Documentation Required with Respect to Borrowing Base Properties. Borrower
shall deliver, or shall cause the applicable Subsidiary to deliver (unless
Administrative Agent is independently obtaining any item described below, in
which case Borrower agrees to cooperate with Administrative Agent in obtaining
such item, all at the expense of Borrower) each of the following with respect to
each Property to be admitted to the Borrowing Base, including the Initial Base
Borrowing Properties (the “Property Information”):

(a) unless otherwise agreed or approved by Administrative Agent, (i) two
(2) hard copy prints or, if agreed by Administrative Agent, a legible electronic
copy satisfactory to Administrative Agent, of either (1) a current as-built
survey of each Borrowing Base Property and Improvements thereon, or (2) a
non-current survey accompanied by an affidavit of the owner of the Borrowing
Base Property satisfactory to Administrative Agent and the Title Company to the
effect that the Property and Improvements depicted in the survey are the same as
exist on the ground as of the current date of the affidavit, and all as is
otherwise satisfactory to Administrative Agent and the Title Company; and (ii) a
flood insurance policy in an amount required by Administrative Agent, but in no
event less than the amount sufficient to meet the requirements of applicable law
and the Flood Disaster Protection Act of 1973, or evidence satisfactory to
Administrative Agent that such Property is not located in a flood hazard area;

(b) unless otherwise agreed or approved by Administrative Agent, true and
correct copies of all existing Plans with respect to such Property within the
possession or control of the Loan Parties (including the site plan) requested by
Administrative Agent, together with evidence satisfactory to Administrative
Agent that the same comply in all material respects to applicable requirements
of Governmental Authorities;

(c) (i) true and correct copies of each Material Lease and any Guarantees
thereof, and (ii) estoppel certificates and subordination and attornment
agreements (including nondisturbance agreements if and to the extent agreed by
Administrative Agent in its discretion), with respect to each Material Lease, in
form and content satisfactory to Administrative Agent, from the tenants and
subtenants as Administrative Agent may require;

(d) solely with respect to property located in an earthquake zone, an
engineering report or structural inspection report for such Property that is
(i) prepared by an engineering firm reasonably acceptable to the Administrative
Agent, (ii) if requested by the Administrative Agent, addressed to the
Administrative Agent, (iii) not more than 12 months old and (iv) otherwise in
form and substance acceptable to the Administrative Agent;

(e) an Environmental Assessment of such Property, made within ninety (90) days
prior to the date such Property is admitted to the Borrowing Base, showing that
such Property is

 

64



--------------------------------------------------------------------------------

in compliance with Environmental Laws, and such additional evidence as may be
required by Administrative Agent (all reports, drafts of reports, and
recommendations, whether written or oral, from such engineering firm shall be
made available and communicated to Administrative Agent);

(f) (i) evidence that such Property has fully adequate direct and free access to
one or more public streets, dedicated to public use, fully installed and
accepted by the appropriate Governmental Authority, that all fees, costs and
expenses of the installation and acceptance thereof have been paid in full, and
that there are no restrictions on the use and enjoyment of such streets which
would adversely affect such Property; (ii) evidence that all applicable zoning
ordinances, restrictive covenants, and Laws affecting such Property (A) permit
the use for which such Property is intended and (B) have been or will be
complied with without the existence of any variance, non-complying use,
nonconforming use (other than a legally non-conforming use) or other special
exception or if a variance, permit or special exception is required, such has
been obtained and remains in full force and effect; (iii) evidence that such
Property and all Improvements comply and will comply with all Laws regarding
subdivision and platting and would so comply if such Property and the
Improvements thereon were conveyed as a separate parcel; and (iv) evidence of
compliance by Borrower or the applicable Loan Party and such Property, and any
proposed construction, use and occupancy of the Improvements, with such other
applicable Laws as Administrative Agent may request, including all Laws
regarding access and facilities for handicapped or disabled persons including,
without limitation and to the extent applicable, The Federal Architectural
Barriers Act (42 U.S.C. § 4151 et seq.), The Fair Housing Amendments Act of 1988
(42 U.S.C. § 3601 et seq.), The Americans With Disabilities Act of 1990 (42
U.S.C. § 12101 et seq.), The Rehabilitation Act of 1973 (29 U.S.C. § 794), and
any applicable state requirements;

(g) evidence (i) of the identity of all taxing authorities and utility districts
(or similar authorities) currently exercising ad valorem or real property taxing
or assessment jurisdiction over such Property or any portion thereof; (ii) that
all taxes, standby fees and any other similar charges due and payable have been
paid, including copies of receipts or statements marked “paid” by the
appropriate authority; and (iii) that such Property is a separate tax lot or
lots with separate assessment or assessments of such Property and Improvements,
independent of any other Property or improvements and, to the extent such
Property is subject to any subdivision ordinance or Law, that such Property is a
separate legally subdivided parcel;

(h) a Title Insurance Commitment from the Title Company (neither Parent nor
Borrower nor their respective counsel shall have any interest, direct or
indirect, in the Title Company or its agent);

(i) (i) evidence that, except for Permitted Liens, no contractor’s, supplier’s,
mechanic’s or materialman’s Lien claim or notice, lis pendens, judgment, or
other claim or encumbrance against such Property has been filed for record in
the county where such Property is located or in any other public record which by
Law provides notice of claims or encumbrances regarding such Property; (ii) a
certificate or certificates of a reporting service acceptable to Administrative
Agent, reflecting the results of searches made not earlier than forty-five
(45) days prior to the date such Property is admitted to the Borrowing Base,
(A) of the central and local Uniform Commercial Code records, showing, except
for Permitted Liens, and Liens for taxes not yet due and payable, no filings
against any of the Collateral or against Borrower or the applicable Loan Party
related to the Property otherwise, except as consented to by Administrative
Agent; and (B) if required by Administrative Agent, of the appropriate judgment
and tax Lien records, showing no outstanding judgment or tax Lien against
Borrower or the applicable Loan Party;

 

65



--------------------------------------------------------------------------------

(j) an Acceptable Borrowing Base Appraisal of such Property;

(k) to the extent reasonably deemed necessary by Administrative Agent, an
executed REA estoppel letter from each party to any REA for such Property;

(l) a true, correct, and complete copy of each Management Agreement, and to the
extent required by Administrative Agent in its discretion, estoppel letters,
consents, comfort letters, or other confirming agreements ;

(m) a true, correct, and complete copy of each Franchise Agreement and each
License Agreement, and to the extent required by Administrative Agent in its
discretion, estoppel letters, consents, comfort letters, or other confirming
agreements;

(n) if such Property is held pursuant to an Acceptable Ground Lease, (i) true
and correct copies of such Acceptable Ground Lease and any Guarantees thereof;
(ii) to the extent required by Administrative Agent in its discretion, estoppel
certificates executed by the lessor under such Acceptable Ground Lease, in form
and content satisfactory to Administrative Agent; and (iii) evidence of
Borrower’s or the applicable Loan Party’s compliance with such Acceptable Ground
Lease;

(o) evidence of the insurance required pursuant to Section 7.07;

(p) operating statements (which shall be audited, to the extent available) with
respect to such Property for each of the two (2) fiscal years (to the extent
available) and capital expenditure history for the three (3) fiscal years
immediately preceding, pro-forma operating statements or operating budgets and
capital expenditure budgets, all of which are acceptable to Administrative
Agent; and

(q) such other assurances, certificates, documents, consents, or opinions as
Administrative Agent reasonably may require.

Article V.

Conditions Precedent to Credit Extensions

5.01 Conditions to Closing. The effectiveness of this Agreement is subject to
satisfaction of the following conditions precedent:

(a) Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, the Guaranties, and the Security
Documents, sufficient in number for distribution to Administrative Agent, each
Lender and Borrower;

(ii) a Note executed by Borrower in favor of each Lender that has requested a
Note at least two Business Days prior to the Closing Date;

 

66



--------------------------------------------------------------------------------

(iii) Pledge Agreements executed by Borrower and Subsidiary Guarantors, as
debtor, and delivered to Administrative Agent, as secured party for the ratable
benefit of Lenders, granting and creating Liens in favor of Lenders in and to
100% of the issued and outstanding Pledged Equity of Subsidiary Guarantors,
owned by such pledgor, together with (i) one or more financing statements, in
favor of Administrative Agent, as secured party on behalf of Lenders, covering
all such Pledged Equity, and (ii) delivery to Administrative Agent of all
certificated Pledged Equity, together with executed blank stock powers for each
certificate delivered, all in form acceptable to Administrative Agent;

(iv) To the extent requested by Administrative Agent, Lien searches in the name
of each Loan Party, and any other name(s) as Administrative Agent may deem
appropriate in such Loan Party’s jurisdiction of formation and each state or
jurisdiction where such Loan Party maintains an office or has real property,
showing no financing statements or other Lien instruments of record except for
Permitted Liens or Liens being released on the Closing Date;

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(vi) such documents and certifications as Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(vii) favorable opinions of (A) Latham & Watkins, LLP, counsel to the Loan
Parties, (B) in-house counsel to the Loan Parties, and (C) Maryland counsel to
Parent, each addressed to Administrative Agent and each Lender, as to the
matters set forth in Exhibit G and such other matters concerning the Loan
Parties and the Loan Documents as Required Lenders may reasonably request;

(viii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect or to the extent such consents,
licenses and approvals are permitted to be delivered after the date hereof
pursuant to Section 5.03 or (B) stating that no such consents, licenses or
approvals are so required;

(ix) a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 5.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

 

67



--------------------------------------------------------------------------------

(x) a duly completed Borrowing Base Report and Compliance Certificate as of the
last day of the fiscal quarter of Borrower ended on June 30, 2010, signed by a
Responsible Officer of Borrower;

(xi) the Property Information required pursuant to Section 4.11 with respect to
each of the Initial Borrowing Base Properties;

(xii) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect; and

(xiii) such other assurances, certificates, documents, consents or opinions as
Administrative Agent, the L/C Issuer, or Required Lenders reasonably may
require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by Administrative Agent, Borrower shall have paid all fees,
charges and disbursements of counsel to Administrative Agent (directly to such
counsel if requested by Administrative Agent) to the extent invoiced prior to or
on the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

5.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 5.02, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) Administrative Agent and, if applicable, the L/C Issuer shall have received
a Request for Credit Extension in accordance with the requirements hereof.

 

68



--------------------------------------------------------------------------------

(d) After giving effect to the Credit Extension, the Total Outstandings shall
not exceed the Borrowing Base.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

5.03 Post Closing Items. Each Lender hereby waives receipt of the items listed
on Schedule 5.03 (the “Post-Closing Items”) as a condition precedent to the
effectiveness of this Agreement; provided that, notwithstanding Lenders’ waiver
of the Post-Closing Items as a condition precedent to the effectiveness of this
Agreement, Borrower acknowledges and agrees that (a) if Borrower fails to
provide to Administrative Agent any Post Closing Item marked as “Post-Closing
Required” on Schedule 5.03, in form and substance acceptable to Administrative
Agent, on or before the close of business on the date set forth opposite such
Post Closing Item on Schedule 5.03, then an Event of Default shall exist under
this Agreement, (b) Borrower shall, from the date of this Agreement through
January 31, 2011, exercise commercially reasonable efforts to provide to
Administrative Agent any Post Closing Item marked as “Post-Closing Commercially
Reasonable Efforts” on Schedule 5.03, in form and substance acceptable to
Administrative Agent, and (c) until Borrower shall provide to Administrative
Agent each Post Closing Item marked as “Post-Closing Borrowing Base” on Schedule
5.03 with respect to any Initial Borrowing Base Property, in form and substance
acceptable to Administrative Agent, such Initial Borrowing Base Property shall
not be included in the calculation of the Borrowing Base.

Article VI.

Representations and Warranties

Each of Parent and Borrower represents and warrants to Administrative Agent and
the Lenders that:

6.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
(a) is duly organized or formed, validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c) to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

6.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law; except in each case referred to in clause (b) or clause
(c) to the extent that the same could not reasonably be expected to have a
Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

6.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document; except to
the extent that the same could not reasonably be expected to have a Material
Adverse Effect.

6.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

6.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Companies as of the date thereof and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Companies as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.

(b) The unaudited consolidated and consolidating balance sheet of the Companies
dated June 30, 2010, and the related consolidated and consolidating statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Companies as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

6.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of Parent or Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Company or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

6.07 No Default. No Company is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

6.08 Ownership of Property; Liens. Each Company has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of

 

70



--------------------------------------------------------------------------------

its business, except for such defects in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
property of each Loan Party is subject to no Liens, other than Permitted Liens.

6.09 Environmental Compliance.

(a) The Companies conduct in the ordinary course of business a review of the
effect of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof Parent and
Borrower have reasonably concluded that, with respect to the Borrower, the
Borrowing Base Properties, and the Borrowing Base Property Owners, such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) After due inquiry and investigation in accordance with good commercial or
customary practices to determine whether contamination is present on any
Borrowing Base Property, or elsewhere as a result of the off-site disposal of
Hazardous Materials by the Loan Parties in connection with any Borrowing Base
Property, without regard to whether Administrative Agent or any Lender has or
hereafter obtains any knowledge or report of the environmental condition of such
Borrowing Base Property, except as may be indicated in the environmental
assessment reports delivered to Administrative Agent in connection with its due
diligence investigations in connection with this Agreement (the “Environmental
Reports”): (i) during the period of any Loan Party’s ownership of each of the
Borrowing Base Properties, except in the ordinary course of business of
operating each of the Borrower Base Properties as a hotel, such Borrowing Base
Property has not been used for landfill, dumping, or other waste disposal
activities or operations, for generation, storage, use, sale, treatment,
processing, recycling, or disposal of any Hazardous Material, for underground or
aboveground storage tanks, or for any other use that could reasonably be
expected to cause a Material Property Event, and to each Company’s actual
knowledge, no such use on any adjacent property occurred at any time prior to
the date hereof which could reasonably be expected to cause a Material Property
Event; (ii) to the best of each Company’s knowledge, except as otherwise
disclosed to Administrative Agent in writing, there is no Hazardous Material,
storage tank (or similar vessel) whether underground or otherwise, sump or well
currently on any Borrowing Base Property which could reasonably be expected to
cause a Material Property Event; (iii) except as could not reasonably be
expected to cause a Material Property Event, no Company has received any written
notice of, or has any knowledge of, any Environmental Claim or any completed,
pending, proposed or threatened investigation or inquiry concerning the presence
or release of any Hazardous Material on any Borrowing Base Property or to its
actual knowledge on any adjacent property or concerning whether any condition,
use or activity on any Borrowing Base Property or any adjacent property is in
violation of any Environmental Law; (iv) except as could not reasonably be
expected to cause a Material Property Event, the present conditions, uses, and
activities on each Borrowing Base Property do not violate any Environmental Law
and the use of any Borrowing Base Property which any Company (and each tenant
and subtenant) makes and intends to make of any Borrowing Base Property complies
and will comply with all applicable Environmental Laws; (v) no Borrowing Base
Property appears on the National Priorities List, any federal or state
“superfund” or “superlien” list, or any other list or database of properties
maintained by any local, state, or federal agency or department showing
properties which are known to contain or which are suspected of containing a
Hazardous Material; (vi) no Company has ever applied for and been denied
environmental impairment liability insurance coverage relating to any Borrowing
Base Property; and (vii) no Company has, nor, to any Company’s knowledge, have
any tenants or subtenants, been denied any permit or authorization to construct,

 

71



--------------------------------------------------------------------------------

occupy, operate, use, or conduct any activity on any Borrowing Base Property by
reason of any Environmental Law.

Even though a Loan Party may have provided Administrative Agent with an
Environmental Assessment or other environmental report together with other
relevant information regarding the environmental condition of the Borrowing Base
Properties, Borrower acknowledges and agrees that Administrative Agent is not
accepting any Property as a Borrowing Base Property based solely on that
assessment, report, or information. Rather Administrative Agent has relied on
the assessments, reports, and representations and warranties of Borrower in this
Agreement, and Administrative Agent is not waiving any of its rights and
remedies in the environmental provisions of this Agreement or any other Loan
Document.

6.10 Insurance. The properties of the Companies are insured with financially
sound and reputable insurance companies not Affiliates of any Company, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Companies operates.

6.11 Taxes. The Companies have filed all Federal, state and other material tax
returns and reports required to be filed, and have paid all Federal, state and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
any Company that would, if made, have a Material Adverse Effect. No Company is
party to any tax sharing agreement that would reasonably be expected to have a
Material Adverse Effect.

6.12 ERISA Compliance.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) each Benefit Plan and each Pension Plan is in compliance in all
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws, and (ii) Parent and Borrower and to the knowledge of Parent and
Borrower, each ERISA Affiliate have made all required contributions to each
Pension Plan and each Multiemployer Plan (if any), and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made by Parent, Borrower or, to the knowledge
of Parent or Borrower, any ERISA Affiliate, with respect to any Pension Plan.
Each Benefit Plan and each Pension Plan that is intended to be a qualified plan
under Section 401(a) of the Code has received a favorable determination letter
from the IRS or is entitled to rely on a favorable opinion letter, in either
case, to the effect that the form of such Plan is qualified under Section 401(a)
of the Code and the trust related thereto has been determined by the IRS to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the IRS.

(b) There are no pending or, to the best knowledge of Parent and Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Benefit Plan or Pension Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules by Parent or
Borrower or, to the knowledge of Parent and Borrower, by any other party, with
respect to any Benefit Plan, Pension Plan or Multi-Employer Plan, in any case,
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.

 

72



--------------------------------------------------------------------------------

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) No ERISA Event has occurred, and neither Parent nor Borrower is
aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) Parent and Borrower and, to the knowledge of Parent and Borrower, each
ERISA Affiliate have met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither Parent nor Borrower knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither Parent nor Borrower nor, to the knowledge of Parent
or Borrower, any ERISA Affiliate, has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither Parent nor Borrower nor, to the
knowledge of Parent or Borrower, any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

6.13 Subsidiaries; Equity Interests. Parent and Borrower have no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 6.13, and all of
the outstanding Equity Interests in such Subsidiaries have been validly issued,
are fully paid and nonassessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 6.13 free and clear of all Liens. Neither
Parent nor Borrower has any equity investments in any other corporation or
entity other than those specifically disclosed in Part (b) of Schedule 6.13.

6.14 Margin Regulations; Investment Company Act.

(a) Neither Parent nor Borrower is engaged and will not engage, principally or
as one of their important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

(b) None of Parent, Borrower, any Person Controlling Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

6.15 Disclosure. There is no material fact or condition relating to the Loan
Documents or the financial condition, business, or property of any Company which
would reasonably be expected to result in a Material Adverse Effect and which
has not been related, in writing, to Administrative Agent. No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Company to Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) which taken as a
whole, contained, at the time of its delivery, any material misstatement of fact
or omitted to state any material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projections, estimates and other
forward looking information, Parent and Borrower represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

73



--------------------------------------------------------------------------------

6.16 Compliance with Laws. Each Company is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

6.17 Taxpayer Identification Number. Borrower’s true and correct U.S. taxpayer
identification number is set forth on Schedule 11.02.

6.18 Intellectual Property; Licenses, Etc. Parent, Borrower and their
Subsidiaries own, or possess the right to use, all of the material trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person, except those which could not reasonably be expected
to have a Material Adverse Effect. To the best knowledge of Parent and Borrower,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by Borrower
or any Subsidiary materially infringes upon any rights held by any other Person.
No claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

6.19 Damages/Condemnation/Zoning. With respect to each Borrowing Base Property,
the Improvements have not been damaged (ordinary wear and tear excepted) and not
repaired and are not the subject of any pending or, to any Loan Party’s
knowledge, threatened Condemnation or adverse zoning proceeding, except as could
not reasonably be expected to cause a Material Property Event.

6.20 Representations Concerning Leases. A true and correct copy of each Material
Lease, and each Guarantee thereof (if any), affecting any part of the Borrowing
Base Properties has been delivered to Administrative Agent and no such Material
Lease or Guarantee contains any option to purchase all or any portion of any
Borrowing Base Property or any interest therein or contains any right of first
refusal relating to any sale of any Borrowing Base Property or any portion
thereof or interest therein.

6.21 Ground Lease Representations.

(a) The Loan Parties have delivered true and correct copies each Acceptable
Ground Lease as required by Section 4.11(n).

(b) Each Acceptable Ground Lease relating to a Borrowing Base Property is in
full force and effect.

(c) To each Loan Party’s knowledge, (i) there are no defaults or terminating
events under any Acceptable Ground Lease relating to a Borrowing Base Property
by any Loan Party or any ground lessor thereunder, and (ii) no event has
occurred which but for the passage of time, or notice, or both would constitute
a default or terminating event under any Acceptable Ground Lease relating to a
Borrowing Base Property except for such defaults or terminating events
specifically disclosed to Administrative Agent in writing.

(d) All rents, additional rents, and other sums due and payable under each
Acceptable Ground Lease relating to a Borrowing Base Property have been paid in
full.

 

74



--------------------------------------------------------------------------------

(e) No Loan Party nor the ground lessor under any Acceptable Ground Lease
relating to a Borrowing Base Property has commenced any action or given or
received any notice for the purpose of terminating such Acceptable Ground Lease.

(f) Each Loan Party’s interest in each Acceptable Ground Lease relating to a
Borrowing Base Property is not subject to any Liens or encumbrances other than
the ground lessor’s related fee interest, Permitted Liens, Material Title
Defects and other items shown on the Title Insurance Commitments which the
Administrative Agent has accepted, and Liens for taxes not yet due and payable.

6.22 Material Agreements. There exists no default under any contracts material
to the business of any Loan Party that could reasonably be expected to have a
Material Adverse Effect.

6.23 Labor Matters. There are no actual or threatened strikes, labor disputes,
slow downs, walkouts, or other concerted interruptions of operations by the
employees of any Loan Party that could have a Material Adverse Effect. Hours
worked by and payment made to employees of each Loan Party have not been in
violation of the Fair Labor Standards Act or any other Laws, other than any such
violations which could not, individually or collectively, have a Material
Adverse Effect. All payments due from any Loan Party on account of employee
health and welfare insurance have been paid or accrued as a liability on its
books, other than any such non-payment which could not, individually or
collectively, have a Material Adverse Effect.

6.24 Reciprocal Agreements.

(a) No Loan Party is currently in default in any respect (nor has any notice
been given or received with respect to an alleged or current default) under any
of the terms and conditions of any REA, and each REA remains unmodified and in
full force and effect, in each case, except where such failure could not
reasonably be expected to cause a Material Property Event.

(b) All sums due and owing by any Loan Party to the other parties to each REA
(or by the other parties to each REA to such Loan Party) pursuant to the terms
of such REA, have been paid, are current, and no lien has attached on the
applicable Borrowing Base Property (or threat thereof been made) for failure to
pay any of the foregoing except, in each case, where such failure could not
reasonably be expected to cause a Material Property Event.

6.25 Management Agreements. Each Management Agreement is described in Schedule
6.25, as such schedule may be updated from time to time by Borrower. To the best
of each Loan Party’s knowledge, each Management Agreement is in full force and
effect and there is no default or terminating event thereunder by any party
thereto and, no event has occurred that, with the passage of time and/or the
giving of notice would constitute a default or terminating event thereunder
except for: (a) such defaults or terminating events specifically disclosed to
Administrative Agent in writing, (b) those which could not reasonably be
expected to cause a Material Property Event, and (c) in the case of any default
by any Manager under any Management Agreement, a replacement Qualified Manager
has entered into a Management Agreement to replace the defaulting Manager within
ninety (90) days following such default. No management fees under any Management
Agreement are accrued and unpaid except as provided or permitted under the
express terms of such Management Agreement.

6.26 Franchise Agreements; License Agreements. To the best of each Loan Party’s
knowledge, each Franchise Agreement and each License Agreement is in full force
and effect and there is no default or terminating event thereunder by any party
thereto and, no event has occurred that, with the

 

75



--------------------------------------------------------------------------------

passage of time and/or the giving of notice would constitute a default or
terminating event thereunder except for: (a) such defaults or terminating events
specifically disclosed to Administrative Agent in writing, and (b) those which
could not reasonably be expected to cause a Material Property Event, and (c) in
the case of any default by any Franchisor under any Franchise Agreement, a
replacement Qualified Franchisor has entered into a Franchise Agreement to
replace the defaulting Franchisor within the ninety (90) days following such
default. As of the date hereof, no unpaid fees are due and payable under any
Franchise Agreement or any License Agreement, including, without limitation, any
license fees, franchise fees, reservation fees, and royalties except as provided
or permitted under the express terms of such Franchise Agreement or License
Agreement. Each Franchise Agreement is set forth in Section (a) of Schedule 6.26
and each License Agreement is set forth in Section (b) of Schedule 6.26, as such
Schedule may be updated from time to time by Borrower.

6.27 Certificate of Occupancy; Licenses. All certifications, permits, licenses
and approvals, including without limitation, certificates of completion and
occupancy permits required for the legal use, occupancy and operation of each
Borrowing Base Property by any Loan Party as a hotel for its current uses and
amenities (collectively, the “Licenses”), have been obtained and are in full
force and effect and are not subject to revocation, suspension or forfeiture, in
each case except to the extent it would not reasonably be expected to create a
Material Property Event. Borrowers shall keep and maintain all Licenses
necessary for the operation of each Collateral Property as a hotel for its other
uses and amenities. Each Borrowing Base Property is used exclusively for hotel
purposes and other appurtenant and related uses including but not limited to
restaurants and lounges, and such use is in conformity with the certificate of
occupancy issued for such Borrowing Base Property, in each case except to the
extent it would not reasonably be expected to create a Material Property Event.

6.28 Solvency. No Loan Party (a) has entered into the transaction or executed
this Agreement or any other Loan Document with the actual intent to hinder,
delay or defraud any creditor and (b) has not received reasonably equivalent
value in exchange for its obligations under the Loan documents. After giving
effect to any Credit Extension, the fair saleable value of each Loan Party’s
assets exceeds and will, immediately following the making of any such Credit
Extension, exceed such Loan Party’s total liabilities, including subordinated,
unliquidated, disputed and contingent liabilities. No Loan Party’s assets
constitute unreasonably small capital to carry out its business as conducted or
as proposed to be conducted, nor will its assets constitute unreasonably small
capital immediately following the making of any Credit Extension. No Loan Party
intends to incur debt and liabilities (including contingent liabilities and
other commitments) beyond its ability to pay such debt and liabilities as they
mature (taking into account the timing and amounts of cash to be received by
such Loan Party and the amounts to be payable on or in respect of obligations of
such Loan Party).

6.29 REIT Status of Parent. Commencing with its taxable year ending December 31
2004, Parent has been organized and operated in conformity with the requirements
for qualification as a REIT.

6.30 Operating Leases.

(a) (i) Each Operating Lease is in full force and effect and has not been
modified or amended in any manner whatsoever, (ii) there are no defaults under
any Operating Lease by any party thereunder, and no event has occurred which but
for the passage of time, or notice, or both would constitute a default under
such Operating Lease, (iii) all rents, additional rents and other sums due and
payable under each Operating Lease have been paid in full, and (iv) neither the
Operating Lessee nor the applicable lessor under each Operating Lease has
commenced any action or given or received any notice for the purpose of
terminating such Operating Lease;

 

76



--------------------------------------------------------------------------------

(b) The applicable interests of the Operating Lessee and the applicable
Borrowing Base Property Owners in the Operating Leases are not subject to any
Liens (other than Permitted Liens);

(c) The Operating Leases do not impose restrictions on subletting; and

(d) Each Operating Lease is set forth on Schedule 6.30.

6.31 PIPs. Each Loan Party has responded to and either cured, or is diligently
seeking a cure within the applicable cure period, of all action items listed in
any PIP with respect to any Borrowing Base Property, or compliance therewith has
been waived.

Article VII.

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of Parent and Borrower shall, and shall (except
in the case of the covenants set forth in Sections 7.01, 7.02, and 7.03) cause
each Company to:

7.01 Financial Statements. Deliver to Administrative Agent, in form and detail
satisfactory to Administrative Agent and Required Lenders:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Parent (commencing with the fiscal year ended
December 31, 2010), or, if earlier, fifteen (15) days after the date required to
file with the SEC, a consolidated balance sheet of the Companies as at the end
of such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Ernst & Young or such
other independent certified public accountant of nationally recognized standing
reasonably acceptable to Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of Parent,
or, if earlier, five (5) days after the date required to file with the SEC, a
consolidated balance sheet of the Companies as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter and for the portion of Parent’s fiscal year then ended, and the
related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of Parent’s fiscal year then ended, in each case setting
forth in comparative form, as applicable, the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by a Reporting Officer
of Parent as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Companies in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

(c) as soon as available, but in any event at least fifteen (15) days before the
end of each fiscal year of Parent, forecasts prepared by management of Parent,
in form satisfactory to

 

77



--------------------------------------------------------------------------------

Administrative Agent and Required Lenders, of consolidated balance sheets and
statements of income or operations and cash flows of the Companies on a monthly
basis for the immediately following fiscal year (including the fiscal year in
which the Maturity Date occurs); and

(d) (i) as soon as reasonably practicable, but in any event at least fifteen
(15) days before the end of each fiscal year of Parent, a capital and operating
budget for each Borrowing Base Property; and (ii) as soon as reasonably
practicable but in any event within thirty (30) days after the end of each
fiscal quarter, a statement of all income and expenses in connection with each
Borrowing Base Property, including a comparison to the budget, each certified in
writing as true and correct by Responsible Officer of Parent.

As to any information contained in materials furnished pursuant to
Section 7.02(d), Parent and Borrower shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of Parent and Borrower to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.

7.02 Certificates; Other Information. Deliver to Administrative Agent, in form
and detail satisfactory to Administrative Agent and Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Reporting Officer of Borrower (which delivery may, unless Administrative Agent
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(b) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Borrowing Base Report signed by a
Reporting Officer of Borrower (which delivery may, unless Administrative Agent
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(c) promptly after any request by Administrative Agent, copies of any detailed
audit reports, material management letters or material recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
Parent by independent accountants in connection with the accounts or books of
any Company, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Parent, and copies of all annual, regular, periodic and special reports and
registration statements which Borrower may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to Administrative Agent pursuant hereto;

(e) promptly, and in any event within ten (10) Business Days upon reasonable
request by Administrative Agent, but no more often than once each fiscal
quarter, information concerning the Borrowing Base Properties, including,
without limitation, operating statements, capital expenditure budgets, copies of
leases, copies of existing Environmental Assessments, and copies of existing
property inspection reports;

(f) promptly after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in

 

78



--------------------------------------------------------------------------------

any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

(g) promptly after receipt thereof by any Loan Party, copies of any final and
binding PIPs relating to any Borrowing Base Property;

(h) a calculation of the Liquidity Condition (i) as of the end of each fiscal
quarter through and including the fiscal quarter ending immediately preceding
the Reporting Date, concurrently with the delivery of each Compliance
Certificate as set forth in clause (a) above, and (ii) after the Reporting Date,
as of the last day of each calendar month commencing with the month ending
immediately following the Reporting Date through and including the Exchangeable
Senior Note Payment Date, to be delivered by the 30th day after the end of each
such month; and

(i) promptly, such additional information regarding the business, financial or
corporate affairs of Borrower or any Subsidiary, or compliance with the terms of
the Loan Documents, as Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that: (i) Borrower shall deliver paper copies of
such documents to Administrative Agent or any Lender upon its request to
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by Administrative Agent or such Lender and
(ii) Borrower shall notify Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents and provide to Administrative Agent
by electronic mail electronic versions (i.e., soft copies) of such documents.
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by Borrower with any such request
by a Lender for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Borrower hereby acknowledges that (a) Administrative Agent and/or the Arrangers
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of Borrower hereunder (collectively,
“Borrower Materials”) by posting Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Borrower hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Administrative Agent, the
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and
(z) Administrative Agent and the

 

79



--------------------------------------------------------------------------------

Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

7.03 Notices. Promptly notify Administrative Agent:

(a) of the occurrence of any Default;

(b) of (i) breach or non-performance of, or any default under, a Contractual
Obligation of any Company; (ii) any dispute, litigation, investigation,
proceeding or suspension between any Company and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Company, including pursuant to any applicable
Environmental Laws, in each case which could reasonably be expected to result in
a Material Adverse Effect;

(c) of the occurrence of any ERISA Event or the amendment of a Multiemployer
Plan that is treated as a termination under ERISA Section 4041A;

(d) of any litigation, arbitration or governmental investigation or proceeding
instituted or threatened against a Borrowing Base Property, and any material
development therein which, if determined adversely to the Loan Parties, could
reasonably be expected to become a Material Property Event;

(e) of any actual or threatened Condemnation of any material portion of a
Borrowing Base Property, any negotiations with respect to any such taking, or
any loss of or substantial damage to any Borrowing Base Property, together with
copies of any and all papers served in connection with such proceedings;

(f) of any notice received by any Company with respect to the cancellation,
alteration that would reasonably be expected to have a Material Adverse Effect,
or non renewal of any insurance coverage maintained with respect to any
Borrowing Base Property;

(g) of any required permit, license, certificate or approval with respect to any
Borrowing Base Property that lapses or ceases to be in full force and effect or
written claim from any person that any Borrowing Base Property, or any use,
activity, operation or maintenance thereof or thereon, is not in compliance with
any Law, in each case, which could reasonably be expected to result in a
Material Property Event;

(h) of the occurrence of any Exclusion Event;

(i) of any material change in accounting policies or financial reporting
practices by any Company, including any determination by Borrower referred to in
Section 2.09(b);

(j) of (i) the giving to any Loan Party of any notice of any default by any Loan
Party under any Acceptable Ground Lease and deliver to Administrative Agent a
true copy of each such notice within five (5) Business Days of such Loan Party’s
receipt thereof, and (ii) any bankruptcy, reorganization, or insolvency of the
landlord under any Acceptable Ground Lease or of any notice thereof, and deliver
to Administrative Agent a true copy of such notice within five (5) Business Days
of any Loan Parties’ receipt;

(k) on any date on which the Liquidity Condition is required to be satisfied but
is not satisfied; and

 

80



--------------------------------------------------------------------------------

(l) of any report, study, inspection, or test that indicates any material
adverse condition relating to any Borrowing Base Property or any Improvements,
which reasonably could result in a Material Property Event.

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of Parent setting forth details of the occurrence referred
to therein and stating what action Parent and/or Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

7.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon a Company or its properties
or assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by such Company; (b) all lawful claims which, if unpaid,
would by law become a Lien upon its property unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by such Company; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness and only to the extent that the failure to pay the same would
constitute an Event of Default.

7.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 8.04 or 8.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

7.06 Maintenance of Properties. Keep all Properties including, without
limitation, the Borrowing Base Properties in good order, repair, operating
condition, and appearance, causing all necessary repairs, renewals,
replacements, additions, and Improvements to be promptly made, and not allow any
of the Borrowing Base Properties to be misused, abused or wasted or to
deteriorate (ordinary wear and tear excepted), except where the failure to do so
could reasonably be expected to have a Material Adverse Effect. Notwithstanding
the foregoing, no Borrowing Base Property Owner shall, without the prior written
consent of Administrative Agent make any structural alteration to a Borrowing
Base Property or any other alteration thereto which materially impairs the value
thereof.

7.07 Maintenance of Insurance.

(a) Obtain and maintain, at Borrower or the applicable Loan Party’s sole
expense: (a) property insurance with respect to all insurable property of such
Loan Party, against loss or damage by fire, lightning, windstorm, explosion,
hail, tornado and such additional hazards as are presently included in special
form (also known as “all-risk”) coverage and against any and all acts of
terrorism and such other insurable hazards as Administrative Agent may require,
in an amount not less than one hundred percent (100%) of the full replacement
cost, including the cost of debris removal, without deduction for depreciation
and sufficient to prevent any Loan Party and Administrative Agent and Lenders
from becoming coinsurers; (b) if and to the extent any portion of any Borrowing
Base Property or the Improvements is, under the Flood Disaster Protection Act of
1973 (for purposes of this Section, “FDPA”), as it may be amended from time to
time, in a Special Flood Hazard Area, within a Flood Zone designated A or V in a
participating community,

 

81



--------------------------------------------------------------------------------

a flood insurance policy in an amount required by Administrative Agent, but in
no event less than the amount sufficient to meet the requirements of applicable
Law and the FDPA, as such requirements may from time to time be in effect;
(c) general liability insurance, on an “occurrence” basis against claims for
“personal injury” liability, including bodily injury, death, or property damage
liability, for the benefit of the Loan Parties as named insureds and
Administrative Agent for the benefit of Lenders as additional insured;
(d) statutory workers’ compensation insurance with respect to any work on or
about any of the Borrowing Base Properties (including employer’s liability
insurance, if required by Administrative Agent), covering all employees and
contractors of each Loan Party; and (e) such other insurance on the Borrowing
Base Properties and endorsements as may from time to time be required by
Administrative Agent (including but not limited to soft cost coverage,
automobile liability insurance, business interruption insurance, or delayed
rental insurance, boiler and machinery insurance, earthquake insurance, wind
insurance, sinkhole coverage, and/or permit to occupy endorsement) and against
other insurable hazards or casualties which at the time are commonly insured
against in the case of premises similarly situated, due regard being given to
the height, type, construction, location, use and occupancy of buildings and
Improvements. Sublimits shall be permitted where insurance capacity is
restricted and to the extent commercially available for comparable properties on
similar terms. All insurance policies shall be issued and maintained by
insurers, in amounts, with deductibles, limits and retentions, and in forms
satisfactory to Administrative Agent acting reasonably and reflective of then
current market practices of similarly situated property owners. All insurance
companies providing insurance required pursuant to this Agreement or any other
Loan Document must be licensed to do business in the state in which the
Borrowing Base Property is located and must have an A. M. Best Company financial
and performance ratings of A-:IX or better. All insurance policies maintained,
or caused to be maintained, with respect to the Borrowing Base Properties,
except for general liability insurance, shall provide that each such policy
shall be primary without right of contribution from any other insurance that may
be carried, Administrative Agent or any Lender and that all of the provisions
thereof, except the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured. If any insurer which has
issued an insurance policy pursuant to this Agreement or any other Loan Document
becomes insolvent or is the subject of any petition, case, proceeding or other
action pursuant to any Debtor Relief Law, or if in Administrative Agent’s
reasonable opinion the financial responsibility of such insurer is or becomes
inadequate, each Loan Party shall in each instance promptly upon its discovery
thereof or upon the request of Administrative Agent therefor, promptly obtain
and deliver to Administrative Agent a like policy (or, if and to the extent
permitted by Administrative Agent, acceptable evidence of insurance) issued by
another insurer, which insurer and policy meet the requirements of this
Agreement or such other Loan Document, as the case may be.

(b) Cause all certificates of insurance or other evidence of each initial
insurance policy to be delivered to Administrative Agent on or prior to the
Closing Date, with all premiums fully paid current, and each renewal or
substitute policy (or evidence of insurance) shall be delivered to
Administrative Agent, with all premiums fully paid current, at least ten
(10) days before the termination of the policy it renews or replaces.

(c) Pay all premiums on policies required hereunder as they become due and
payable and promptly deliver to Administrative Agent evidence satisfactory to
Administrative Agent of the timely payment thereof. If any loss occurs at any
time when the Loan Parties have failed to perform the Loan Parties’ covenants
and agreements in this Section 7.07 with respect to any insurance payable
because of loss sustained to any part of any Borrowing Base Property or
otherwise, whether or not such insurance is required by Administrative Agent and
the Lenders, Administrative Agent and the Lenders shall nevertheless be entitled
to the benefit of all insurance

 

82



--------------------------------------------------------------------------------

covering the loss and held by or for a Loan Party, to the same extent as if it
had been made payable to Administrative Agent for the benefit of Lenders.

(d) Cause all insurance policies provided for or contemplated by this
Section 7.07 with respect to the assets and properties of the Loan Parties that
constitute Collateral to name the applicable Loan Party as the insured. In
addition, such insurance policies shall provide for at least thirty (30) days’
(or ten (10) days in the case of termination for non-payment) prior written
notice to Administrative Agent of any material modification or cancellation of
such policy.

7.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

7.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP (or, if the Companies are
required to adopt IFRS, then IFRS) consistently applied shall be made of all
financial transactions and matters involving the assets and business of Parent
or such Company, as the case may be.

7.10 Inspection Rights. Permit representatives and independent contractors of
Administrative Agent and each Lender to visit and inspect and photograph any
Borrowing Base Property and any of its other properties, to examine its
corporate, financial and operating records, and all recorded data of any kind or
nature, regardless of the medium of recording including, without limitation, all
software, writings, plans, specifications and schematics, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(provided that the Loan Parties shall have the right to have their
representatives present at any meeting with the independent public accountants),
all subject to confidentiality constraints and at the expense of Borrower and at
such reasonable times during normal business hours and once annually unless
reasonably requested more frequently by Administrative Agent, upon reasonable
advance notice to the applicable Loan Party; provided, however, that when an
Event of Default exists Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours.
Any inspection or audit of the Borrowing Base Properties or the books and
records, including recorded data of any kind or nature, regardless of the medium
of recording including, without limitation, software, writings, plans,
specifications and schematics of Borrower or the applicable Loan Party, or the
procuring of documents and financial and other information, by Administrative
Agent on behalf of itself or on behalf of Lenders shall be for Administrative
Agent’s and Lenders’ protection only, and shall not constitute any assumption of
responsibility to Borrower or anyone else with regard to the condition,
construction, maintenance or operation of the Borrowing Base Properties nor
Administrative Agent’s approval of any certification given to Administrative
Agent nor relieve Borrower or any other Loan Party of Borrower’s or any other
Loan Party’s obligations.

7.11 Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital, capital expenditures, acquisition financing, repayment of Indebtedness,
and general corporate purposes, including acquisitions of property, not in
contravention of any Law or of any Loan Document.

7.12 Environmental Matters.

(a) Violations; Notice to Administrative Agent.

 

83



--------------------------------------------------------------------------------

(i) Not cause, commit, permit, or allow to continue (A) any violation of any
Environmental Law which could reasonably be expected to cause a Material Adverse
Effect: (I) by any Loan Party; and (II) by or with respect to the Borrowing Base
Properties or any use of or condition or activity on the Borrowing Base
Properties, or (B) the attachment of any environmental Liens on the Borrowing
Base Properties;

(ii) Except as could not reasonably be expected to cause a Material Adverse
Effect, shall not place, install, dispose of, or release, or cause, permit, or
allow the placing, installation, disposal, spilling, leaking, dumping, or
release of, any Hazardous Material or storage tank (or similar vessel) on the
Borrowing Base Properties; provided, however, that any Hazardous Material or
storage tank (or similar vessel) disclosed in the Environmental Reports or
otherwise permitted pursuant to any tenant lease affecting any Borrowing Base
Property shall be permitted on any Borrowing Base Property so long as such
Hazardous Material or storage tank (or similar vessel) is maintained in
compliance with all applicable Environmental Laws;

(iii) Promptly upon request deliver to Administrative Agent a copy of each
report pertaining to any Borrowing Base Property or to any Loan Party prepared
by or on behalf of such Loan Party in response to any Environmental Claim; and

(iv) Immediately advise Administrative Agent in writing of (i) discovery of any
Hazardous Material on any Borrowing Base Property that could reasonably be
expected to cause a Material Property Event or (ii) any Environmental Claim, in
each case as soon as such Loan Party first obtains knowledge thereof, including
a full description of the nature and extent of the Environmental Claim and/or
Hazardous Material and all relevant circumstances.

(b) Site Assessments and Information. If Administrative Agent shall ever have
good cause to believe that any Hazardous Material affects any Borrowing Base
Property which could cause a Material Property Event, or if any Environmental
Claim is made against a Borrowing Base Property Owner or a Borrowing Base
Property, or if an Event of Default shall have occurred and be continuing, then
if requested by Administrative Agent, at Borrower’s expense, deliver to
Administrative Agent from time to time, in each case within sixty (60) days
after Administrative Agent’s request, an Environmental Assessment (hereinafter
defined) made after the date of Administrative Agent’s request. As used in this
Agreement, the term “Environmental Assessment” means a report of an
environmental assessment of the applicable Borrowing Base Property and of such
scope (including but not limited to the taking of soil borings and air and
groundwater samples and other above and below ground testing) as Administrative
Agent may request, by a consulting firm approved by Administrative Agent, which
approval will not be unreasonably withheld and made in accordance with ASTM
standard practice, which is (i) either addressed to Administrative Agent or
subject to a reliance letter reasonably satisfactory to Administrative Agent,
(ii) in form and substance reasonably acceptable to Administrative Agent, and
(iii) accompanied by a certification from Borrower that it is complying in good
faith with the recommendations set forth therein. If any Loan Party fails to
furnish Administrative Agent within ten (10) days after Administrative Agent’s
request with a copy of an agreement with an acceptable environmental consulting
firm to provide such Environmental Assessment, or if any Loan Party fails to
furnish to Administrative Agent such Environmental Assessment within sixty
(60) days after Administrative Agent’s request, Administrative Agent may cause
any such Environmental Assessment to be made at Borrower’s expense and risk.
Each Loan Party shall cooperate with each consulting firm making any such
Environmental Assessment and shall supply to the consulting firm, from time to
time and

 

84



--------------------------------------------------------------------------------

promptly on request, all information reasonably available to the applicable Loan
Party to facilitate the completion of the Environmental Assessment.
Administrative Agent and its designees are hereby granted access to the
Borrowing Base Properties at any time or times, upon reasonable notice (which
may be written or oral), and a license which is coupled with an interest and
irrevocable, to make or cause to be made such Environmental Assessments.
Administrative Agent may disclose to any information Administrative Agent ever
has about the environmental condition or compliance of the Borrowing Base
Properties to the extent required by Law or as permitted by Section 11.07.
Administrative Agent shall be under no duty to make any Environmental Assessment
of the Borrowing Base Properties, and in no event shall any Environmental
Assessment by Administrative Agent be or give rise to a representation that any
Hazardous Material is or is not present on the Borrowing Base Properties, or
that there has been or shall be compliance with any Environmental Law, nor shall
Borrower or any other Person be entitled to rely on any Environmental Assessment
made by Administrative Agent or at Administrative Agent’s request. Neither
Administrative Agent nor any Lender owes any duty of care to protect any Loan
Party or any other Person against any Hazardous Material or other adverse
condition affecting the Borrowing Base Properties.

(c) Remedial Actions. If any Hazardous Material is discovered on any Borrowing
Base Property at any time and regardless of the cause, which is in violation of
any Environmental Law, promptly, Borrower shall or shall cause the applicable
Loan Party to, at the Loan Parties’ sole risk and expense, to the extent
required by Environmental Laws, remove, treat, and dispose of the Hazardous
Material in compliance with all applicable Environmental Laws and solely under
the applicable Loan Party’s name (or if removal is prohibited by any
Environmental Law, take whatever action is required by Environmental Law), in
addition to taking such other action as is necessary to have the full use and
benefit of such Borrowing Base Property as currently conducted, and Borrower
shall provide Administrative Agent with satisfactory evidence thereof. Within
sixty (60) days after completion of such remedial actions, the applicable Loan
Party shall obtain and deliver to Administrative Agent an Environmental
Assessment of the applicable Borrowing Base Property made after such completion
and confirming to Administrative Agent’s satisfaction that all required remedial
action as stated above has been taken and successfully completed and that there
is no evidence or suspicion of any contamination or risk of contamination on the
applicable Borrowing Base Property or any adjacent property, or of violation of
any Environmental Law, with respect to any such Hazardous Material. During the
continuance of an Event of Default, Administrative Agent on behalf of Lenders
may, but shall never be obligated to, remove or cause the removal of any
Hazardous Material from any Borrowing Base Property (or if removal is prohibited
by any Environmental Law, take or cause the taking of such other action as is
required by any Environmental Law) if the Loan Parties fail promptly to commence
such remedial actions as required above and thereafter diligently to prosecute
the same to the satisfaction of Administrative Agent (without limitation of the
rights of Administrative Agent on behalf of Lenders to exercise all rights and
remedies available by reason of the continuance of an Event of Default); and
Administrative Agent and its designees are hereby granted access to the
Borrowing Base Properties at any time or times, during the continuance of an
Event of Default, upon reasonable notice (which may be written or oral), and a
license which is coupled with an interest and irrevocable, to remove or cause
such removal or to take or cause the taking of any such other action.

(d) Environmental Indemnification.

(i) Each of Borrower, Parent, and each Guarantor (collectively “Environmental
Indemnitors”) shall indemnify, defend, save and hold harmless each Indemnitee
from and against any and all Environmental Damages; unless, and to the

 

85



--------------------------------------------------------------------------------

extent that, such Environmental Damages arise solely and directly from the gross
negligence or willful misconduct of Indemnitees. THIS OBLIGATION SHALL INCLUDE
ANY CLAIMS RESULTING FROM THE NEGLIGENCE OR ALLEGED NEGLIGENCE OF ANY
INDEMNITEE. This obligation shall include, but shall not be limited to,
(A) injury or damage to any Person, property, or natural resource occurring on
or off of such Borrowing Base Property including the cost of demolition and
rebuilding of any Improvements on any Borrowing Base Property that constitutes
Environmental Liabilities, (B) the burden of defending Environmental Claims
(with counsel reasonably approved by Indemnitees), even if such Environmental
Claims are groundless, false, fraudulent, frivolous, or ultimately defeated, and
conducting all negotiations of any description, (C) paying and discharging, when
and as the same shall become due, any and all judgments, penalties, or other
sums due against any Indemnitee in respect of Environmental Claims, (D) all
costs of (1) removal and/or remediation of any kind, and disposal of any
Hazardous Materials, (2) the investigation or remediation of any such Hazardous
Material or violation of Environmental Law, to the extent required by
Environmental Laws, including the preparation of any feasibility studies or
reports and (3) the performance of any cleanup, remediation, removal, response,
abatement, containment, closure, restoration, monitoring, or similar work to the
extent required by any Environmental Law (including any of the same in
connection with any foreclosure action or transfer in lieu thereof), (E) all
costs of determining whether any Borrowing Base Property is in compliance and
causing each Borrowing Base Property to be in compliance with all applicable
Environmental Laws, (F) all liability to pay or indemnify any Person or
Governmental Authority for costs expended in connection with any of the
foregoing, and (G) each Indemnitee’s attorneys’ fees, consultants’ fees and
court costs. Any Indemnitee may (i) at its expense, employ additional counsel of
its choice to associate with counsel employed by Environmental Indemnitors, and
(ii) settle any Environmental Claim against it, whether or not subject to
indemnification hereunder, provided that, if an Environmental Claim is subject
to indemnification hereunder and Environmental Indemnitors desire that
Indemnitees not enter into a settlement which Indemnitees propose to accept,
then Indemnitees shall not enter into such settlement if Environmental
Indemnitors provide to Indemnitees collateral security or other financial
assurance reasonably acceptable to Indemnitees in an amount determined by
Indemnitees as reasonably necessary to ensure the fulfillment by Environmental
Indemnitors of their indemnity obligation in connection with the applicable
Environmental Claim.

(ii) Each Environmental Indemnitor and its successors and assigns hereby waives,
releases and agrees not to make any claim or bring any cost recovery action
against Administrative Agent or any Lender under any Environmental Law now
existing or hereafter enacted. It is expressly understood and agreed that to the
extent that Administrative Agent or any Lender is strictly liable under any
Environmental Laws, the Environmental Indemnitors’ obligations to Administrative
Agent or such Lender under this Agreement shall likewise be without regard to
fault on the part of any Environmental Indemnitor with respect to the violation
or condition which results in liability to Administrative Agent or such Lender.

(iii) If the undertakings in the preceding clauses (i) and (ii), or in any
portion thereof, are at any time determined to be unenforceable because it is
violative of any Law or public policy, Environmental Indemnitors will contribute
the maximum portion that they are permitted to pay and satisfy under applicable
Law to the payment and satisfaction of all Environmental Damages incurred by the
Indemnitees as set forth above.

 

86



--------------------------------------------------------------------------------

(iv) Environmental Indemnitors shall pay to each Indemnitee all costs and
expenses (including the reasonable fees and disbursements of the Indemnitee’s
legal counsel) incurred by that Indemnitee in connection with the enforcement of
the terms of this Section 7.12(d).

(v) With respect to any of the Borrowing Base Properties located in the State of
California, and to the extent that California law necessarily governs with
respect to the provisions of this Section 7.12 notwithstanding the parties’
choice of New York Law, then the definition of Environmental Laws shall be
deemed to include references to (1) the Porter-Cologne Water Cleanup Act,
(2) the Waste Management Act of 1980, (3) the Toxic Pit Cleanup Act, (4) the
Underground Tank Act of 1984, (5) the California Waste Quality Improvement Act,
and (6) California Health and Safety Code Sections 25117 and 25316.

(e) Survival of Indemnity. Environmental Indemnitors’ obligations under
Section 7.12(d) shall survive the making and repayment of the Obligations and
the expiration or termination of the Commitments and this Agreement, and any
transfer of any Environmental Indemnitor’s right, title and interest in and to
any or all of any Borrowing Base Property (whether by sale or otherwise) until
such time as any claim described in Section 7.12(d) hereof shall be barred by
the applicable statute of limitations. No Environmental Indemnitor, without the
prior written consent of Administrative Agent in each instance, may assign,
transfer or set over to another, in whole or in part, all or any part of its
benefits, rights, duties, or obligations hereunder. The burden of proof with
regard to establishing the date upon which any event or condition occurred or
upon which a Hazardous Material was placed, disposed or Released on, to or from
any Borrowing Base Property, shall be upon Environmental Indemnitors.

7.13 Condemnation, Casualty and Restoration.

(a) The applicable Loan Party shall, at its expense, diligently prosecute any
proceeding for the Condemnation of any Borrowing Base Property. If such
Condemnation is reasonably likely to result in a Material Property Event, the
applicable Loan Party shall give prompt notice of such Condemnation to
Administrative Agent and such property shall be subject to exclusion from the
Borrowing Base, as set forth in Section 4.09.

(b) If any Borrowing Base Property shall be damaged or destroyed, in whole or in
part, by fire or other casualty (a “Casualty”), and either (i) the aggregate
cost of repair of such damage or destruction shall be equal to or in excess of
twenty percent (20%) of the total most recent Appraised Value in respect of such
Borrowing Base Property or (ii) such Casualty is reasonably likely to result in
a Material Property Event, give prompt notice of such Casualty to Administrative
Agent and in the case of clause (ii) above, such property shall be subject to
exclusion from the Borrowing Base, as set forth in Section 4.09. To the extent
such property is not removed by Borrower as a Borrowing Base Property in
accordance with Section 4.08, the applicable Loan Party shall pay or cause to be
paid, all Restoration costs whether or not such costs are covered by insurance.
Administrative Agent may, but shall not be obligated to, make proof of loss if
not made promptly by a Loan Party. If an Event of Default has occurred and is
then continuing, the applicable Loan Party shall adjust all claims for Insurance
Proceeds in consultation with, and approval of, Administrative Agent.

7.14 Ground Leases.

With respect to Borrowing Base Properties that are subject to ground leases:

 

87



--------------------------------------------------------------------------------

(a) Pay or cause to be paid all rents, additional rents, and other sums required
to be paid by the applicable Loan Party, as tenant under and pursuant to the
provisions of any such Acceptable Ground Leases;

(b) Diligently perform and observe all of the terms, covenants, and conditions
any Acceptable Ground Lease as tenant under such Acceptable Ground Lease;

(c) Exercise any individual option to extend or renew the term of such
Acceptable Ground Lease upon demand by Administrative Agent made at any time
within thirty (30) days prior to the last day upon which any such option may be
exercised, and each applicable Loan Party hereby expressly authorizes and
appoints Administrative Agent as its attorney-in-fact to, at any time after the
occurrence and during the continuation of a Default, exercise any such option in
the name of and upon behalf of such Loan Party, which power of attorney shall be
irrevocable and shall be deemed to be coupled with an interest; and

(d) Not cancel, terminate, surrender, or amend any such Acceptable Ground Lease
without the prior written consent of Administrative Agent, unless, in the case
of an amendment, the same would not reasonably be expected to cause a Material
Property Event.

If any Loan Party shall default in the performance or observance of any term,
covenant, or condition of any such Acceptable Ground Lease on the part of such
Loan Party and shall fail to cure the same prior to the expiration of any
applicable cure period provided thereunder, Administrative Agent shall have the
right, but shall be under no obligation, to[, at any time after the occurrence
and during the continuation of a Default,] pay any sums and to perform any act
or take any action as may be appropriate to cause all of the terms, covenants,
and conditions of such Acceptable Ground Lease on the part of any Loan Party to
be performed or observed on behalf of such Loan Party, to the end that the
rights of such Loan Party in, to, and under such Acceptable Ground Lease shall
be kept unimpaired and free from default. If the landlord under any such
Acceptable Ground Lease shall deliver to Administrative Agent a copy of any
notice of default under such Acceptable Ground Lease, such notice shall
constitute full protection to Administrative Agent for any action taken or
omitted to be taken by Administrative Agent, in good faith, in reliance thereon
at any time after the occurrence and during the continuation of a Default.

7.15 [Reserved].

7.16 [Reserved].

7.17 REIT Status. At all times, Parent (including its organization and method of
operations) shall qualify as a REIT.

7.18 Operation of Borrowing Base Properties. In each case, unless the failure to
do so would not be reasonably likely to have a Material Adverse Effect,
(a) operate each Borrowing Base Property in a good and workmanlike manner and in
accordance with each Franchise Agreement and each License Agreement applicable
thereto, (except as permitted by Sections 6.26 and 6.27 above), and pay all fees
or charges of any kind in connection therewith; (b) keep each Borrowing Base
Property occupied so as not to impair the insurance carried thereon, and not use
or occupy or conduct any activity on, or allow the use or occupancy of or the
conduct of such activity on, such Borrowing Base Property in any manner which
constitutes a public or private nuisance or which makes void, voidable, or
cancelable, or increases the premium of, any insurance then in force with
respect thereto; (c) not (i) initiate or permit any zoning reclassification of
any Borrowing Base Property or seek any variance under existing zoning
ordinances applicable to such Borrowing Base Property or (ii) file any plat,
condominium declaration, or restriction,

 

88



--------------------------------------------------------------------------------

in each case, that is adverse to the interests of the Loan Parties or use or
permit the use of such Borrowing Base Property in such a manner which would
result in such use becoming a nonconforming use under applicable zoning
ordinances or other Laws; (d) preserve, protect, renew, extend, and retain all
material rights and privileges granted for or applicable to each Borrowing Base
Property; and (e) not permit any drilling or exploration for or extraction,
removal or production of any mineral, hydrocarbon, gas, natural element,
compound or substance (including sand and gravel) from the surface or subsurface
of any Borrowing Base Property regardless of the depth thereof or the method of
mining or extraction thereof.

7.19 Leases and Rents. In each case, unless the failure to do so would not be
reasonably likely to have a Material Adverse Effect, (a) not default under any
Lease which would reasonably be expected to result in a Material Property Event,
(b) not waive, release, discount, set off, or compromise any Rents in a manner
that could reasonably be expected to result in a Material Property Event;
(c) after the occurrence of a Default promptly upon request by Administrative
Agent, deliver to Administrative Agent executed originals of all material Leases
and copies of all records relating thereto; and (d) allow no merger of the
leasehold estates created by the Leases, with the fee estate of any Borrowing
Base Property without the prior written consent of Administrative Agent.

7.20 Management Agreements.

(a) (i) Promptly perform and observe, all of the covenants required to be
performed and observed under each Management Agreement relating to a Borrowing
Base Property and do all things necessary to preserve and to keep unimpaired its
material rights thereunder except where failure could not reasonably be expected
to cause a Material Adverse Effect; (ii) promptly notify Administrative Agent of
any material default or termination event under any Management Agreement
relating to a Borrowing Base Property that could reasonably be expected to cause
a Material Adverse Effect; (iii) promptly deliver to Administrative Agent a copy
of any notice of default or termination event or other material notice received
by any Loan Party under any Management Agreement relating to a Borrowing Base
Property; (iv) promptly give notice to Administrative Agent of any notice of
termination of a Management Agreement or Borrowing Base Property to the extent
such enforcement is deemed by the Borrower to be prudent under the circumstances
and where failure to so enforce the same could reasonably be expected to result
in a Material Adverse Effect; and (v) promptly enforce the performance and
observance of all of the covenants required to be performed under the Agreements
relating to the Borrowing Base Property under the terms and conditions of the
applicable Management Agreement, except where failure could not reasonably be
expected to cause a Material Adverse Effect.

(b) No Loan Party shall, without the prior written consent of Administrative
Agent (which consent shall not be unreasonably withheld, conditioned or
delayed), except to the extent any such actions could not reasonably be expected
to cause a Material Property Event: (i) surrender, terminate, or cancel any
Management Agreement or otherwise replace the Manager or enter into any other
management agreement with respect to any Borrowing Base Property; (ii) reduce or
consent to the reduction of the term of any Management Agreement; (iii) increase
or consent to the increase of the amount of any management fees under any
Management Agreement; or (iv) otherwise modify, change, supplement, alter,
amend, waive, or release any of its rights and remedies under, any Management
Agreement in any material respect.

(c) Notwithstanding Sections 7.20(a) or (b) above, no breach or default by any
party under a Management Agreement nor any termination of a Management Agreement
shall give rise to a Default hereunder if the Companies replace the applicable
Manager with a Qualified Manager within ninety (90) days following such breach,
default, or termination by such Manager;

 

89



--------------------------------------------------------------------------------

provided, however, that, this clause (c) shall in no way affect the
determination as to whether such breach or termination constitutes a Material
Property Event.

7.21 Franchise Agreements; License Agreements.

(a) Operate each Borrowing Base Property under the terms and conditions of the
applicable Franchise Agreement, unless the failure to do so could reasonably be
expected to have a Material Adverse Effect, and, (i) pay all sums required to be
paid under each Franchise Agreement, (ii) diligently perform, observe, and
enforce all of the terms, covenants, and conditions of each Franchise Agreement
and each License Agreement, in each case relating to a Borrowing Base Property,
on the part of each Loan Party to be performed, observed, and enforced to the
end that all things shall be done which are necessary to keep unimpaired the
rights of each Loan Party under each such Franchise Agreement and each License
Agreement, in each case relating to a Borrowing Base Property, except to the
extent the foregoing could not reasonably be expected to have a Material Adverse
Effect, and (iii) promptly notify Administrative Agent of the giving of any
notice to any Loan Party of any default of any Franchise Agreement or any
License Agreement, in each case relating to a Borrowing Base Party, on the part
of such Loan Party to deliver to Administrative Agent a true copy of each such
notice.

(b) No Loan Party shall, without the prior consent of Administrative Agent,
except to the extent any such actions could not reasonably be expected to have a
Material Adverse Effect, (i) surrender any Franchise Agreement or any License
Agreement relating to a Borrowing Base Property, (ii) terminate or cancel any
Franchise Agreement or any License Agreement relating to a Borrowing Base
Property, or (iii) modify, change, supplement, alter or amend any Franchise
Agreement or any License Agreement relating to a Borrowing Base Property, in any
respect, either orally or in writing, in each case. In the event that Borrower
replaces any Franchise Agreement or License Agreement, the replacement
franchisor or licensor shall be a Qualified Franchisor.

(c) After the occurrence and during the continuance of an Event of Default, if
any Loan Party shall default in the performance or observance of any material
term, covenant, or condition of any Franchise Agreement or any License Agreement
relating to a Borrowing Base Property to be performed or observed, then, in each
case, if the same could reasonably be expected to cause a Material Property
Event, without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing any Loan Party from any of their
obligations hereunder, Administrative Agent shall have the right, but shall be
under no obligation, to pay any sums and to perform any act or take any action
as may be appropriate to cause all the terms, covenants, and conditions of such
Franchise Agreement or such License Agreement on the part of such Loan Party to
be performed or observed to be promptly performed or observed on behalf of such
Loan Party, to the end that the rights of such Loan Party in, to, and under such
Franchise Agreement and such License Agreement shall be kept unimpaired and free
from default. Administrative Agent and any person designated by Administrative
Agent shall have, and are hereby granted, the right to enter upon each Borrowing
Base Property at any time and from time to time after the occurrence and during
the continuance of an Event of Default for the purpose of taking any such
action. If any Franchisor or any licensee under any License Agreement relating
to a Borrowing Base Property shall deliver to Administrative Agent a copy of any
notice sent to any Loan Party of default under such Franchise Agreement or such
License Agreement, such notice shall constitute full protection to
Administrative Agent for any action taken or omitted to be taken by
Administrative Agent in good faith, in reliance thereon.

 

90



--------------------------------------------------------------------------------

(d) Any sums expended by Administrative Agent pursuant to this Section 7.21
shall bear interest at the Default Rate from the date such cost is incurred to
the date of payment to Administrative Agent, shall be deemed to constitute a
portion of the Obligations, shall be secured by the Lien of the Security
Documents and the other Loan Documents and shall be immediately due and payable
upon demand by Administrative Agent therefor.

(e) After the occurrence and during the continuance of an Event of Default, each
Loan Party shall, promptly upon request of Administrative Agent, use diligent
good faith efforts to obtain and deliver an estoppel certificate from each
Franchisor or each licensee under any License Agreement stating that (i) such
Franchise Agreement or License Agreement is in full force and effect and has not
been modified, amended, or assigned, (ii) none of such Franchisor, such licensor
or any Loan Party is in default under any of the terms, covenants, or provisions
of such Franchise Agreement or License Agreement, and such Franchisor or such
licensor knows of no event which, but for the passage of time or the giving of
notice or both, would constitute an event of default under such Franchise
Agreement or License Agreement, (iii) none of such Franchisor, such licensor or
any Loan Party has commenced any action or given or received any notice for the
purpose of terminating such Franchise Agreement or License Agreement, and
(iv) all sums due and payable to such Franchisor or such licensor under such
Franchise Agreement or License Agreement have been paid in full.

(f) In the event that any Management Agreement also serves as a franchise
agreement or contains provisions typically contained in franchise agreements,
then the provisions of this Section 7.21 shall also apply to such Management
Agreement.

(g) Notwithstanding Sections 7.21(a) or (b) above, no breach or default by any
party under a Franchise Agreement nor any termination of a Franchise Agreement
shall give rise to a Default hereunder if the Companies replace the applicable
Franchisor with a Qualified Franchisor within ninety (90) days following such
breach, default, or termination by such Franchisor; provided, however, that,
this clause (g) shall in no way affect the determination as to whether such
breach or termination constitutes a Material Property Event.

7.22 Operating Leases. Unless otherwise waived by the parties thereto, in
writing:

(a) promptly perform and/or observe (or cause Operating Lessee to perform and/or
observe) all of the covenants and agreements required to be performed and
observed by it under any Operating Lease and do all things necessary to preserve
and to keep unimpaired its rights thereunder;

(b) promptly notify (or cause Operating Lessee to notify) Administrative Agent
of any event of default under any Operating Lease;

(c) promptly enforce (or cause Operating Lessee to enforce) the performance and
observance of all of the covenants and agreements required to be performed
and/or observed by any Operating Lessee under any Operating Lease;

(d) promptly upon request of Administrative Agent, deliver (or cause Operating
Lessee to deliver) to Administrative Agent an estoppel certificate from
Operating Lessee stating that (i) the Operating Lease is in full force and
effect and has not been modified, amended or assigned (other than amendments
restatements, or renewals of such Operating Lease on substantially the same
terms as existing prior to such amendment restatement, or renewal), (ii) no Loan
Party is in default under any of the terms, covenants or provisions of any
Operating Lease

 

91



--------------------------------------------------------------------------------

and no Operating Lessee knows of any event which, but for the passage of time or
the giving of notice or both, would constitute an event of default under its
Operating Lease, (iii) no Loan Party has commenced any action or given or
received any notice for the purpose of terminating any Operating Lease and
(iv) all sums due and payable under any Operating Lease have been paid in full;
and

(e) maintain (or cause Operating Lessee to maintain) each Operating Lease in
full force and effect during the term of the Loan.

Article VIII.

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of Parent and Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly:

8.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of the
property, assets or revenues, whether now owned or hereafter acquired of Parent,
Borrower, or any Borrowing Base Property Owner, other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 8.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 8.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions, restrictive covenants,
encroachments, protrusions and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person, and any replacement, extension or renewal of any such Lien;

 

92



--------------------------------------------------------------------------------

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01(h);

(i) all Liens, encumbrances and other matters disclosed in the Title Insurance
Commitments acceptable to Administrative Agent and Required Lenders;

(j) the rights of tenants under leases or subleases;

(k) Liens in favor of Citibank N.A., to cash collateralize the Existing L/Cs;

(l) other Liens securing Indebtedness including unfunded commitments therefor,
not in excess of the Threshold Amount; and

(m) other Liens securing Indebtedness permitted by Section 8.03(g), other than
Liens in any Pledged Equity or any Borrowing Base Property .

8.02 Investments. Permit the Companies’ aggregate Investments in:

(a) Unconsolidated Affiliates to at any time exceed ten (10%) of Consolidated
Tangible Asset Value;

(b) distressed Indebtedness and mezzanine loans to at any time exceed ten
(10%) of Consolidated Tangible Asset Value;

(c) Assets Under Development to at any time exceed fifteen (15%) of Consolidated
Tangible Asset Value; or

(d) assets of the types described in clauses (a) through (c) above to at any
time exceed twenty-five percent (25%) of Consolidated Tangible Asset Value.

8.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness of
Parent, Borrower, or any Borrowing Base Property Owner, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 8.03, the
Hyatt Chicago LC (defined in clause (e) below), and any refinancings,
refundings, renewals or extensions of any such Indebtedness; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

 

93



--------------------------------------------------------------------------------

(c) obligations (contingent or otherwise) of Parent, Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(d) Guarantees by the Loan Parties of Indebtedness otherwise permitted hereunder
of other Loan Parties;

(e) Indebtedness under (i) the Existing L/Cs, listed on Schedule 8.03 hereto and
(ii) under that certain letter of credit #3125250, effective as of June 21,
2012, issued by Bank of America, N.A., listing ACS as beneficiary, in the amount
of $2,805,486 (the “Hyatt Chicago LC”);

(f) other Indebtedness in aggregate outstanding amount not at any time exceeding
the Threshold Amount; and

(g) other Recourse Debt or Non-Recourse Debt (which shall include any Recourse
Debt or Non-Recourse Debt permitted pursuant to clauses (a) through (f) above)
which would be permitted pursuant to Section 8.14.

8.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge, liquidate into, or consolidate with (i) Borrower,
provided that Borrower shall be the continuing or surviving Person, or (ii) any
one or more other Persons, provided that when any Guarantor is merging or
liquidating into, or consolidating with another Person, the surviving Person
shall be a Subsidiary, and shall comply with all the terms hereof;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be Borrower or a Guarantor; and

(c) Dispositions permitted by Section 8.05.

8.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory, fixtures, furnishings, and equipment in the
ordinary course of business;

 

94



--------------------------------------------------------------------------------

(c) Dispositions of equipment or real property (other than Borrowing Base
Properties) to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

(d) Dispositions of property by any Subsidiary to Borrower or to a Wholly Owned
Subsidiary; provided that if the transferor of such property is a Guarantor, the
transferee thereof must either be Borrower or a Guarantor;

(e) Dispositions of Borrowing Base Properties (or of the Pledged Equity in
Subsidiaries or other Persons that own, directly or indirectly, Borrowing Base
Properties) that are Permitted Dispositions;

(f) Dispositions of Properties and other property of the Companies (including
Pledged Equity in any Subsidiary or other Person) that does not constitute a
Borrowing Base Property (or, in the case of a Disposition of Pledged Equity,
that such Subsidiary or other Person does not own a Borrowing Base Property);
provided that no Default would exist after giving effect to such Disposition;
and

(g) Dispositions permitted by Section 8.04.

provided, however, that any Disposition pursuant to clauses (a) through
(f) shall be for fair market value.

8.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except:

(a) during any time in which (i) the Consolidated Leverage Ratio is less than or
equal to 7.0 to 1.0 and (ii) no Event of Default exists, Parent or Borrower may,
for any fiscal year of the Companies, declare and make Restricted Payments in an
aggregate amount equal to the greater of (x) the minimum amount required to
maintain Parent’s status as a REIT or (y) ninety five percent (95%) of Funds
from Operations for such fiscal year;

(b) each Subsidiary of Parent may make Restricted Payments to Parent, Borrower
and to a Subsidiary Guarantor;

(c) Parent, Borrower and each Subsidiary of Borrower may declare and make
dividend payments or other distributions payable solely in the Equity Interests
of such Person or its direct or indirect parent (including the issuance of
Equity Interests in connection with the conversion of any convertible notes or
other Indebtedness);

(d) Parent, Borrower and each Subsidiary of Borrower may purchase, redeem or
otherwise acquire shares of its Equity Interests or warrants or options to
acquire any such Equity Interests with the proceeds received from the
substantially concurrent issue of new shares of its Equity Interests;

(e) during any time in which (i) the Consolidated Leverage Ratio exceeds 7.0 to
1.0 or (ii) any Event of Default (other than an Event of Default that shall have
occurred pursuant to Sections 9.01(a) or (f)) exists, Restricted Payments by
Parent or Borrower in an amount equal to the minimum amount required to maintain
Parent’s status as a REIT; and

 

95



--------------------------------------------------------------------------------

(f) during any time any Event of Default shall have occurred pursuant to
Sections 9.01(a) or (f), or the Obligations have been accelerated, no Restricted
Payments by Parent shall be permitted.

8.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Companies
on the date hereof or any business substantially related or incidental thereto.

8.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of a Company, whether or not in the ordinary course of business,
other than (i) transactions between or among Parent, Borrower, and Guarantors or
(ii) on fair and reasonable terms substantially as favorable to such Company as
would be obtainable by such Company at the time in a comparable arm’s length
transaction with a Person other than an Affiliate.

8.09 Burdensome Agreements. Permit Parent, Borrower or any Borrowing Base
Property Owner to enter into any Contractual Obligation (other than this
Agreement or any other Loan Document or any other document currently in effect)
that: (a) limits the ability (i) of Parent, Borrower or any Borrowing Base
Property Owner to make Restricted Payments to Parent, Borrower or any Borrowing
Base Property Owner or to otherwise transfer property (except, in each case,
customary restrictions on assignments and transfers contained in leases,
licenses and other contractual obligations) to Parent, Borrower or any Borrowing
Base Property Owner (except for documentation related to Indebtedness secured by
Liens permitted under Section 8.01(l) so long as such restriction applies only
to the assets financed by such Indebtedness), (ii) of any Borrowing Base
Property Owner, to Guarantee the Indebtedness of Borrower, or (iii) of Parent,
Borrower or any Borrowing Base Property Owner to create, incur, assume or suffer
to exist the Liens arising under the Loan Documents on the property of such
Person (except for documentation related to Indebtedness secured by Liens
permitted under Section 8.01(l) so long as such restriction applies only to the
assets financed by such Indebtedness); (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person, except, in each case, customary restrictions on
assignments and transfers contained in leases, licenses and other contractual
obligations; or (c) requires any such Person to grant any Liens (other than
Permitted Liens) in the Pledged Equity or any Borrowing Base Property.

8.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

8.11 Lease Approval. Permit any Loan Party to enter into any Material Lease of
space in the Improvements with respect to any Borrowing Base Property unless
approved or deemed approved by Administrative Agent prior to execution or
pursuant to a form of Material Lease previously approved by Administrative
Agent; provided that a Loan Party may, without Administrative Agent’s approval,
enter into any Material Lease on Borrower’s standard form of tenant lease, and
any revisions thereto, as previously approved by Administrative Agent. The
applicable Loan Party shall provide to Administrative Agent a correct and
complete copy of each Material Lease, including any exhibits, and any guaranties
thereof, prior to execution. Borrower shall pay all reasonable costs incurred by
Administrative Agent in reviewing and approving Material Leases and any
guaranties thereof, and also in negotiating subordination agreements and
subordination, nondisturbance and attornment agreements with tenants, including
reasonable attorneys’ fees and costs.

8.12 Fiscal Year and Accounting Methods. No Company will change its fiscal year
for book accounting purposes or its method of accounting, other than
(a) immaterial changes in methods or

 

96



--------------------------------------------------------------------------------

as required by GAAP, (b) in connection with an acquisition, such changes to the
newly-acquired entity so as to conform its fiscal year and its method of
accounting to those of the Companies, or (c) if the Companies are required to
adopt IFRS, then the Companies may change to IFRS.

8.13 Amendments to Documents . On and after the Closing Date, no Company shall
amend or permit any amendments to:

(a) any Company’s charter, bylaws, partnership agreement, or other
organizational documents if such action could materially adversely affect the
rights of Lenders; or

(b) the maturity date or the date of any mandatory repurchase or redemption
applicable to the Exchangeable Senior Notes under the Indenture, unless, in the
case of this clause (b), (i) Borrower shall have provided to Administrative
Agent (A) written notice of such amendment at least thirty (30) days prior to
the effective date thereof and (B) as of the date of the notice referenced in
clause (A) and as of the effective date of such amendment, a Compliance
Certificate demonstrating that no Default exists and a calculation demonstrating
that the Liquidity Condition is satisfied as of each such date, and (ii) no
Default shall exist after giving effect to any such amendment.

8.14 Financial Covenants.

(a) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth at
any time to be less than the sum of (i) $937,501,500 plus (ii) an amount equal
to 75% of the aggregate increases in Shareholders’ Equity of the Companies after
September 5, 2012 by reason of the issuance and sale of Equity Interests of the
Companies (other than issuances to Parent, Borrower, or a Wholly Owned
Subsidiary), including upon any conversion of debt securities of the Companies
into such Equity Interests.

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio, at any time during the following periods, to be less than
the ratio set forth below opposite such period:

 

Period

   Minimum Consolidated
Fixed Charge Coverage
Ratio  

June 30, 2012 through June 30, 2013

     1.30 to 1.0   

July 1, 2013 through June 30, 2014

     1.40 to 1.0   

July 1, 2014 and thereafter

     1.50 to 1.0   

(c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio, at any
time during the following periods, to be greater than the ratio set forth below
opposite such period:

 

Period

   Maximum
Consolidated
Leverage  Ratio  

June 30, 2012 through June 30, 2013

     7.50 to 1.0   

July 1, 2013 through December 31, 2013

     7.00 to 1.0   

January 1, 2014 and thereafter

     6.50 to 1.0   

 

97



--------------------------------------------------------------------------------

(d) Consolidated Recourse Indebtedness. Permit, at any time, the aggregate
Consolidated Recourse Indebtedness of the Companies to exceed ten percent
(10%) of Consolidated Tangible Asset Value.

(e) Secured Leverage Ratio. Permit, at any time, the aggregate Consolidated
Secured Indebtedness (excluding any Indebtedness with respect to the Hyatt
Chicago Capital Lease) of the Companies to exceed fifty percent (50%) of the
Consolidated Tangible Asset Value.

Notwithstanding the provisions of this Section 8.14 to the contrary, so long as
no Loans or L/C Obligations are outstanding (or, if any L/C Obligations are
outstanding, Borrower shall have Cash Collateralized such L/C Obligations
pursuant to Section 2.15(a)), it shall not be a Default under this Agreement if
the Companies are not in compliance with the requirements of this Section 8.14
as of any date of determination (any period of such non-compliance being the
“Permitted Financial Covenant Non-Compliance Period”); provided, however, that
(a) the total amount of time that all such Permitted Financial Covenant
Non-Compliance Periods, in the aggregate, shall exist shall be no more than two
(2) fiscal quarters during the term of this Agreement (for clarification, if a
Permitted Financial Covenant Non-Compliance Period occurs during any given
fiscal quarter, such fiscal quarter shall count for purposes of the foregoing
even though the Permitted Financial Covenant Non-Compliance Period lasted less
than the entire fiscal quarter)) and (b) Lenders shall have no obligation to
extend any Loans and L/C Issuer shall have no obligation to issue any Letters of
Credit during any Permitted Financial Covenant Non-Compliance Period.

Article IX.

Events of Default and Remedies

9.01 Events of Default . Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five (5) days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. Borrower or any other Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 7.01, 7.02,
7.03, 7.05(a), 7.10, 7.11 or Article VIII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(e) Cross-Default. (i) Any default shall occur under any Recourse Debt
(including, without limitation, any failure to make any payment when due, by
scheduled maturity, required prepayment, repurchase, or redemption, in each
case, whether automatically or otherwise), acceleration, demand, or otherwise or
any failure to observe or perform any other agreement or

 

98



--------------------------------------------------------------------------------

condition relating to any such Recourse Debt), other than Indebtedness hereunder
and Indebtedness under Swap Contracts, having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$10,000,000, either individually or in the aggregate, in the case of any Loan
Party, or (ii) any default shall occur under any Non-Recourse Debt having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $150,000,000, either individually or in the aggregate,
in the case of any Company, the payment of which (x) has been accelerated or
otherwise demanded or has become due, (y) has been required to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or (z) an offer to
repurchase, prepay, defease or redeem such Non-Recourse Debt has been made, in
each case, prior to its stated maturity; or (iii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which Borrower or
any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within thirty
(30) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders) exceeding $20,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Parent or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment

 

99



--------------------------------------------------------------------------------

with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Parent or Borrower in an aggregate amount in excess of the
Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in writing the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) REIT Status. Parent shall fail to maintain its status as a REIT.

9.02 Remedies Upon Event of Default . If any Event of Default occurs and is
continuing, Administrative Agent shall, at the request of, or may, with the
consent of, Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower;

(c) require that Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of
Administrative Agent or any Lender.

9.03 Application of Funds . After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;

 

100



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, to payment of that portion of the
Obligations constituting Indebtedness of any Company under Swap Contracts or
cash management services that are secured by the Collateral, ratably among the
Lenders, the applicable Affiliates of Lenders, and the L/C Issuer in proportion
to the respective amounts described in this clause Fourth held by them;

Fifth, to Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
Borrower pursuant to Sections 2.03 and 2.15; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Article X.

Administrative Agent

10.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as Administrative
Agent hereunder and under the other Loan Documents and authorizes Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. The provisions of
this Article are solely for the benefit of Administrative Agent, the Lenders and
the L/C Issuer, and Borrower shall not have rights as a third party beneficiary
of any of such provisions.

10.02 Rights as a Lender. The Person serving as Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Administrative Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Parent, Borrower or any Subsidiary or other Affiliate thereof as
if such Person were not Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

101



--------------------------------------------------------------------------------

10.03 Exculpatory Provisions. Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents), provided that Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Parent, Borrower or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity.

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 9.02) or (ii) in the absence of its own gross
negligence or willful misconduct. Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to Administrative Agent by Borrower, a Lender or the L/C Issuer.

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

10.04 Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless Administrative Agent shall have received notice to the contrary
from such Lender or the L/C Issuer prior to the making of such Loan or the
issuance of such Letter of Credit. Administrative Agent may consult with legal
counsel (who may be counsel for Borrower), independent

 

102



--------------------------------------------------------------------------------

accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

10.05 Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

10.06 Resignation of Administrative Agent.

(a) Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer, Parent and Borrower. Upon receipt of any such notice of
resignation, Required Lenders shall have the right, in consultation with Parent
and Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if Administrative Agent shall notify Parent, Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through Administrative Agent shall instead be made by or to each Lender and the
L/C Issuer directly, until such time as Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 11.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

(b) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of its duties and obligations hereunder or under

 

103



--------------------------------------------------------------------------------

the other Loan Documents, and (c) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

10.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

10.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or Syndication Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent, a Lender or the L/C Issuer hereunder.

10.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders, the L/C Issuer and Administrative Agent under
Sections 2.03(i) and (j), 2.08 and 11.04 allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Administrative Agent
and, in the event that Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuer, to pay to Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Sections 2.08 and 11.04.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of

 

104



--------------------------------------------------------------------------------

any Lender or the L/C Issuer to authorize Administrative Agent to vote in
respect of the claim of any Lender or the L/C Issuer in any such proceeding.

10.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize Administrative Agent, at its option and in its discretion,

(a) To transfer or release any Lien on any Collateral (i) upon termination of
the Aggregate Commitments and payment and satisfaction in full of all
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, (other than Letters of
Credit as to which other arrangements reasonably satisfactory to the
Administrative Agent and the L/C Issuer have been made), (ii) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document, (iii) subject to Section 11.01, if approved, authorized
or ratified in writing by Required Lenders, (iv) after foreclosure or other
acquisition of title if approved by the Required Lenders, or (v) that is
permitted or required to be released in accordance with Section 2.17;

(b) to release any Guarantor from its obligations under any Subsidiary Guaranty
if such Person ceases to be a Subsidiary or ceases to be required to be a
Guarantor as a result of a transaction as set forth in Sections 2.17 or 8.04(a);
and

(c) If all or any portion of the Collateral is acquired by foreclosure or by
retention in full or partial satisfaction of the Obligations, Administrative
Agent shall take title to the Collateral in its name or by an Affiliate of
Administrative Agent, but for the benefit of all Lenders in their Applicable
Percentages on the date of the foreclosure sale or retention in full or partial
satisfaction of the Obligations. Administrative Agent and all Lenders hereby
expressly waive and relinquish any right of partition with respect to any
Collateral so acquired.

(d) Each Lender authorizes and directs Administrative Agent to enter into the
Security Documents for the benefit of Lenders. Except to the extent unanimity is
required hereunder, (i) each Lender agrees that any action taken by Required
Lenders in accordance with the provisions of the Loan Documents, and the
exercise by Required Lenders of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all Lenders, and (ii) each Lender agrees that any action taken
by Required Lenders in accordance with the provisions of the Loan Documents, and
the exercise by Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all Lenders.

(e) Administrative Agent is hereby authorized on behalf of all Lenders, without
the necessity of any notice to or further consent from any Lender, from time to
time to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the Liens upon the
Collateral granted pursuant to the Security Documents.

(f) Administrative Agent shall have no obligation whatsoever to any Lender or to
any other Person to assure that the Collateral exists or is owned by Borrower or
any Guarantor or is cared for, protected, or insured or has been encumbered or
that the Liens granted to Administrative Agent herein or pursuant hereto have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced, or are entitled to any particular priority, or to exercise at all or
in any particular manner or under any duty of care, disclosure, or fidelity, or
to continue exercising, any of the rights granted or available to Administrative
Agent in this Section 10.10 or in any of the Security Documents; it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, Administrative Agent may act in any manner it may

 

105



--------------------------------------------------------------------------------

deem appropriate, in its sole discretion, given Administrative Agent’s own
interest in the Collateral as one of the Lenders and that Administrative Agent
shall have no duty or liability whatsoever to any Lender, other than to act
without gross negligence or willful misconduct.

(g) In furtherance of the authorizations set forth in this Section 10.10, each
Lender hereby irrevocably appoints Administrative Agent its attorney-in-fact,
with full power of substitution, for and on behalf of and in the name of each
such Lender, (i) to enter into Security Documents (including, without
limitation, any appointments of substitute trustees under any Security
Document), (ii) to take action with respect to the Collateral and Security
Documents to perfect, maintain, and preserve Lenders’ and the Administrative
Agent’s Liens, as applicable, and (iii) to execute instruments of release or to
take other action necessary to release Liens upon any Collateral to the extent
authorized herein. This power of attorney shall be liberally, not restrictively,
construed so as to give the greatest latitude to Administrative Agent’s power,
as attorney, relative to the Collateral matters described in this Section 10.10.
The powers and authorities herein conferred on Administrative Agent may be
exercised by Administrative Agent through any Person who, at the time of the
execution of a particular instrument, is an officer of Administrative Agent. The
power of attorney conferred by this Section 10.10 is granted for valuable
consideration and is coupled with an interest and is irrevocable so long as the
Obligations, or any part thereof, shall remain unpaid, Lenders are obligated to
make any Loans, or the L/C Issuer is obligated to issue Letters of Credit, under
the Loan Documents.

(h) To the extent any Lender or any Affiliate of a Lender issues a Swap Contract
in accordance with the requirements of the Loan Documents and accepts the
benefits of the Liens in the Collateral arising pursuant to the Security
Documents, such Lender (for itself and on behalf of any such Affiliates) agrees
(a) to appoint Administrative Agent, as its nominee and agent, to act for and on
behalf of such Lender or Affiliate thereof in connection with the Security
Documents and (b) to be bound by the terms of this Section 10.10; whereupon all
references to “Lender” in this Section 10.10 and in the Collateral Documents
shall include, on any date of determination, any Lender or Affiliate of a Lender
that is party to a then-effective Swap Contract which complies with the
requirements of the Loan Documents. Additionally, if the Obligations owed to any
Lender or Affiliate of a Lender consists solely of Indebtedness arising under a
Swap Contract (such Lender or Affiliate being referred to in this Section 10.10
as an “Issuing Lender”), then such Issuing Lender (by accepting the benefits of
any Security Documents) acknowledges and agrees that pursuant to the Loan
Documents and without notice to or consent of such Issuing Lender: (w) Liens in
the Collateral may be released in whole or in part; (x) all Guaranties may be
released; (y) any Security Document may be amended, modified, supplemented, or
restated; and (z) all or any part of the Collateral may be permitted to secure
other Indebtedness.

Upon request by Administrative Agent at any time, Required Lenders will confirm
in writing Administrative Agent’s authority to release its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.10.

Article XI.

Miscellaneous

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by
Required Lenders and Borrower or the applicable Loan Party, as the case may be,
and acknowledged by Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

106



--------------------------------------------------------------------------------

(a) waive any condition set forth in Section 5.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of Borrower to pay interest or Letter of Credit Fees at the Default Rate or
amend any financial covenant or ratio hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable under this
Agreement;

(e) change Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or “Super Majority Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or

(g) release (i) the Parent Guaranty or all or substantially all of the value of
the Subsidiary Guaranty without the written consent of each Lender, except to
the extent the release of any Guarantor is permitted pursuant to Sections 4.08
or 10.10 (in which case such release may be made by Administrative Agent acting
alone) or (ii) all or substantially all of the Collateral;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of Administrative Agent under this Agreement or any other Loan
Document; and (iii) each letter agreement between Borrower, Administrative
Agent, certain Lenders, and Arrangers regarding fees payable with respect to the
Obligations may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

107



--------------------------------------------------------------------------------

and, provided further, that if, in connection with any proposed amendment,
waiver, or consent (a “Proposed Change”) requiring the consent of all Lenders or
Super Majority Lenders, the consent of Required Lenders is obtained, but the
consent of other requisite Lenders is not obtained (any such Lender whose
consent is not obtained as described in this paragraph being referred to as a
“Non-Consenting Lender”), then, so long as the Administrative Agent is not a
Non-Consenting Lender, at Borrower’s request, Administrative Agent or an
Eligible Assignee shall have the right (but not the obligation) with
Administrative Agent’s approval, to purchase from the Non-Consenting Lenders,
and the Non-Consenting Lenders agree that they shall sell, all the
Non-Consenting Lenders’ Commitments for an amount equal to the principal
balances thereof and all accrued interest and fees with respect thereto through
the date of sale pursuant to an Assignment and Acceptance, without premium or
discount. Administrative Agent is irrevocably appointed as attorney-in-fact to
execute any such Assignment and Acceptance if such Lender fails to execute same
within twenty (20) days of such request of assignment. Such Lender shall be
entitled to receive, in cash, concurrently with such assignment, all amounts
owed to it under the Loan Documents, including all principal, interest and fees
through the date of assignment (but excluding any prepayment charge).

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or by electronic
mail (subject to clause (b) below) as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to Borrower, Administrative Agent, or the L/C Issuer, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or the L/C Issuer pursuant to Article II if
such Lender or the L/C Issuer, as applicable, has notified Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices

 

108



--------------------------------------------------------------------------------

and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Borrower, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of Borrower’s or
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d) Change of Address, Etc. Each of Borrower, Administrative Agent, and the L/C
Issuer may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to Borrower, Administrative Agent, and
the L/C Issuer. In addition, each Lender agrees to notify Administrative Agent
from time to time to ensure that Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to Borrower or its
securities for purposes of United States Federal or state securities laws.

 

109



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices) purportedly given by or on
behalf of Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
Borrower. All telephonic notices to and other telephonic communications with
Administrative Agent may be recorded by Administrative Agent, and each of the
parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 9.02 for the benefit of all the Lenders and the
L/C Issuer; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer) hereunder and under the other Loan Documents, (c) any
Lender from exercising setoff rights in accordance with Section 11.08 (subject
to the terms of Section 2.12), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) Required Lenders shall
have the rights otherwise ascribed to Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.12, any Lender
may, with the consent of Required Lenders, enforce any rights and remedies
available to it and as authorized by Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Administrative Agent),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for Administrative Agent, any

 

110



--------------------------------------------------------------------------------

Lender or the L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by Borrower. Borrower shall indemnify each Indemnitee
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by Borrower or any other
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to Borrower or any of its Subsidiaries, to the
extent provided in Section 7.12(d), or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by Borrower or any other Loan Party against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Administrative Agent (or any sub-agent thereof), the
L/C Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to Administrative Agent (or any such sub-agent), the L/C Issuer or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for Administrative Agent (or

 

111



--------------------------------------------------------------------------------

any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.11(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
Administrative Agent or the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent, the L/C Issuer or any Lender, or
Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent, the L/C Issuer or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of Administrative Agent and each Lender and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto

 

112



--------------------------------------------------------------------------------

shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of Administrative Agent, the
L/C Issuer and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of Administrative Agent and,
so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of Borrower (such consent not to be unreasonably withheld) shall
be required unless (1) an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within five (5) Business Days after having
received notice thereof;

 

113



--------------------------------------------------------------------------------

(B) the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
Borrower or any of Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Applicable Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect to facts and

 

114



--------------------------------------------------------------------------------

circumstances occurring prior to the effective date of such assignment. Upon
request, Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower (and such agency being solely for tax purposes), shall maintain at
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and Borrower,
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or Borrower, Parent, or any of
Borrower’s or Parent’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrower, Administrative Agent, the
Lenders and the L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.12 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.01(e) as though it were a Lender.

 

115



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America may,
(i) upon 30 days’ notice to Borrower and the Lenders, resign as L/C Issuer. In
the event of any such resignation as L/C Issuer, Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by Borrower to appoint any such successor shall affect
the resignation of Bank of America as L/C Issuer. If Bank of America resigns as
L/C Issuer, it shall retain all the rights, powers, privileges and duties of the
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). Upon the appointment of a successor L/C Issuer, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality. Each of Administrative
Agent, the Lenders and the L/C Issuer agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to Borrower and its obligations, (g) with the consent of
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than Borrower. For
purposes of this Section, “Information” means all information received from
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by Borrower or any Subsidiary, provided that, in the case of
information received from Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has

 

116



--------------------------------------------------------------------------------

exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of Administrative Agent, the Lenders and the L/C Issuer acknowledges that
(a) the Information may include material non-public information concerning
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of Administrative Agent, to the fullest extent permitted
by applicable law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of Borrower against any and all of the obligations of Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of Borrower may be contingent or unmatured or are owed
to a branch or office of such Lender or the L/C Issuer different from the branch
or office holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify Borrower
and Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 5.01, this Agreement shall become effective when it

 

117



--------------------------------------------------------------------------------

shall have been executed by Administrative Agent and when Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by Administrative Agent, and the L/C Issuer,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

11.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives Borrower the right to replace a Lender
as a party hereto, then Borrower may, at its sole expense and effort, upon
notice to such Lender and Administrative Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a) Borrower shall have paid to Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

 

118



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF PARENT, BORROWER, AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ADMINISTRATIVE AGENT, ANY LENDER OR L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH OF PARENT, BORROWER, AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY

 

119



--------------------------------------------------------------------------------

ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Parent, Borrower, and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and other
services regarding this Agreement provided by Administrative Agent and each
Arranger are arm’s-length commercial transactions between Parent, Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and
Administrative Agent and each Arranger, on the other hand, (B) each of Parent,
Borrower, and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) Borrower and each other Loan Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii)(A) Administrative Agent and each
Arranger is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for Parent, Borrower, any other Loan
Party, or any of their respective Affiliates, or any other Person and
(B) neither Administrative Agent nor any Arranger has any obligation to Parent,
Borrower, any other Loan Party, or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and
(iii) Administrative Agent and the Arrangers and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of Parent, Borrower, the other Loan Parties, and their respective
Affiliates, and neither Administrative Agent nor any Arranger has any obligation
to disclose any of such interests to Parent, Borrower, any other Loan Party, or
any of their respective Affiliates. To the fullest extent permitted by Law, each
of Parent, Borrower, and the other Loan Parties hereby waives and releases any
claims that it may have against Administrative Agent and the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

11.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender

 

120



--------------------------------------------------------------------------------

or Administrative Agent, as applicable, to identify Borrower in accordance with
the Act. Borrower shall, promptly following a request by Administrative Agent or
any Lender, provide all documentation and other information that Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

11.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature Pages Follow.]

 

121



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

SUNSTONE HOTEL PARTNERSHIP, LLC,

a Delaware limited liability company

By:       Name:       Title:    

 

PARENT:

SUNSTONE HOTEL INVESTORS, INC.,

a Maryland corporation

By:       Name:       Title:    

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

By:       Name:       Title:    

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and L/C Issuer By:       Name:       Title:  
 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:       Name:       Title:    

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

[OTHER LENDERS]

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 38,250,000.00         25.500000000 % 

JPMorgan Chase Bank, N.A.

   $ 38,250,000.00         25.500000000 % 

Citibank, N.A.

   $ 18,375,000.00         12.250000000 % 

MidFirst Bank

   $ 18,375,000.00         12.250000000 % 

Morgan Stanley Bank, N.A.

   $ 18,375,000.00         12.250000000 % 

Barclays Bank PLC

   $ 18,375,000.00         12.250000000 % 

Total

   $ 150,000,000.00         100.000000000 % 

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 4.01

INITIAL BORROWING BASE PROPERTIES

Kahler Inn & Suites Rochester

Marriott Rochester

Courtyard by Marriott Los Angeles Airport

Marriott Portland

Sheraton Cerritos

Residence Inn by Marriott Rochester

Hyatt Regency Newport Beach

Fairmont Newport Beach

Renaissance Westchester

Renaissance Los Angeles Airport

Marriott Quincy

Royal Palm Hotel

Renaissance Orlando Resort Ground Lease

 

Schedule 4.01



--------------------------------------------------------------------------------

SCHEDULE 5.03

POST CLOSE ITEMS

A. Post Closing Required:

None.

B. Post-Closing Borrowing Base:

(i) Non Property Related:

Post Close Item

I. For each (i) Subsidiary Guarantor not a party to the Subsidiary Guaranty and
(ii) each Pledgor (as defined in the Pledge Agreement) not a party to the Pledge
Agreement, each as of the date of the Credit Agreement, each item listed on the
attached Schedule A, on the date that the items listed in clause (ii) below with
respect to the applicable Borrowing Base Property are satisfied in order to
permit such Subsidiary Guarantor to become a party to the Subsidiary Guaranty or
such Pledgor to become a party to the Pledge Agreement.

(ii) Property Related.

Each item required in Section B.(i) above, plus, with respect to each Initial
Borrowing Base Property, Administrative Agent must review and approve the
following for each such Initial Borrowing Base Property prior to such Initial
Borrowing Base Property being given any value for purposes of determining the
Borrowing Base:

I. All Initial Borrowing Base Properties. For each Initial Borrowing Base
Property, (i) an Acceptable Borrowing Base Appraisal and (ii) an Operating Lease
Consent.

II. Sheraton Cerritos:

Post Close Item

1. Management Agreement Consent. Manager’s Consent Under Management Agreement
(Interstate) between Sunstone Hotel Properties, Inc., as Manager, Sunstone Hotel
Partnership, LLC, as Borrower, Sunstone Center Court LLC, as Fee Owner, Sunstone
Center Court Lessee, Inc., as Lessee, and Agent.

2. Comfort Letter. Franchise Consent between The Sheraton Corporation, as
Franchisor, Sunstone Hotel Partnership, LLC, as Borrower, Sunstone Center Court,
LLC, as Fee Owner, Sunstone Center Court Lessee, Inc., as Lessee, and Agent.

3. Ground Lessor Consent. Estoppel Certificate and Consent between City of
Cerritos and Cerritos Development Agency, as Landlord, Sunstone Center Court,
LLC, as Tenant, Sunstone Holdco 8, LLC, as Parent, and Agent.

 

Schedule 5.03



--------------------------------------------------------------------------------

III. Marriott Quincy:

Post Close Item

1. Management Agreement Consent. Mutual Recognition and Non-Disturbance
Agreement between Agent, Sunstone Quincy Lessee, Inc., as Owner, and Marriott
Hotel Services, Inc., as Manager, in form and substance acceptable to Agent.

2. Real Estate Due Diligence.

 

  (a) Existing Title Policy.

 

  (b) Current Ad Valorem tax statements.

IV. Fairmont Newport Beach:

Post Close Item

1. Management Agreement Consent. Manager’s Consent Under Management Agreement
(Fairmont) between Fairmont Resorts (U.S.), Inc., as Manager, Sunstone Hotel
Partnership, LLC, as Borrower, Sunstone Macarthur LLC, as Fee Owner, Sunstone
Macarthur Lessee, Inc., as Lessee, and Agent, in form and substance acceptable
to Agent.

2. Ground Lessor Consent. Estoppel Certificate and Consent between MacArthur
450, LLC, as Landlord, Sunstone MacArthur, LLC, as Tenant, Sunstone Holdco 8,
LLC, as Parent, and Agent.

V. Marriott Portland:

Post Close Item

1. Management Agreement Consent. Manager’s Consent Under Management Agreement
(Interstate) between Sunstone Hotel Properties, Inc., as Manager, Sunstone Hotel
Partnership, LLC, as Borrower, WB Sunstone Portland, LLC, as Fee Owner, WB
Sunstone-Portland, Inc., as Lessee, and Agent.

2. Comfort Letter. Comfort Letter between Marriott International, Inc., as
Franchisor, WB Sunstone-Portland, Inc., as Franchisee, and Agent and Amendment
to Owner Agreement between Marriott International, Inc., as Franchisor, Sunstone
Hotel Partnership, LLC, as Borrower, WB Sunstone Portland, LLC, as Fee Owner, WB
Sunstone-Portland, Inc., as Property Lessee, and Agent.

 

Schedule 5.03



--------------------------------------------------------------------------------

VI. Marriott Rochester:

Post Close Item

1. Management Agreement Consent. Manager’s Consent Under Management Agreement
(Interstate) between Sunstone Hotel Properties, Inc., as Manager, Sunstone Hotel
Partnership, LLC, as Borrower, Sunstone SH Hotels, LLC, as Fee Owner, SHP Lessee
II Corp, as Lessee, and Agent.

2. Comfort Letter. Comfort Letter between Marriott International, Inc., as
Franchisor, SHP Lessee II Corp., as Franchisee, and Agent and Amendment to Owner
Agreement between Marriott International, Inc., as Franchisor, Sunstone Hotel
Partnership, LLC, as Borrower, Sunstone SH Hotels, L.L.C., as Fee Owner, SHP
Lessee II Corp., as Property Lessee, and Agent.

VII. Residence Inn by Marriott Rochester:

Post Close Item

1. Management Agreement Consent. Manager’s Consent Under Management Agreement
(Interstate) between Sunstone Hotel Properties, Inc., as Manager, Sunstone Hotel
Partnership, LLC, as Borrower, Sunstone Hotels Rochester, LLC, as Fee Owner,
Rochester RIBM Lessee, Inc., as Lessee, and Agent.

2. Comfort Letter. Comfort Letter between Marriott International, Inc., as
Franchisor, Rochester RIBM Lessee, Inc., as Franchisee, and Agent and Amendment
to Owner Agreement between Marriott International, Inc., as Franchisor, Sunstone
Hotel Partnership, LLC, as Borrower, Sunstone Hotels Rochester LLC, as Fee
Owner, Rochester RIBM Lessee, Inc., as Property Lessee, and Agent.

VIII. Hyatt Regency Newport Beach:

Post Close Item

1. Management Agreement Consent. Manager’s Consent Under Management Agreement
(Hyatt Corporation) between Hyatt Corporation, as Manager, Sunstone Hotel
Partnership, LLC, as Borrower, Sunstone Jamboree, LLC, as Fee Owner, Sunstone
Jamboree Lessee, Inc., as Lessee, and Agent.

2. Ground Lessor Consents. Estoppel Certificate and Consent between JGKallins
Investments Newport, LLC and The Prudential Insurance Company of America, as
Landlord, Sunstone Jamboree, LLC, as Tenant, Sunstone Holdco 8, LLC, as Parent,
and Agent.

 

Schedule 5.03



--------------------------------------------------------------------------------

IX. Renaissance Westchester:

Post Close Item

1. Parking and Zoning Issues. According to the zoning report, parking for the
Property is deficient by 20 spaces. Borrower shall provide evidence of
compliance with zoning with respect to parking.

2. Management Agreement Consent. Mutual Recognition and Non-Disturbance
Agreement between Agent, Sunstone Red Oak Lessee, Inc., as Owner, and
Renaissance Hotel Operating Company, as Manager, in form and substance
acceptable to Agent.

3. Real Estate Due Diligence.

 

  (a) Existing Title Policy.

X. Courtyard by Marriott Los Angeles Airport:

Post Close Item

1. Management Agreement Consent. Manager’s Consent Under Management Agreement
(Interstate) between Sunstone Hotel Properties, Inc., as Manager, Sunstone Hotel
Partnership, LLC, as Borrower, Sunstone Century, LLC, as Fee Owner, SHP Lessee
Corp., as Lessee, and Agent.

2. Comfort Letter. Comfort Letter between Marriott International, Inc., as
Franchisor, SHP Lessee Corp., as Franchisee, and Agent and Amendment to Owner
Agreement between Marriott International, Inc., as Franchisor, Sunstone Hotel
Partnership, LLC, as Borrower, Sunstone Century, LLC, as Fee Owner, SHP Lessee
Corp., as Property Lessee, and Agent.

3. Ground Lessor Consents. Estoppel Certificate and Consent between Peacock,
LLC, as Landlord, Sunstone LA Airport, LLC, as Tenant, Sunstone Holdco 8, LLC,
as Parent, and Agent.

XI. Renaissance Los Angeles Airport:

Post Close Item

1. Management Agreement Consent. Mutual Recognition and Non-Disturbance
Agreement between Agent, Sunstone LA Airport Lessee, Inc., as Owner, and
Renaissance Hotel Management Company, LLC, as Manager, in form and substance
acceptable to Agent.

 

Schedule 5.03



--------------------------------------------------------------------------------

XII. Royal Palm Hotel:

Post Close Item

1. Management Agreement Consent. Manager’s Consent Under Management Agreement
(Royal Palm) between James Hotel Management Company, LLC, as Manager, Sunstone
Hotel Partnership, LLC, as Borrower, Sunstone RP Collins LLC, as Fee Owner,
Sunstone RP Collins Lessee, Inc., as Lessee, and Agent.

2. Real Estate Due Diligence Items.

 

  (a) Current Ad Valorem tax statements.

 

  (b) Current zoning report or evidence of compliance with zoning.

3. Standard Flood Hazard Determination Form

XIII. Kahler Inn & Suites Rochester:

Post Close Item

1. Management Agreement Consent. Manager’s Consent Under Management Agreement
(Interstate) between Sunstone Hotel Properties, Inc., as Manager, Sunstone Hotel
Partnership, LLC, as Borrower, Sunstone SH Hotels, LLC, as Fee Owner, Sunstone
KIS Lessee, Inc., as Lessee, and Agent.

2. Liens/Encumbrances. The property is subject to a lien for assessments under
the Century Corridor Business Improvement District, in the original amount of
$9,096.85. Borrower shall provide evidence of payment of such lien.

XIV. Renaissance Orlando Resort Ground Lease:

Post Close Item

1. Separately Platted Lot. Borrower shall provide evidence that the property is
made up of separately platted lots, or shall provide adequate evidence that the
property is not required to be separately platted in order to transfer such
properties.

 

Schedule 5.03



--------------------------------------------------------------------------------

C. Post-Closing Commercially Reasonable Efforts (by Property):

I. Marriott Quincy:

Post Close Item

2. Liens/Encumbrances.

(a) Notice of Contract naming Suffolk Construction Co., Inc.,
Contractor/Plaintiff, dated August 30, 2001, recorded in Book 15456, Page 321,
as affected by Statement of Claim, recorded in Book 15456, Page 326, as further
affected by Complaint, dated November 21, 2001, recorded in
Book 15797, Page 526, as further affected by Notice of Dissolution of Lien (RE:
Lot 21), recorded in Book 16054, Page 79. Borrower shall provide evidence that
such proceedings have been dismissed or that the subject liens have been paid.

(b) Notice of Contract naming Suffolk Construction Co., Inc., as
plaintiff/Contractor, dated August 30, 2001, recorded in Book 15455, Page 412,
as affected by Statement of Claim, dated August 30, 2001, recorded in
Book 15455, Page 415, as further affected by Complaint, dated November 21, 2001,
recorded in Book 15797, Page 499. Borrower shall provide evidence that such
proceedings have been dismissed or that the subject liens have been paid.

II. Fairmont Newport Beach:

Post Close Item

1. Parking and Zoning Issues. According to the zoning summary, required parking
for the Property is 597 spaces, and there are currently only 382 parking spaces.
According to the Grant of Parking Easement recorded August 26, 1996 as
Instrument No. 96-436401, Official Records of Orange County, California, the
Property has access to an additional 171 parking spaces offsite. Therefore,
there is a shortage of 44 parking spaces. Borrower shall provide evidence of
compliance with zoning with respect to parking.

III. Marriott Rochester:

Post Close Item

1. Separately Platted Lot. Borrower shall provide evidence that the property is
made up of separately platted lots, or shall provide adequate evidence that the
property is not required to be separately platted in order to transfer such
properties.

 

Schedule 5.03



--------------------------------------------------------------------------------

IV. Residence Inn by Marriott Rochester:

Post Close Item

1. Separately Platted Lot. Borrower shall provide evidence that the property is
made up of separately platted lots, or shall provide adequate evidence that the
property is not required to be separately platted in order to transfer such
properties.

V. Renaissance Los Angeles Airport:

Post Close Item

1. Parking and Zoning Issues.

(a) Code Violation: According to the zoning report, there is an open violation
for conversion of a portion of the parking garage to a ballroom without required
permits and approvals. Borrower shall provide evidence that the violation has
been cured.

 

Schedule 5.03



--------------------------------------------------------------------------------

Schedule A to Schedule 5.03

Non-Property Related Post-Close

 

Party Legend:

    

Borrower

   Sunstone Hotel Partnership, LLC, a Delaware limited liability company

Parent

   Sunstone Hotel Investors, Inc., a Maryland corporation

PledgeCo

   Sunstone Pledgeco, LLC

LA Airport

   Sunstone LA Airport LLC

Center Court

   Sunstone Center Court, LLC

Century

   Sunstone Century, LLC

Hotels Rochester

   Sunstone Hotels Rochester, L.L.C.

RP Collins

   Sunstone RP Collins, LLC

Jamboree

   Sunstone Jamboree, LLC

Westwood

   Sunstone Westwood, LLC

MacArthur

   Sunstone MacArthur, LLC

Red Oak

   Sunstone Red Oak, LLC

KIS

   Sunstone KIS, LLC

Skyway

   Sunstone Skyway, LLC

Quincy

   Sunstone Quincy, LLC

WB Portland

   WB Sunstone-Portland, LLC

Sun CHP

   Sun CHP I, Inc.

Sun SHP

   Sun SHP II, LLC

WHP Hotel

   WHP Hotel Owner-2A, L.L.C.

Outparcel

   Sunstone Outparcel L.L.C.

Sun BB

   Sun BB, LLC

Pico Ventures

   Pico Ventures, LLC

Broadway

   Sunstone Broadway, LLC

Hotel Acquisition

   Sunstone Hotel Acquisitions, LLC

Atlantic

   Sunstone Atlantic Lender LLC

Broadway Lender

   Sunstone Broadway Lender LLC

RIP

   Sunstone RIP, LLC

Holdco 6

   Sunstone Holdco 6, LLC

Holdco 8

   Sunstone Holdco 8, LLC

Property Owners

   LA Airport, Center Court, Century, Hotels Rochester, RP Collins, Jamboree,
Westwood, MacArthur, Red Oak, KIS, Skyway, Quincy, and WB Portland.

Guarantors

   Parent, Property Owners, and other Guarantor Subsidiaries

Other Guarantor Subsidiaries

  

PledgeCo, Sun CHP, Sun SHP, WHP Hotel, Outparcel, Sun BB, Pico Ventures,
Broadway, Hotel Acquisition, Atlantic, Broadway Lender, RIP, Holdco 6, and

Holdco 8.

 

Schedule 5.03



--------------------------------------------------------------------------------

     Post Close Item A.    LOAN DOCUMENTS 1.    Subsidiary Guaranty (executed by
each Property Owner, the general partner of any Property Owner that is a limited
partnership, and each other Subsidiary Guarantor) 2.    Pledge Agreement
(covering Borrower’s equity interests in any Subsidiary Guarantor; and certain
Subsidiary Guarantors interests in certain Subsidiary Guarantors), and UCC-1
Financing Statements to be recorded in conjunction therewith. 3.    Opinions of
Counsel for Borrower and Guarantors   

a.      Latham & Watkins LLP

  

b.      In-house counsel

B.    Organizational Documents of Guarantors: 1.    PledgeCo    Officer’s
Certificate, certifying:    Certificate of Formation    LLC Agreement   
Certificates of Existence and Good Standing    Resolutions 2.    LA Airport   
Officer’s Certificate, certifying:    Certificate of Formation    LLC Agreement
   Certificates of Existence and Good Standing    Resolutions 3.    Center Court
   Officer’s Certificate, certifying:    Certificate of Formation    LLC
Agreement    Certificates of Existence and Good Standing    Resolutions 4.   
Century    Officer’s Certificate, certifying:

 

Schedule 5.03



--------------------------------------------------------------------------------

   Post Close Item    Certificate of Formation    LLC Agreement    Certificates
of Existence and Good Standing    Resolutions 5.    Hotels Rochester   
Officer’s Certificate, certifying:    Certificate of Formation    LLC Agreement
   Certificates of Existence and Good Standing    Resolutions 6.    RP Collins
   Officer’s Certificate, certifying:    Certificate of Formation    LLC
Agreement    Certificates of Existence and Good Standing    Resolutions 7.   
Jamboree    Officer’s Certificate, certifying:    Certificate of Formation   
LLC Agreement    Certificates of Existence and Good Standing    Resolutions 8.
   Westwood    Officer’s Certificate, certifying:    Certificate of Formation   
LLC Agreement    Certificates of Existence and Good Standing    Resolutions 9.
   MacArthur    Officer’s Certificate, certifying:

 

Schedule 5.03



--------------------------------------------------------------------------------

   Post Close Item    Certificate of Formation    LLC Agreement    Certificates
of Existence and Good Standing    Resolutions 10.    Red Oak    Officer’s
Certificate, certifying:    Certificate of Formation    LLC Agreement   
Certificates of Existence and Good Standing    Resolutions 11.    KIS   
Officer’s Certificate, certifying:    Certificate of Formation    LLC Agreement
   Certificates of Existence and Good Standing    Resolutions 12.    Skyway   
Officer’s Certificate, certifying:    Certificate of Formation    LLC Agreement
   Certificates of Existence and Good Standing    Resolutions 13.    Quincy   
Officer’s Certificate, certifying:    Certificate of Formation    LLC Agreement
   Certificates of Existence and Good Standing    Resolutions 14.    WB Portland
   Officer’s Certificate, certifying:

 

Schedule 5.03



--------------------------------------------------------------------------------

   Post Close Item    Certificate of Formation    LLC Agreement    Certificates
of Existence and Good Standing    Resolutions 15.    Sun SHP    Officer’s
Certificate, certifying:    Certificate of Formation    LLC Agreement   
Certificates of Existence and Good Standing    Resolutions 16.    WHP Hotel   
Officer’s Certificate, certifying:    Certificate of Formation    LLC Agreement
   Certificates of Existence and Good Standing    Resolutions 17.    Outparcel
   Officer’s Certificate, certifying:    Certificate of Formation    LLC
Agreement    Certificates of Existence and Good Standing    Resolutions 18.   
Sun BB    Officer’s Certificate, certifying:    Certificate of Formation    LLC
Agreement    Certificates of Existence and Good Standing    Resolutions 19.   
Pico Ventures    Officer’s Certificate, certifying:

 

Schedule 5.03



--------------------------------------------------------------------------------

   Post Close Item    Certificate of Formation    LLC Agreement    Certificates
of Existence and Good Standing    Resolutions 20.    Broadway    Officer’s
Certificate, certifying:    Certificate of Formation    LLC Agreement   
Certificates of Existence and Good Standing    Resolutions 21.    Hotel
Acquisitions    Officer’s Certificate, certifying:    Certificate of Formation
   LLC Agreement    Certificates of Existence and Good Standing    Resolutions
22.    Atlantic    Officer’s Certificate, certifying:    Certificate of
Formation    LLC Agreement    Certificates of Existence and Good Standing   
Resolutions 23.    Broadway Lender    Officer’s Certificate, certifying:   
Certificate of Formation    LLC Agreement    Certificates of Existence and Good
Standing    Resolutions 24.    RIP    Officer’s Certificate, certifying:

 

Schedule 5.03



--------------------------------------------------------------------------------

   Post Close Item    Certificate of Formation    LLC Agreement    Certificates
of Existence and Good Standing    Resolutions 25.    Sun CHP    Officer’s
Certificate, certifying:    Certificate of Incorporation    Bylaws   
Certificates of Existence and Good Standing    Resolutions 26.    Holdco 6   
Officer’s Certificate, certifying:    Certificate of Formation    LLC Agreement
   Certificates of Existence and Good Standing    Resolutions 27.    Holdco 8   
Officer’s Certificate, certifying:    Certificate of Formation    LLC Agreement
   Certificates of Existence and Good Standing    Resolutions

 

Schedule 5.03



--------------------------------------------------------------------------------

SCHEDULE 6.13

SUBSIDIARIES; OTHER EQUITY INVESTMENTS

Part (a).     Subsidiaries.

 

Buy Efficient, LLC

EP Holdings, LLC

One Park Boulevard, LLC

Pension Holding Corporation

Pico Ventures, LLC

Rochester Bevflow, Inc.

Rochester RIBM Lessee, Inc.

RTS Lessee, Inc.

SHP DT Bevflow, Inc.

SHP Lessee Corp

SHP Lessee II Corp

SHP Lessee III Corp

Sun BB, LLC

Sun CHP I, Inc.

Sun SHP II, LLC

Sunstone 42nd Street Lessee, Inc.

Sunstone 42nd Street, LLC

Sunstone Atlantic Lender, LLC

Sunstone Big Beaver Lessee, Inc.

Sunstone Big Beaver, LLC

Sunstone Broadway, LLC

Sunstone Broadway Lender, LLC

Sunstone Canal Lessee, Inc.

Sunstone Canal, LLC

Sunstone Center Court Lessee, Inc.

Sunstone Center Court, LLC

Sunstone Century Lessee, Inc.

Sunstone Century, LLC

Sunstone Cowboy, LP

Sunstone Cowboy GP, LLC

Sunstone Cowboy Lessee, LP

Sunstone Cowboy Lessee GP, LLC

Sunstone Durante Lessee, Inc.

Sunstone Durante, LLC

Sunstone East Grand Lessee, Inc.

Sunstone East Grand, LLC

Sunstone East Pratt, LP

Sunstone East Pratt GP, LLC

Sunstone East Pratt Lessee, Inc.

Sunstone El Camino Lessee, Inc.

Sunstone El Camino, LLC

  

Sunstone Holdco I, LLC

Sunstone Holdco 3, LLC

Sunstone Holdco 4, LLC

Sunstone Holdco 5, LLC

Sunstone Holdco 6, LLC

Sunstone Holdco 7, LLC

Sunstone Holdco 8, LLC

Sunstone Holdco 9, LLC

Sunstone Hotel Acquisitions, LLC

Sunstone Hotel Partnership, LLC

Sunstone Hotel TRS Lessee, Inc.

Sunstone Hotels Rochester, LLC

Sunstone Hotels, LLC

Sunstone Jamboree Lessee, Inc.

Sunstone Jamboree, LLC

Sunstone K9 Lessee, Inc.

Sunstone K9, LLC

Sunstone Kahler Lessee, Inc.

Sunstone Kahler, LLC

Sunstone KIS Lessee, Inc.

Sunstone KIS, LLC

Sunstone LA Airport Lessee, Inc.

Sunstone LA Airport, LLC

Sunstone LaSalle Lessee, Inc.

Sunstone LaSalle, LLC

Sunstone Leesburg Lessee, Inc.

Sunstone Leesburg, LLC

Sunstone Longhorn, LP

Sunstone Longhorn GP, LLC

Sunstone Longhorn Holdco, LLC

Sunstone Longhorn Lessee, LP

Sunstone Longhorn Lessee GP, LLC

Sunstone MacArthur Lessee, Inc.

Sunstone MacArthur, LLC

Sunstone North State Lessee, Inc.

Sunstone North State, LLC

Sunstone Ocean Lessee, Inc.

Sunstone Ocean, LLC

Sunstone OP Properties, LLC

Sunstone Outparcel, LLC

Sunstone Park, LLC

Sunstone Park Lessee, LLC

Sunstone Philly, LP

Sunstone Philly GP, LLC

Sunstone Philly Lessee, Inc.

  

Sunstone Pledgeco, LLC

Sunstone Quincy Lessee, Inc.

Sunstone Quincy, LLC

Sunstone Red Oak Lessee, Inc.

Sunstone Red Oak, LLC

Sunstone RP Collins Lessee, Inc.

Sunstone Saint Clair, LLC

Sunstone Saint Clair Lessee, Inc.

Sunstone Sea Harbor Holdco, LLC Sunstone Sea Harbor Lessee, Inc.

Sunstone Sea Harbor, LLC

Sunstone Sidewinder Lessee, Inc

Sunstone Sidewinder, LLC

Sunstone Skyway Lessee, Inc.

Sunstone Skyway, LLC

Sunstone Top Gun Lessee, Inc.

Sunstone Top Gun, LLC Sunstone Valley River Lessee, Inc.

Sunstone Valley River, LLC

Sunstone Westwood, LLC

Sunstone Wharf Lessee, Inc.

Sunstone Wharf, LLC

SWW No. 1, LLC

Times Square Hotel Operating Lessee, LLC

Times Square Hotel Owner, LLC

Times Square Hotel Sub, LLC

WB Sunstone-Portland, Inc.

WB Sunstone-Portland, LLC

WHP Bevflow, LLC

WHP Hotel Owner-2A, LLC

WHP Texas Beverage 1, Inc.

WHP Texas Beverage 2, Inc.

 

Schedule 6.13



--------------------------------------------------------------------------------

Part (b).     Other Equity Investments.

None.

 

Schedule 6.13



--------------------------------------------------------------------------------

SCHEDULE 6.25

MANAGEMENT AGREEMENTS

 

Document:

  

Effective Date:

  

Parties:

Cerritos Sheraton

     

Hotel Management Agreement

   June 2005    Sunstone Center Court Lessee, Inc. and Sunstone Hotel
Properties, Inc.

Kahler Inn & Suites

     

Master Agreement

   26 October 2004    Sunstone Hotel Properties, Inc. and SHP Lessee Corp.; WHP
Hotel Lessee—1, Inc.; WB Sunstone Hollywood, Inc.; Sunstone/WB Manhattan Beach
Lessee, Inc.; Sun Napa Merlot Lessee, Inc.; WB Ontario, Inc.; WB
Sunstone-Riverside, Inc.; SHP Lessee II Corp.; Sunstone Windy Hills Lessee,
Inc.; WB Sunstone-Boise, Inc.; WHP Hotel Lessee—3, Inc.; WB Grand Rapids, Inc.;
WHP Hotel Lessee—2A, Inc.; Rochester RIBM Lessee, Inc.; Kahler E&P Partners
Lessee, Inc.; WB Sunstone-Lake Oswego, Inc.; WB Sunstone-Portland, Inc.; WHP
Hotel Lessee—2, Inc., SHP Lessee III Corp.

Hotel Management Agreement

   26 October 2004    SHP Lessee II Corp. and Sunstone Hotel Properties, Inc.

Guaranty

   26 October 2010    Interstate Management Company, LLC Sunstone Hotel
Properties, Inc. and SHP Lessee Corp.; WHP Hotel Lessee—1, Inc.; WB Sunstone
Hollywood, Inc.; Sunstone/WB Manhattan Beach Lessee, Inc.; Sun Napa Merlot
Lessee, Inc.; WB Ontario, Inc.; WB Sunstone-Riverside, Inc.; SHP Lessee II
Corp.; Sunstone Windy Hills Lessee, Inc.; WB Sunstone-Boise, Inc.; WHP Hotel
Lessee—3, Inc.; WB Grand Rapids, Inc.; WHP Hotel Lessee—2A, Inc.; Rochester RIBM
Lessee, Inc.; Kahler E&P Partners Lessee, Inc.; WB Sunstone-Lake Oswego, Inc.;
WB Sunstone-Portland, Inc.; WHP Hotel Lessee—2, Inc., SHP Lessee III Corp.

 

Schedule 6.25



--------------------------------------------------------------------------------

Modification of Master Agreement (Letter)

   1 July 2005    Sunstone Hotel Properties, Inc. and SHP Lessee Corp.; Sunstone
LaSalle Lessee, Inc.; WB Sunstone-Hollywood, Inc.; Sunstone/WB Manhattan Beach
Lessee, Inc.; Sun Napa Merlot Lessee, Inc.; Sunstone Holt Lessee, Inc.; WB
Sunstone-Riverside, Inc.; SHP Lessee II Corp.; WB Sunstone-Boise, Inc.; WHP
Hotel Lessee – 3,Inc.; WB Grand Rapids, Inc.; Rochester RIBM Lessee, Inc.;
Sunstone Sidewinder Lessee, Inc.; WB Sunstone-Lake Oswego, Inc.; WB
Sunstone-Portland, Inc.; Sunstone Cowboy Lessee, LP; SHP Lessee III Corp.;
Sunstone Durante Lessee, Inc.; Sunstone Kahler Lessee, Inc.; Sunstone Valley
River Lessee, Inc.; Sunstone Broadhollow Lessee, Inc.; BA LAX, LLC; Sunstone
Beverly Hills, LLC; Sunrockpoint Nashville Hotel Lessee, Inc.

Amended and Restated Assignment of Management Agreements and Guaranty of
Management Agreements, Subordination of Management Agreements and Consent to
Assignment and Subordination

   22 December 2005    Sunstone Hotel Investors, Inc., SHP Lessee Corp., SHP II
Lessee Corp, Sunstone Broadhollow Lessee, Inc., Sunstone/WB Manhattan Beach
Lessee and Massachusetts Mutual Life Insurance Company

Modification of Master Agreement (Letter)

   1 January 2006    Sunstone Hotel Properties, Inc. and SHP Lessee Corp.;
Sunstone LaSalle Lessee, Inc.; WB Sunstone-Hollywood, Inc.; Sunstone/WB
Manhattan Beach Lessee, Inc.; Sun Napa Merlot Lessee, Inc.; Sunstone Holt
Lessee, Inc.; WB Sunstone-Riverside, Inc.; SHP Lessee II Corp.; WB
Sunstone-Boise, Inc.; WHP Hotel Lessee – 3,Inc.; WB Grand Rapids, Inc.;
Rochester RIBM Lessee, Inc.; Sunstone Sidewinder Lessee, Inc.; WB Sunstone-Lake
Oswego, Inc.; WB Sunstone-Portland, Inc.; Sunstone Cowboy Lessee, LP; SHP Lessee
III Corp.; Sunstone Durante Lessee, Inc.; Sunstone Kahler Lessee, Inc.; Sunstone
Valley River Lessee, Inc.; Sunstone Broadhollow Lessee, Inc.

Assignment and Assumption of Hotel Management Agreement and Master Agreement

   30 April 2010    SHP Lessee II Corp. and Sunstone KIS Lessee, Inc.

Courtyard LAX

     

 

Schedule 6.25



--------------------------------------------------------------------------------

Hotel Management Agreement

   26 October 2004    SHP Lessee Corp. and Sunstone Hotel Properties, Inc.

Amended and Restated Assignment of Management Agreement and Guaranty of
Management Agreements, Subordination of Management Agreements and Consent to
Assignment and Subordination

   22 December 2005    Sunstone Hotel Investors, Inc., SHP Lessee Corp., SHP II
Lessee Corp, Sunstone Broadhollow Lessee, Inc., Sunstone/WB Manhattan Beach
Lessee and Massachusetts Mutual Life Insurance Company

Assignment and Assumption of Hotel Management Agreement and Master Agreement

   30 April 2010    SHP Lessee Corp. and Sunstone Century Lessee, Inc.

Portland Marriott

     

Hotel Management Agreement

   26 October 2004    WB Sunstone-Portland, Inc. and Sunstone Hotel Properties,
Inc.

Management Agreement Exhibits A and B

   22 November 2004   

Quincy Marriott

     

Management Agreement

   28 January 2000    Marriott Hotel Services, Inc. and The 1993 Flatley Family
Trust

Summary of Material Business Terms of the Management Agreement

   28 January 2000    Marriott Hotel Services, Inc. and The 1993 Flatley Family
Trust

First Amendment to Management Contract

   23 October 2000    The 1993 Flatley Family Trust and Marriott Hotel Services,
Inc.

Quincy Letter Amendment

   20 December 2002    Marriott Hotel Services, Inc. and The 1993 Flatley Family
Trust

Assignment and Assumption Agreement

   1 May 2007    The 1993 Flatley Family Trust and Sunstone Quincy Lessee, Inc.

Guaranty

   1 May 2007    Sunstone Hotel Partnership, LLC and Marriott Hotel Services,
Inc.

Owner Agreement

   29 June 2007    Sunstone Quincy, LLC; Sunstone Holdco 7, LLC; Sunstone Quincy
Lessee, Inc. and Marriott Hotel Services, Inc.

Side Letter to Management Agreement

   29 December 2007    Marriott Hotel Services, Inc. and Sunstone Quincy Lessee,
Inc. (as successor-in-interest to the 1993 Flatley Family Trust)

Second Amendment to Management Agreement for the Boston Marriott Quincy Hotel

   29 December 2007    Marriott Hotel Services, Inc. and Sunstone Quincy Lessee,
Inc. (as successor-in-interest to the 1993 Flatley Family Trust)

Newport Fairmont

     

Hotel Management Agreement

   20 April 2005    Sunstone MacArthur Lessee, Inc. and Fairmont Hotels &
Resorts (U.S.) Inc.

 

Schedule 6.25



--------------------------------------------------------------------------------

Management Agreement Side Letter

   20 April 2005    Sunstone MacArthur Lessee, Inc. and Fairmont Hotels &
Resorts (U.S.) Inc.

First Amendment to Hotel Management Agreement

   20 February 2008    Fairmont Hotels & Resorts (U.S.) Inc. and Sunstone
MacArthur Lessee, Inc.

Manager’s Consent and Subordination of Management Agreement

   26 June 2009    Fairmont Hotels & Resorts (U.S.), Inc.; Sunstone Hotel
Partnership, LLC; Sunstone MacArthur Lessee, Inc; and Citicorp North America,
Inc.

Newport Hyatt

     

Management Agreement

   9 June 1989    CSL Newporter LTD. And Hyatt Corporation

Accommodation Letter to Management Agreement

   9 June 1989    Sunstone Jamboree Lessee, Inc. and Hyatt Corporation

Assignment and Assumption of Management Agreements

   1 December 1998    Patriot American Hospitality Partnership, L.P. and Wyndham
International Operating Partnership, L.P.

Assignment Agreement

   17 November 2000    Patriot American Hospitality Partnership, L.P. and
Wyndham International Operating Partnership, L.P.

Assignment and Assumption of Agreements

   5 December 2002    Patriot American Hospitality Partnership, L.P. and Wyndham
International Operating Partnership, L.P.

Landlord, Tenant, and Manager Non-Disturbance and Attornment Agreement

   13 May 2005    Sunstone Jamboree Lessee, Inc. and Hyatt Corporation

Term Extension Letter

   11 September 2008    Sunstone Jamboree Lessee, Inc. and Hyatt Corporation

Term Extension Letter

   11 December 2008    Sunstone Jamboree Lessee, Inc. and Hyatt Corporation

First Amendment to Management Agreement

   8 March 2010    Sunstone Jamboree Lessee, Inc. and Hyatt Corporation

Second Amendment to Management Agreement

   4 May 2012    Sunstone Jamboree Lessee, Inc. and Hyatt Corporation

Renaissance LAX

     

Management Agreement

   23 June 2005    Renaissance Hotel Management Company, LLC and WSRH LAX
Airport, LLC

Consent and Assignment and Assumption of Management Contract

   4 January 2007    WSRH LAX Airport LLC; Sunstone Holdco 6, LLC; Sunstone LA
Airport Lessee, Inc. and Renaissance Hotel Management Company, LLC

Amended and Restated Owner Agreement

   10 December 2007    WSRH LAX Airport LLC; Sunstone LA Airport Lessee, Inc.
and Renaissance Hotel Management Company, LLC

Assignment and Assumption of Amended and Restated Owner Agreement

   25 June 2009    WSRH LAX Airport, LLC and Sunstone LA Airport, LLC

Renaissance Westchester

     

Hotel Management Agreement

   25 February 2012    Sunstone Red Oak Lessee, Inc. and Highgate Hotels, L.P.

 

Schedule 6.25



--------------------------------------------------------------------------------

Rochester Marriott

     

Hotel Management Agreement

   26 October 2004    SHP Lessee II Corp. and Sunstone Hotel Properties, Inc.

Assignment and Assumption of Hotel Management Agreement and Master Agreement

   30 April 2010    SHP Lessee II Corp. and Sunstone Skyway Lessee, Inc.

Rochester Residence Inn

     

Master Agreement

   26 October 2004    Sunstone Hotel Properties, Inc. and SHP Lessee Corp.; WHP
Hotel Lessee – 1, Inc.; WB Sunstone Hollywood, Inc.; Sunstone/WB Manhattan Beach
Lessee, Inc.; Sun Napa Merlot Lessee, Inc.; WB Ontario, Inc.; WB
Sunstone-Riverside, Inc.; SHP Lessee II Corp.; Sunstone Windy Hills Lessee,
Inc.; WB Sunstone-Boise, Inc.; WHP Hotel Lessee—3,Inc.; WB Grand Rapids, Inc.;
WHP Hotel Lessee—2A,Inc.; Rochester RIBM Lessee, Inc.; Kahler E&P Partners
Lessee, Inc.; WB Sunstone-Lake Oswego, Inc.; WB Sunstone-Portland, Inc.; WHP
Hotel Lessee—2,Inc.; SHP Lessee III Corp.

Hotel Management Agreement

   26 October 2004    Rochester RIBM Lessee, Inc. and Sunstone Hotel Properties,
Inc.

Modification of Master Agreement Letter

   1 January 2006   

 

Schedule 6.25



--------------------------------------------------------------------------------

SCHEDULE 6.26

FRANCHISE AGREEMENTS; LICENSE AGREEMENTS

 

Document:

  

Effective Date:

  

Parties:

Cerritos Sheraton

     

Management Agreement

   1 January 2003    Cerritos Associates, LLC and Sheraton Operating Corporation

Sheraton Cerritos Hotel Change of Ownership License Agreement

   24 June 2005    The Sheraton Corporation and Sunstone Center Court Lessee,
Inc.

Guarantee—Exhibit I & J to License Agreement

   [No Date]    The Sheraton Corporation and Sunstone Center Court Lessee, Inc.

Courtyard LAX

     

Owner Agreement

   26 October 2004    Marriott International, Inc. and SHP Lessee Corp.

Relicensing Franchise Agreement

   26 October 2004    Marriott International, Inc. and SHP Lessee Corp.

Guaranty

   26 October 2004    Sunstone Hotel Investors, Inc. and Sunstone Hotel
Partnership, LLC in favor of and for the benefit of Marriott International, Inc.

Assignment and Assumption of Owner Documents

   30 April 2010    SHP Lessee Corp. and Sunstone Century Lessee, Inc.

Assignment and Assumption of Owner Agreement

   30 April 2010    Sunstone OP Properties, LLC and Sunstone Century LLC

Marriott Portland

     

Owner Agreement

   26 October 2004    Marriott International, Inc and WB Sunstone—Portland, Inc.
and WB Sunstone—Portland, LLC.

Relicensing Franchise Agreement

   26 October 2004    Marriott International, Inc. and WB Sunstone—Portland,
Inc.

Memorandum of Right of First Refusal

   26 October 2004    Marriott International, Inc and WB Sunstone—Portland, Inc.
and WB Sunstone—Portland, LLC.

Guaranty

   26 October 2004    Sunstone Hotel Investors, Inc. and sunstone Hotel
Partnership, LLC in favor of and for the benefit of Marriott International, Inc.

Rochester Marriott

     

Owner Agreement

   26 October 2004    Marriott International, Inc. and SHP Lessee II Corp. and
Sunstone SH Hotels LLC.

 

Schedule 6.26



--------------------------------------------------------------------------------

Relicensing Franchise Agreement

   26 October 2004    Marriott International, Inc. and SHP Lessee II Corp.

Amendment to Franchise Agreement Required by the State of Minnesota

   26 October 2004    Marriott International, Inc. and SHP Lessee II Corp.

Guaranty

   26 October 2004    Sunstone Hotel Investors, Inc. and Sunstone Hotel
Partnership, LLC in favor of and for the benefit of Marriott International, Inc.

Memorandum of Right of First Refusal

   26 October 2004    Marriott International, Inc., SHP Lessee II Corp. and
Sunstone SH Hotels LLC.

Assignment and Assumption of Franchise Documents

   30 April 2010    SHP Lessee II Corp. and Sunstone Skyway Lessee, Inc.

Assignment and Assumption of Owner Agreement

   30 April 2010    Sunstone SH Hotels, LLC. And Sunstone Skyway, LLC

Rochester Residence Inn

     

Owner Agreement

   26 October 2004    Marriott International, Inc., Rochester RIBM Lessee, Inc.
and Sunstone Hotels Rochester, LLC.

Relicensing Franchise Agreement

   26 October 2004    Marriott International, Inc. and Rochester RIBM Lessee,
Inc.

Guaranty

   26 October 2004    Sunstone Hotel Investors, Inc. and Sunstone Hotel
Partnership, LLC. in favor of and for the benefit of Marriott International,
Inc.

Renaissance Westchester

     

Owner Agreement

   25 February 2012    Marriott International, Inc., Sunstone Red Oak Lessee,
Inc. and Sunstone Red Oak, LLC

Franchise Agreement

   25 February 2012    Marriott International, Inc. and Sunstone Red Oak Lessee,
Inc.

Memorandum of Right of First Refusal

   25 February 2012    Marriott International, Inc. and Sunstone Red Oak Lessee,
Inc.

Guaranty

   12 January 2012    Sunstone Hotel Investors, Inc. and Sunstone Hotel
Partnership, LLC in favor of and for the benefit of Marriott International, Inc.

 

Schedule 6.26



--------------------------------------------------------------------------------

SCHEDULE 6.30

OPERATING LEASES

 

Document:

  

Effective Date:

  

Parties:

Cerritos Sheraton

     

Lease Agreement

   27 June 2005    Sunstone Center Court, LLC and sunstone Center Court Lessee,
Inc.

Courtyard LAX

     

Lease Agreement

   1 November 2009    Sunstone OP Properties LLC and SHP Lessee Corp.

Assignment and Assumption of Lessee’s Interest in Lease Agreement

   30 April 2010    SHP Lessee Corp. and Sunstone Century Lessee, Inc.

Assignment and Assumption of Lessor’s Interest in Lease Agreement

   30 April 2010    Sunstone OP Properties, LLC and Sunstone Century, LLC

Renaissance LAX

     

Lease Agreement

   4 January 2007    Sunstone Holdco 6, LLC and Sunstone LA Airport Lessee, Inc.

Assignment and Assumption of Lessor’s Interest in Lease Agreement

   25 June 2009    Sunstone Holdco 6, LLC and sunstone LA Airport, LLC

Newport Fairmont

     

Lease Agreement

   11 July 2005    Sunstone MacArthur, LLC and Sunstone MacArthur Lessee, Inc.

First Amendment of Operating Lease Agreement

   1 January 2008    Sunstone MacArthur, LLC and Sunstone MacArthur Lessee, Inc.

Adjustment of Rents Agreement

   20 December 2007    Sunstone MacArthur, LLC and Sunstone MacArthur Lessee,
Inc.

Newport Hyatt

     

Lease Agreement

   1 November 2009    Sunstone Jamboree, LLC and Sunstone Jamborree Lessee, Inc.

Marriott Portland

     

Lease Agreement

   1 November 2009    WB Sunstone Portland, LLC and WB Sunstone Portland Lessee,
Inc.

Marriott Quincy

     

Lease Agreement

   1 May 2007    Sunstone Holdco 7, LLC and Sunstone Quincy Lessee, Inc.

 

Schedule 6.30



--------------------------------------------------------------------------------

Kahler Inn & Suites

     

Lease Agreement

   1 November 2009    Sunstone SH Hotels, LLC and SHP Lessee II Corp.

Assignment and Assumption of Lessee’s Interest in Lease Agreement

   14 April 2010    SHP Lessee II Corp. and Sunstone KIS Lessee, Inc.

Assignment and Assumption of Lessor’s Interest in Lease Agreement

   14 April 2010    Sunstone SH Hotels, LLC and Sunstone KIS, LLC

Rochester Residence Inn

     

Lease Agreement

   1 November 2009    Sunstone Hotels Rochester, LLC and Rochester RIBM Lessee,
Inc.

Renaissance Westchester

     

Lease Agreement

   1 November 2009    Sunstone Hotels Rochester, LLC and Rochester RIBM Lessee,
Inc.

Rochester Marriott

     

Lease Agreement

   1 November 2009    Sunstone SH Hotels, LLC and SHP Lessee II Corp.

Assignment and Assumption of Lessee’s Interest in Lease Agreement

   30 April 2010    SHP Lessee II Corp. and Sunstone Skyway Lessee, Inc.

Assignment and Assumption of Lessor’s Interest in Lease Agreement

   30 April 2010    Sunstone SH Hotels, LLC and Sunstone Skyway, LLC

 

Schedule 6.30



--------------------------------------------------------------------------------

SCHEDULE 8.01

EXISTING LIENS

 

DEBTOR   JURISDICTION   SECURED PARTY   FILING INFO   COLLATERAL
DESCRIPTION

Sunstone Hotel

Partnership, LLC

 

Delaware

Secretary of State

 

Massachusetts Mutual

Life Insurance Co.

 

43144328 11/3/04

92218458 7/10/09

 

Portfolio of eight

hotels

Sunstone Hotel

Investors, Inc.

 

Maryland

Secretary of State

  US Bancorp.   1362331 2/16/07   Copier lease filing

 

Schedule 8.01



--------------------------------------------------------------------------------

SCHEDULE 8.03

EXISTING INDEBTEDNESS1

 

1. Indebtedness pursuant to that certain Indenture, dated as of June 18, 2007,
by and among Borrower, Parent, certain Subsidiaries of Parent, and Wells Fargo
Bank, National Association, as amended by that certain First Supplemental
Indenture, dated as of June 18, 2007, as further amended by that certain Second
Supplemental Indenture, dated as of June 27, 2007, as further amended by that
certain Third Supplemental Indenture, dated as of July 29, 2008, as further
amended by that certain Fourth Supplemental Indenture, dated as of May 20, 2009,
as further amended from time to time, in the aggregate outstanding amount of
$62,500,000 as of the Closing Date.

Existing L/Cs

 

LC #

 

Issuer

 

Beneficiary

 

Program

Year

 

Amount

 

Expiration

Date2

61639862

  Citibank, N.A.   Discovery Re   Workers Comp 2000-2002   $500,000   4/12/2006

61639861

  Citibank, N.A.   Royal Indemnity   Workers Comp 2003   $530,000   4/12/2006

61635044

  Citibank, N.A.   Zurich   Workers Comp 2005   $350,000   1/31/2006

61648920

  Citibank, N.A.   Old Republic   Workers Comp 2004   $1,000,000   3/31/2007

 

1 

Guarantees in respect of Customary Recourse Exceptions are not set forth in this
Schedule 8.03.

2 

All Existing LC’s provide for automatic renewals upon expiration

 

Schedule 8.03



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

Sunstone Hotel Partnership, LLC

120 Vantis, Suite 350

Aliso Viejo, CA 92656

Attention: Legal Department

Telephone: 949-330-4000

Telecopier: 949-330-4090

Electronic Mail: dsloan@sunstonehotels.com

Website Address: www.sunstonehotels.com

U.S. Taxpayer Identification Number: 20-1646175

PARENT:

Sunstone Hotel Investors, Inc.

120 Vantis, Suite 350

Aliso Viejo, CA 92656

Attention: Legal Department

Telephone: 949-330-4000

Telecopier: 949-330-4090

Electronic Mail: dsloan@sunstonehotels.com

Website Address: www.sunstonehotels.com

U.S. Taxpayer Identification Number: 20-1296886

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

901 Main Street, 14th Floor

Mail Code: TX1-492-14-11

Dallas, TX 75202

Attention: Jacqueline R. Jones

Telephone: 214-209-9254

Telecopier: 214-290-9439

Electronic Mail: jacqueline.r.jones@baml.com

Account No.: 1292000883

Ref: Sunstone Hotel

ABA# 026009593

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

901 Main Street, 14th Floor

Mail Code: TX1-492-14-11

 

Schedule 11.02



--------------------------------------------------------------------------------

Dallas, TX 75202

Attention: Henry C. Pennell

Telephone: 214-209-1226

Telecopier: 214-290-9448

Electronic Mail: henry.pennell@baml.com

and

Bank of America, N.A.

901 Main Street, 64th Floor

Mail Code: TX1-492-64-01

Dallas, TX 75202

Attention: Will T. Bowers, Jr. and Suzanne Eaddy

Telephone: 214-209-0276 (Will T. Bowers, Jr.)

   214-209-0936 (Suzanne Eaddy)

Telecopier: 214-209-0995 (Will T. Bowers, Jr.)

   214-209-9410 (Suzanne Eaddy)

Electronic Mail: will.t.bowers@baml.com

          suzanne.eaddy@baml.com

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1000 W. Temple Street

Mail Code: CA9-705-07-05

Los Angeles, CA 90012-1514

Attention: Stella Rosales

Telephone: 213-481-7828

Telecopier: 213-457-8841

Electronic Mail: stella.rosales@baml.com

         los_angeles_standby_lc@bankofamerica.com

 

Schedule 11.02



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of November 1, 2010
(as amended, restated, extended, supplemented, or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware limited
liability company (the “Borrower”), SUNSTONE HOTEL INVESTORS, INC., a Maryland
corporation (“Parent”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and L/C Issuer.

The undersigned hereby requests (select one):

 

  ¨ [A Borrowing of Loans]     ¨     [A conversion or continuation of Loans]

 

  1. On                                               (a Business Day).

 

  2. In the amount of $                                    .

 

  3. Comprised of                                                              .
[To be converted to                     ]

        [Type of Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of [one
(1)][two(2)][three (3)][six (6)] month(s).

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.

 

BORROWER: SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware limited liability company
By:       Name:       Title:    

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

                , 20            

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
                         or registered assigns (“Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), on the Maturity Date
(as defined in the Agreement defined below) the principal amount of each Loan
from time to time made by the Lender to Borrower under that certain Credit
Agreement, dated as of November 1, 2010 (as amended, restated, extended,
supplemented, or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Borrower, SUNSTONE HOTEL INVESTORS, INC., a Maryland corporation
(“Parent”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer.

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to Administrative Agent for the account of
Lender in Dollars in immediately available funds at Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranties and is secured by the Collateral. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Loans made
by Lender shall be evidenced by one or more loan accounts or records maintained
by Lender in the ordinary course of business. Lender may also attach schedules
to this Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

BORROWER: SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware limited liability company
By:       Name:       Title:    

 

B - 1

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

  

Amount of

Loan Made

  

End of

Interest

Period

  

Amount of

Principal or

Interest

Paid This

Date

  

Outstanding

Principal

Balance

This Date

  

Notation

Made By

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

B - 2

Form of Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                 ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of November 1, 2010
(as amended, restated, extended, supplemented, or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware limited
liability company (the “Borrower”), SUNSTONE HOTEL INVESTORS, INC., a Maryland
corporation (“Parent”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and L/C Issuer.

The undersigned Reporting Officer hereby certifies as of the date hereof that
he/she is the                              of Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to Administrative
Agent on the behalf of Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Parent has delivered the year-end audited financial statements required by
Section 7.01(a) of the Agreement for the fiscal year of Parent ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Parent has delivered the unaudited financial statements required by
Section 7.01(b) of the Agreement for the fiscal quarter of Parent ended as of
the above date. Such financial statements fairly present the financial
condition, results of operations, shareholder’s equity, and cash flows of the
Companies in accordance with GAAP as at such date and for such period, subject
only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Companies during the accounting period covered by such financial statements.

3. A review of the activities of the Companies during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Parent and its Subsidiaries performed and
observed all of their Obligations under the Loan Documents, and

[select one:]

[during such fiscal period Parent and each of its Subsidiaries has performed and
observed each covenant and condition of the Loan Documents applicable to it, and
no Default has occurred and is continuing.]

 

C - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

—or—

[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]

4. The representations and warranties of Parent and Borrower contained in
Article VI of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in Section 6.05(a) and (b) shall be deemed to refer to
the most-recent statements furnished pursuant to Section 7.01(a) and
(b) respectively of the Agreement, in each case, including the statements
delivered in connection with this Compliance Certificate.

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of ,
                 20        .

 

BORROWER: SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware limited liability company
By:       Name:       Title:    

 

C - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended             (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

         Amount      Percentage  of
Consolidated
Tangible Asset
Value   I.   Section 8.02—Investments        

A.     Consolidated Tangible Asset Value (See Schedule 2):

   $                             

B.     Unconsolidated Affiliates:

   $                                                   %   

Maximum Permitted:

        10 %   

C.     Distressed

Indebtedness and

mezzanine loans:

   $                                                   %   

Maximum Permitted:

        10 %   

D.     Assets Under Development:

   $                                                   %   

Maximum Permitted:

        15 %   

E.     Total of all Investments described

in I.B. through I.D. above:

   $                                                   %   

Maximum Permitted:

        25 %   

In Compliance (Circle one)

     Yes         No    II.  

Section 8.14(a)—Minimum Consolidated Tangible Net Worth.

       

A.     $937,501,500:

   $                             

B.     Net proceeds of Equity Issuances from September 5, 2012 to the Statement
Date multiplied by 75%:

   $                             

C.     Minimum Consolidated Tangible Net Worth (Line II.A. plus Line II.B.):

   $                             

D      Consolidated Tangible Net Worth as of the Statement Date:

   $                             

E.     [Excess][Deficiency] for covenant compliance (Line II.D. minus Line
II.C.):

   $                             

In Compliance (Circle one)

     Yes         No   

 

C - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

III.   Section 8.14(b)—Minimum Consolidated Fixed Charge Coverage Ratio.

     

A.     Consolidated EBITDA (See Schedule 2):

   $                           

B.     FF&E Reserves:

   $                           

C.     Consolidated Adjusted EBITDA (Line III.A. minus Line III.B.):

   $                           

D.     Consolidated Fixed Charges (See Schedule 2):

   $                           

E.     Consolidated Fixed Charge Coverage Ratio (Line III.C. divided by Line
III.D.):

                 to 1.0      

Minimum required (6-30-2012 through 6-30-2013):

     1.30 to 1.0      

Minimum required (7-1-2013 through 6-30-2014):

     1.40 to 1.0      

Minimum required (7-1-2014 and thereafter):

     1.50 to 1.0      

In Compliance (Circle one)

     Yes       No

IV.   Section 8.14(c)—Maximum Consolidated Leverage Ratio.

     

A.     All Indebtedness (excluding any Indebtedness with respect to the Hyatt
Chicago Capital Lease):

   $                           

B.     Unrestricted cash and cash equivalents:

   $                           

C.     Outstanding Amount:

   $                           

D.     Line IV.B., minus Line IV.C., minus $25,000,000:

   $                           

E.     Greater of Line IV.D. and $0.00:

   $                           

F.      Consolidated Net Indebtedness (Line IV.A. minus Line IV.E.):

   $                           

G.     Consolidated EBITDA (See Schedule 2):

   $                           

H.     Consolidated Leverage Ratio (Line IV.F. divided by Line IV.G.):

                 to 1.0      

Maximum permitted (6-30-2012 through 6-30-2013):

     7.50 to 1.0      

Maximum permitted (7-1-2013 through 12-31-2013):

     7.00 to 1.0      

Maximum permitted (1-1-2014 and thereafter):

     6.50 to 1.0      

In Compliance (Circle one)

     Yes       No

V.     Section 8.14(d)—Maximum Consolidated Recourse Indebtedness.

     

A.     Outstanding principal amount of all Recourse Debt (excluding the
Obligations):

   $                           

B.     All Guarantees issued by Borrower and the

   $                           

 

C - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

Guarantors with respect to outstanding Recourse Debt of Persons other than the
Companies:

    

C.     Consolidated Recourse Indebtedness (Line V.A. plus Line V.B.)1:

   $                          

D.     Consolidated Tangible Asset Value (See Schedule 2):

   $                          

E.     Ratio of Line V.C. divided by Line V.D.:

                          %   

Maximum permitted:

     10 %   

In Compliance (Circle one)

     Yes      No

VI.   Section 8.14(e)—Maximum Secured Leverage Ratio.

    

A.     Consolidated Secured Indebtedness (excluding any Indebtedness with
respect to the Hyatt Chicago Capital Lease):

   $                          

B.     Consolidated Tangible Asset Value (See Schedule 2):

   $                          

C.     Ratio of Line VI.A. divided by Line VI.B.:

                          %   

Maximum Permitted:

     50 %   

In Compliance (Circle one)

     Yes      No

VII.   Section 7.02(h)—Minimum Liquidity Condition2.

    

A.     Borrowing Base:

   $                          

B.     Outstanding Amount:

   $                          

C.     Line VII.A. minus Line VII.B.:

   $                          

D.     Cash on hand and Cash Equivalents of the Loan Parties:

   $                          

E.     Capital expenditures made or incurred through the Exchangeable Senior
Note Payment Date:

   $                          

F.      All costs related to agreements for the purchase of any Properties
through the Exchangeable Senior Note Payment Date:

   $                          

G.     Regularly scheduled principal payments on Indebtedness through the
Exchangeable Senior Note Payment Date:

   $                          

H.     Line VII.C., plus Line VII.D., minus Line VII.E., minus Line VII.F.,
minus $25,000,000, minus Line VII.G.:

   $                          

 

1 

provided that in no event shall “Consolidated Recourse Indebtedness” include any
Indebtedness with respect to the Hyatt Chicago Capital Lease.

2 

Solely to be calculated through and including the fiscal quarter ending
immediately preceding the Reporting Date, and commencing with the month ending
immediately following the Reporting Date, as of the last day of each calendar
month through and including the Exchangeable Senior Note Payment Date.

 

C - 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

Minimum required:

   $ 0.01      

In Compliance (Circle one)

     Yes                   No

 

C - 6

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                 (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

CALCULATION OF CONSOLIDATED EBITDA, CONSOLIDATED FIXED CHARGES,

CONSOLIDATED INTEREST CHARGES, AND CONSOLIDATED TANGIBLE ASSET VALUE

(all in accordance with the definition for such term

as set forth in the Agreement)

Calculation of Consolidated EBITDA

 

A.     Consolidated Net Income:

   $                        

B.     Consolidated Interest Charges (see calculation below):

   $                        

C.     Taxes payable:

   $                        

D.     Depreciation and amortization expense:

   $                        

E.     Non-cash items and non-recurring expenses and acquisition closing costs
that were capitalized prior to FAS 141-R which do not represent a recurring cash
item in such period or any future period:

   $                        

F.      Income Tax Credits:

   $                        

G.     Non-cash items increasing Consolidated Net Income

   $                        

H.     Consolidated EBITDA (Line A., plus Line B., plus Line C., plus Line D.,
plus Line E., minus Line F., minus Line G.)1:

   $                        

Calculation of Consolidated Fixed Charges

 

A.     Regularly scheduled principal payments2:

   $                        

B.     Consolidated Interest Charges paid or payable in cash (see calculation
below):

   $                        

C.     Restricted Payments with respect to Preferred Equity Interests:

   $                        

 

1 

provided that (A) the calculation for any period shall exclude Consolidated
EBITDA for any Property that has been sold during such period and (B) for any
Property that has been owned by a Company for a period of less than twelve
(12) months as of the date of determination, Consolidated EBITDA for such
Property shall be calculated on an annualized basis (i.e., determined either by
(x) the trailing twelve (12) month Consolidated EBITDA as calculated in
accordance with this definition based on prior ownership data, if available, or
(y) determined for the first quarter after the acquisition of such Property by
multiplying the Consolidated EBITDA for such Property for such quarter by four,
determined for the second quarter after the acquisition of such Property by
multiplying the Consolidated EBITDA for such Property for such two quarters by
two, and determined for the third quarter after the acquisition of such Property
by multiplying the Consolidated EBITDA for such Property for such three quarters
by one and one third; provided, that, once a method of calculation has been
elected for such Property under either the preceding clause (x) or (y), such
method will be used for the remaining periods).

2 

Excluding any regularly scheduled principal payments on any Indebtedness which
pays such Indebtedness in full, but only to the extent that the amount of such
final payment is greater than the scheduled principal payment immediately
preceding such final payment.

 

C - 7

Form of Compliance Certificate



--------------------------------------------------------------------------------

D.     Taxes paid or payable in cash:

   $                        

E.     Consolidated Fixed Charges (Line A., plus Line B., plus Line C., plus
Line D.)3:

   $                        

Calculation of Consolidated Interest Charges

 

A.     All interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
the deferred purchase price of assets in each case to the extent treated as
interest in accordance with GAAP:

   $                        

B.     Portion of rent expense under capital leases that is treated as interest
in accordance with GAAP4:

   $                        

C.     Consolidated Interest Charges (Line A. plus Line B.):

   $                        

Calculation of Consolidated Tangible Asset Value

 

A.     All assets:

   $                        

B.     Intangible Assets:

   $                        

C.     Consolidated Tangible Asset Value (Line A. minus Line B.):

   $                        

 

3 

provided that (A) Consolidated Interest Charges with respect to Indebtedness
that was incurred less than twelve (12) months from such date of determination
shall be calculated on an annualized basis (i.e., the Consolidated Interest
Charges with respect to such Indebtedness during the first quarter after
incurrence will be multiplied by four, the Consolidated Interest Charges with
respect to such Indebtedness during the first and second quarter after
incurrence will be multiplied by two, and the Consolidated Interest Charges with
respect to such Indebtedness during the first, second, and third quarter after
incurrence will be multiplied by one and one third) and (B) regularly scheduled
principal payments and Consolidated Interest Charges with respect to
(x) Indebtedness that was extinguished during such period or (y) Indebtedness
with respect to Properties that were sold during such period, in each case less
than twelve (12) months prior to such date of determination, shall not be
included in the determination of Consolidated Fixed Charges on such date.

4 

provided that Consolidated Interest Charges shall not include (x) any
amortization of deferred financing fees and non cash interest expense pursuant
to APB 14-1 and (y) the portion of rent expense with respect to the Hyatt
Chicago Capital Lease for such period that is treated as interest in accordance
with GAAP.

 

C - 8

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all such outstanding rights
and obligations of [the Assignor][the respective Assignors] under the Commitment
described below (including the Letters of Credit included in such Commitment)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.      Assignor[s]:

                     

2.      Assignee[s]:

                     

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

D-1-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3. Borrower: Sunstone Hotel Partnership, LLC, a Delaware limited liability
company

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

5. Credit Agreement: Credit Agreement, dated as of November 1, 2010 (as amended,
restated, extended, supplemented, or otherwise modified in writing from time to
time, the “Credit Agreement, among Borrower, SUNSTONE HOTEL INVESTORS, INC., a
Maryland corporation (“Parent”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent and L/C Issuer

6. Assigned Interest[s]:

 

Assignor[s]5

  

Assignee[s]6

   Aggregate
Amount of
Commitment
for all Lenders7      Amount of
Commitment
Assigned      Percentage
Assigned of
Commitment8      CUSIP
Number       $                        $                                        %
              $                        $                       
                %               $                        $                    
                   %        

 

[7.

Trade Date:                     ]9

Effective Date:                 , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:      

Name:

Title:

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

8 

Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

9 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-1-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ASSIGNEE

 

[NAME OF ASSIGNEE]

By:      

Name:

Title:

 

D-1-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and]1 Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:      

Name:

Title:

 

1 

To be added only if the consent of Administrative Agent is required by the terms
of the Credit Agreement.

 

D-1-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to:]1

 

SUNSTONE HOTEL PARTNERSHIP, LLC,

a Delaware limited liability company

By:             Name:         Title:    

 

1 

To be added only if the consent of Borrower and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement.

 

D-1-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most-recent financial statements delivered
pursuant to Section 7.01(a) and (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

 

D-1-6

Form of Assignment and Assumption



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

D-1-7

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

ADMINISTRATIVE DETAILS REPLY FORM—US DOLLAR ONLY

 

SUNSTONE HOTEL PARTNERSHIP, LLC    CONFIDENTIAL

 

FAX ALONG WITH COMMITMENT LETTER TO:

   HENRY PENNELL

FAX #

   (214) 290-9448

I. Borrower Name:     SUNSTONE HOTEL PARTNERSHIP, LLC

                        $ 150,000,000.00                 Type of Credit Facility
REVOLVING FACILITY

II. Legal Name of Lender of Record for Signature Page:

 

  •  

Signing Credit Agreement                  YES                  NO

  •  

Coming in via Assignment                  YES                  NO

III. Type of Lender:                                        
                                         
                                         
                                               

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other—please specify)

 

IV. Domestic Address:       V. Eurodollar Address:                              
         

VI. Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

    

Credit Contact

   Primary
Operations Contact    Secondary
Operations Contact

Name:

           

 

  

 

  

 

Title:

           

 

  

 

  

 

Address:

           

 

  

 

  

 

           

 

  

 

  

 

Telephone:

           

 

  

 

  

 

Facsimile:

           

 

  

 

  

 

E Mail Address:

           

 

  

 

  

 

IntraLinks E Mail Address:

           

 

  

 

  

 

Does Secondary Operations Contact need copy of notices?              YES
             NO

 

D-2 -1

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM—US DOLLAR ONLY

 

SUNSTONE HOTEL PARTNERSHIP, LLC    CONFIDENTIAL

 

 

     Letter of Credit Contact    Draft Documentation
Contact    Legal Counsel

Name:

           

 

  

 

  

 

Title:

           

 

  

 

  

 

Address:

           

 

  

 

  

 

Telephone:

           

 

  

 

  

 

Facsimile:

           

 

  

 

  

 

E Mail Address:

           

 

  

 

  

 

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

Pay to:

      (Bank Name)       (ABA #)       (Account #)       (Attention)

VIII. Lender’s Fed Wire Payment Instructions:

Pay to:

      (Bank Name)       (ABA#)                                          
                                         
                                           (City/State)       (Account #)
                                         
                                         
                                  (Account Name)       (Attention)

 

D-2 -2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM—US DOLLAR ONLY

 

SUNSTONE HOTEL PARTNERSHIP, LLC    CONFIDENTIAL

 

IX. Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number (TIN):                   -         
                                            

Tax Withholding Form Delivered to Bank of America*:

                 W-9

                 W-8BEN

                 W-8ECI

                 W-8EXP

                 W-8IMY

 

  Tax Contact   

Name:

      

Title:

      

Address:

      

Telephone:

      

Facsimile:

      

E Mail Address:

      

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

 

D-2 -3

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM—US DOLLAR ONLY

 

SUNSTONE HOTEL PARTNERSHIP, LLC    CONFIDENTIAL

 

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

* Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

LOGO [g407826001.jpg]

X. Bank of America Payment Instructions:

Pay to:  Bank of America, N.A.

     ABA # 026009593

     New York, NY

     Acct. # 1292000883

     Attn: Corporate Credit Services

     Ref: Sunstone Hotel Partnership, LLC

 

D-2 -4

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF PARENT GUARANTY

THIS PARENT GUARANTY AGREEMENT (this “Guaranty”) is executed as of November 1,
2010, by Sunstone Hotel Investors, Inc., a Maryland corporation (“Guarantor”) in
favor of Bank of America, N.A. as administrative agent (in such capacity,
together with its successors and assigns, “Administrative Agent”), for the
benefit of the Credit Parties (hereinafter defined).

RECITALS:

A. Sunstone Hotel Partnership, LLC, a Delaware limited liability company
(“Borrower”) may, from time to time, be indebted to the Credit Parties pursuant
to that certain Credit Agreement dated of even date herewith (as amended,
modified, supplemented, or restated from time to time, the “Credit Agreement”),
among Borrower, Guarantor, the Lenders now or hereafter party to the Credit
Agreement (the “Lenders”), the Administrative Agent, and Bank of America, N.A.,
as L/C Issuer (“L/C Issuer”) (Administrative Agent, L/C Issuer, the Lenders, and
each Swap Counterparty, as defined below, together with their respective
successors and assigns, are each a “Credit Party,” and collectively the “Credit
Parties”). Capitalized terms used herein shall, unless otherwise indicated, have
the respective meanings set forth in the Credit Agreement.

B. As of the date hereof, Guarantor holds directly or indirectly all of the
Equity Interests in Borrower and will benefit from the Credit Parties’ extension
of credit to Borrower and the Swap Contracts entered into by any Loan Party with
a Lender or an Affiliate of a Lender (each such counterparty, a “Swap
Counterparty”).

C. This Guaranty is integral to the transactions contemplated by the Loan
Documents, and the execution and delivery hereof is a condition precedent to the
Credit Parties’ obligations to extend credit to Borrower under the Loan
Documents.

NOW, THEREFORE, as an inducement to the Credit Parties to enter into the Credit
Agreement and to make Loans and issue Letters of Credit to Borrower thereunder,
and to extend such credit to Borrower as the Credit Parties may from time to
time agree to extend, and for other good and valuable consideration, the receipt
and legal sufficiency of which are hereby acknowledged, Guarantor hereby
guarantees payment of the Guaranteed Obligations (hereinafter defined) and
hereby agrees as follows:

Section 1. NATURE OF GUARANTY. Guarantor hereby absolutely and unconditionally
guarantees, as a guarantee of payment and not merely as a guarantee of
collection, prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of any and all existing
and future Obligations including, without limitation, all indebtedness and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary, of Borrower to
the Credit Parties arising under the Credit Agreement, the other Loan Documents,
and the Swap Contracts (including all renewals, extensions, modifications,
amendments, and restatements thereof and all costs, attorneys’ fees and expenses
incurred by any Credit Party in connection with the collection or enforcement
thereof) (collectively, the “Guaranteed Obligations”). Administrative Agent’s
books and records showing the amount of the Guaranteed Obligations shall be
admissible in evidence in any action or proceeding, and, absent manifest error,
shall be binding upon Guarantor and conclusive for the purpose of establishing
the amount of the Guaranteed Obligations. This Guaranty shall not be affected by
the genuineness, validity, regularity, or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection, or
extent of any collateral therefor, or by any fact or circumstance relating to

 

E-1-1

Form of Parent Guaranty



--------------------------------------------------------------------------------

the Guaranteed Obligations which might otherwise constitute a defense to the
obligations of Guarantor under this Guaranty.

Section 2. NO SETOFF OR DEDUCTIONS; TAXES. Guarantor represents and warrants
that it is incorporated and resident in the United States of America. All
payments by Guarantor hereunder shall be made in accordance with Section 3.01 of
the Credit Agreement.

Section 3. RIGHTS OF CREDIT PARTIES. The Guarantor consents and agrees that the
Credit Parties may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Guaranteed Obligations or any part
thereof; (b) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of this Guaranty or
any Guaranteed Obligations; (c) apply such security and direct the order or
manner of sale thereof as any Credit Party in its sole discretion may determine;
and (d) release or substitute one or more of any endorsers or other guarantors
of any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, the Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of the Guarantor.

Section 4. CERTAIN WAIVERS. The Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower, the Guarantor, or any
other guarantor (other than the defense that the Guaranteed Obligations have
been performed and indefeasibly paid in cash, to the extent of any such
payment), or the cessation from any cause whatsoever (including any act or
omission of any Credit Party) of the liability of the Borrower; (b) any defense
based on any claim that the Guarantor’s obligations exceed or are more
burdensome than those of the Borrower; (c) the benefit of any statute of
limitations affecting the Guarantor’s liability hereunder; (d) any right to
require the Credit Parties to proceed against the Borrower, proceed against or
exhaust any security for the Indebtedness, or pursue any other remedy in the
Credit Parties’ power whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by the Credit Parties; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. The Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor or default, notice of intent to accelerate, notice
of acceleration, and all other notices or demands of any kind or nature
whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations. The Guarantor waives any rights and
defenses that are or may become available to the Guarantor by reason of Sections
2787 to 2855, inclusive, 2899 and 3433 of the California Civil Code. As provided
below, this Guaranty shall be governed by, and construed in accordance with, the
laws of the State of New York. The foregoing waivers and the provisions
hereinafter set forth in this Guaranty which pertain to California law are
included solely out of an abundance of caution, and shall not be construed to
mean that any of the above referenced provisions of California law are in any
way applicable to this Guaranty or the Guaranteed Obligations.

Section 5. OBLIGATIONS INDEPENDENT. The obligations of the Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

Section 6. TERMINATION; REINSTATEMENT. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid

 

E-1-2

Form of Parent Guaranty



--------------------------------------------------------------------------------

in full in cash (other than contingent obligations that survive termination of
the Loan Documents) and any commitments of the Credit Parties or facilities
provided by the Credit Parties with respect to the Guaranteed Obligations are
terminated. Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or the Guarantor is made, or the Credit Parties exercise
their right of setoff, in respect of the Guaranteed Obligations and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Credit Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Credit Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of the Guarantor under this paragraph shall survive termination of
this Guaranty.

Section 7. NO SUBROGRATION. Guarantor shall not exercise any right of
subrogation, contribution, or similar rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Obligations and any
amounts payable under this Guaranty are indefeasibly paid and performed in full
(other than contingent obligations that survive termination of the Loan
Documents) and any commitments of the Credit Parties or facilities provided by
the Credit Parties with respect to the Guaranteed Obligations are terminated. If
any amounts are paid to Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Credit Parties and
shall forthwith be paid to Administrative Agent, for the benefit of the Credit
Parties, to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured.

Section 8. WAIVER OF SURETYSHIP DEFENSES. Guarantor agrees that the Credit
Parties may, at any time and from time to time, and without notice to Guarantor
under this Guaranty, make any agreement with Borrower or with any other person
or entity liable on any of the Guaranteed Obligations or providing collateral as
security for the Guaranteed Obligations, for the extension, renewal, payment,
compromise, discharge, or release of the Guaranteed Obligations or any
collateral (in whole or in part), or for any modification or amendment of the
terms thereof or of any instrument or agreement evidencing the Guaranteed
Obligations or the provision of collateral, all without in any way impairing,
releasing, discharging, or otherwise affecting the obligations of Guarantor
under this Guaranty. Guarantor waives any defense arising by reason of any
disability or other defense of Borrower or any other guarantor, or the cessation
from any cause whatsoever of the liability of Borrower, or any claim that
Guarantor’s obligations exceed or are more burdensome than those of Borrower and
waives the benefit of any statute of limitations affecting the liability of
Guarantor hereunder. Guarantor waives any right to enforce any remedy which
Guarantor now has or may hereafter have against Borrower and waives any benefit
of and any right to participate in any security now or hereafter held by
Administrative Agent for the benefit of the Credit Parties. Further, Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of Guarantor.

Section 9. EXHAUSTION OF OTHER REMEDIES NOT REQUIRED. Guarantor waives diligence
by any of the Credit Parties and action on delinquency in respect of the
Guaranteed Obligations or any part thereof, including, without limitation any
provisions of law requiring any Credit Party to exhaust any right or remedy or
to take any action against Borrower, any other guarantor, or any other person,
entity, or property before enforcing this Guaranty against Guarantor.

Section 10. SUBORDINATION. Guarantor hereby expressly subordinates the payment
of all obligations and indebtedness of Borrower owing to Guarantor, whether now
existing or hereafter arising and whether those obligations are (a) direct,
indirect, fixed, contingent, liquidated, unliquidated, joint,

 

E-1-3

Form of Parent Guaranty



--------------------------------------------------------------------------------

several, or joint and several, (b) due or to become due to Guarantor, (c) held
by or are to be held by Guarantor, (d) created directly or acquired by
assignment or otherwise, or (e) evidenced in writing (the “Subordinated Debt”)
to the indefeasible payment in full of all Guaranteed Obligations (other than
contingent obligations that survive termination of the Loan Documents). If
Guarantor receives any payment of any Subordinated Debt in violation of the
foregoing, then Guarantor shall hold that payment in trust for the Credit
Parties and promptly turn it over to Administrative Agent, for the benefit of
the Credit Parties, in the form received (with any necessary endorsements), to
be applied in accordance with the Credit Agreement, but without reducing or
affecting in any manner the liability of Guarantor under this Guaranty.

Section 11. STAY OF ACCELERATION. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, upon the insolvency,
bankruptcy, or reorganization of Borrower or any other person or entity, or
otherwise, all such amounts shall nonetheless be payable by Guarantor
immediately upon demand by Administrative Agent.

Section 12. EXPENSES. Guarantor shall pay to Administrative Agent upon demand
the amount of any and all costs and expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, that Administrative Agent
may incur in connection with the preservation, protection, or enforcement of any
rights of any Credit Party under this Guaranty including in any case commenced
by or against Guarantor under the Bankruptcy Code (Title 11, United States Code)
or any similar or successor statute. The obligations of Guarantor under the
preceding sentence shall survive termination of this Guaranty.

Section 13. AMENDMENTS. No amendment, modification, termination, or waiver of
any provision of this Guaranty, and no consent to any departure by Guarantor
from the terms and conditions hereof, shall in any event be effective unless the
same shall be in writing and signed by Administrative Agent and Guarantor. Any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given.

Section 14. NOTICES. Any notice or other communication herein required or
permitted to be given shall be in writing and shall be in accordance with the
provisions of Section 11.02 of the Credit Agreement.

Section 15. NO WAIVER; ENFORCEABILITY. No failure by any Credit Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.

Section 16. ASSIGNMENT. This Guaranty shall: (a) bind Guarantor and its
successors and assigns, provided that Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of
Administrative Agent (and any attempted assignment without such consent shall be
void); and (b) inure to the benefit of each of the Credit Parties and their
respective successors and assigns and the Credit Parties may, without notice to
Guarantor and without affecting Guarantor’s obligations hereunder, assign or
sell participations in the Guaranteed Obligations and this Guaranty, in whole or
in part. Guarantor agrees that the Credit Parties may disclose to any
prospective purchaser and any purchaser of all or part of the Guaranteed
Obligations any and all information in the Credit Parties’ possession concerning
Guarantor, this Guaranty, and any security for this Guaranty.

 

E-1-4

Form of Parent Guaranty



--------------------------------------------------------------------------------

Section 17. CONDITION OF BORROWER. Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from Borrower
such information concerning the financial condition, business, and operations of
Borrower as Guarantor requires, and that no Credit Party shall have any duty,
and Guarantor is not relying on any Credit Party at any time, to disclose to
Guarantor any information relating to the business, operations, or financial
condition of Borrower.

Section 18. RIGHTS OF SETOFF. If and to the extent any payment is not made when
due hereunder, then Administrative Agent and each other Credit Party (with the
prior consent of Administrative Agent) may setoff and charge from time to time
any amount so due against any or all of Guarantor’s accounts or deposits with
Administrative Agent or such other Credit Party.

Section 19. OTHER GUARANTIES. Unless otherwise agreed by Administrative Agent
and Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by Guarantor for the
benefit of the Credit Parties or any term or provision thereof.

Section 20. BENEFIT OF GUARANTOR. Guarantor represents and warrants that, by
virtue of its relationship with Borrower, the execution, delivery and
performance of this Guaranty is for the direct benefit of Guarantor and it has
received adequate consideration for this Guaranty.

Section 21. ADDITIONAL GUARANTOR WAIVERS AND AGREEMENTS

(a) The Guarantor understands and acknowledges that if the Credit Parties
foreclose judicially or nonjudicially against any real property security,
hereafter existing, for the Guaranteed Obligations, that foreclosure could
impair or destroy any ability that the Guarantor may have to seek reimbursement,
contribution, or indemnification from the Borrower or others based on any right
the Guarantor may have of subrogation, reimbursement, contribution, or
indemnification for any amounts paid by the Guarantor under this Guaranty. The
Guarantor further understands and acknowledges that in the absence of this
paragraph, such potential impairment or destruction of the Guarantor’s rights,
if any, may entitle the Guarantor to assert a defense to this Guaranty based on
Section 580d of the California Code of Civil Procedure as interpreted in Union
Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing this Guaranty, the
Guarantor freely, irrevocably, and unconditionally: (i) waives and relinquishes
that defense and agrees that the Guarantor will be fully liable under this
Guaranty even though the Credit Parties may foreclose, either by judicial
foreclosure or by exercise of power of sale, any deed of trust securing the
Guaranteed Obligations; (ii) agrees that the Guarantor will not assert that
defense in any action or proceeding which the Credit Parties may commence to
enforce this Guaranty; (iii) acknowledges and agrees that the rights and
defenses waived by the Guarantor in this Guaranty include any right or defense
that the Guarantor may have or be entitled to assert based upon or arising out
of any one or more of Sections 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure or Section 2848 of the California Civil Code; and
(iv) acknowledges and agrees that the Credit Parties are relying on this waiver
in creating the Guaranteed Obligations, and that this waiver is a material part
of the consideration which the Credit Parties are receiving for creating the
Guaranteed Obligations.

(b) The Guarantor waives all rights and defenses that the Guarantor may have
because of any of the Guaranteed Obligations is hereafter secured by real
property. This means, among other things: (i) the Credit Parties may collect
from the Guarantor without first foreclosing on any real or personal property
collateral pledged by the Borrower; and (ii) if the Credit Parties foreclose on
any real property collateral pledged by the Borrower: (A) the amount of the
Guaranteed Obligations may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price, and (B) the Credit Parties may collect from the Guarantor
even if the Credit Parties, by foreclosing on the real property collateral, have
destroyed any right the Guarantor may have to collect from the Borrower. This is
an unconditional and irrevocable waiver of any rights and defenses the

 

E-1-5

Form of Parent Guaranty



--------------------------------------------------------------------------------

Guarantor may have because any of the Guaranteed Obligations is secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.

(c) The Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure Section 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure.

Section 22. GOVERNING LAW; JURISDICTION; ETC.

(a) GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN SECTION 22(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT

 

E-1-6

Form of Parent Guaranty



--------------------------------------------------------------------------------

OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 22.

Section 23. COUNTERPARTS. This Guaranty may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

Section 24. FINAL AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank;

Signature Pages Follow]

 

E-1-7

Form of Parent Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Parent Guaranty Agreement to
be duly executed and delivered as of the date first written above.

 

PARENT: SUNSTONE HOTEL INVESTORS, INC., a Maryland corporation By:       Name:  
    Title:    

Address for Notices:

Sunstone Hotel Investors, Inc.

120 Vantis, Suite 350

Aliso Viejo, CA 92656

Attention: Legal Department

Telephone: 949-330-4000

Facsimile: 949-330-4090

Electronic Mail: dsloan@sunstonehotels.com

 

E-1-8

Form of Parent Guaranty



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF SUBSIDIARY GUARANTY

THIS SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty”) is executed as of November
            , 2010, by EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE 1 ATTACHED
HERETO or who becomes a party hereto pursuant to Section 22 below (each a
“Guarantor” and collectively, “Guarantors”), in favor of Bank of America, N.A.
as administrative agent (in such capacity, together with its successors and
assigns, “Administrative Agent”), for the benefit of the Credit Parties
(hereinafter defined).

RECITALS:

A. Sunstone Hotel Partnership, LLC, a Delaware limited liability company
(“Borrower”) may, from time to time, be indebted to the Credit Parties pursuant
to that certain Credit Agreement dated of even date herewith (as amended,
modified, supplemented, or restated from time to time, the “Credit Agreement”),
among Borrower, Sunstone Hotel Investors, Inc., a Maryland corporation
(“Parent”), the Lenders now or hereafter party to the Credit Agreement (the
“Lenders”), Administrative Agent, and Bank of America, N.A., as L/C Issuer (“L/C
Issuer”) (Administrative Agent, L/C Issuer, the Lenders, and each Swap
Counterparty, as defined below, together with their respective successors and
assigns are each a “Credit Party,” and collectively the “Credit Parties”).
Capitalized terms used herein shall, unless otherwise indicated, have the
respective meanings set forth in the Credit Agreement.

B. Each Guarantor is a direct or indirect Subsidiary of Parent, which, as of the
date hereof holds directly or indirectly all of the Equity Interests in
Borrower, and will, directly or indirectly, benefit from the Credit Parties’
extension of credit to Borrower and the Swap Contracts, as defined in the Credit
Agreement, entered into by any Loan Party with a Lender or an Affiliate of
Lender (each such counterparty, a “Swap Counterparty”).

C. This Guaranty is integral to the transactions contemplated by the Loan
Documents, and the execution and delivery hereof is a condition precedent to the
Credit Parties’ obligations to extend credit to Borrower under the Loan
Documents.

NOW, THEREFORE, as an inducement to the Credit Parties to enter into the Credit
Agreement and to make Loans and issue Letters of Credit to Borrower thereunder,
and to extend such credit to Borrower as the Credit Parties may from time to
time agree to extend, and for other good and valuable consideration, the receipt
and legal sufficiency of which are hereby acknowledged, Guarantors hereby
jointly and severally guarantee payment of the Guaranteed Obligations
(hereinafter defined) and hereby agree as follows:

Section 1. NATURE OF GUARANTY. Each Guarantor hereby absolutely and
unconditionally guarantees, jointly and severally, as a guarantee of payment and
not merely as a guarantee of collection, prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
any and all existing and future Obligations including, without limitation, all
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary, of Borrower to the Credit Parties arising under the Credit
Agreement, the other Loan Documents, and the Swap Contracts (including all
renewals, extensions, modifications, amendments, and restatements thereof and
all costs, attorneys’ fees and expenses incurred by any Credit Party in
connection with the collection or enforcement thereof) (collectively, the
“Guaranteed Obligations”). Administrative Agent’s books and records showing the
amount of the Guaranteed Obligations shall, absent manifest error, be admissible
in evidence in any action or

 

E-2-1

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

proceeding, and shall be binding upon each Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations. This Guaranty
shall not be affected by the genuineness, validity, regularity, or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty.
The obligations of each Guarantor hereunder shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the Bankruptcy Code (Title
11, United States Code) or any comparable provisions of any applicable state
law.

Section 2. NO SETOFF OR DEDUCTIONS; TAXES. Each Guarantor represents and
warrants that it is incorporated and resident in the United States of America.
All payments by any Guarantor hereunder shall be made in accordance with
Section 3.01 of the Credit Agreement.

Section 3. RIGHTS OF CREDIT PARTIES. Each Guarantor consents and agrees that the
Credit Parties may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Guaranteed Obligations or any part
thereof; (b) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of this Guaranty or
any Guaranteed Obligations; (c) apply such security and direct the order or
manner of sale thereof as any Credit Party in its sole discretion may determine;
and (d) release or substitute one or more of any endorsers or other guarantors
of any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.

Section 4. CERTAIN WAIVERS. Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower, Parent, or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Credit Party) of the liability of the Borrower (other than the
defense that the Guaranteed Obligations have been performed and indefeasibly
paid in cash, to the extent of any such payment); (b) any defense based on any
claim that any Guarantor’s obligations exceed or are more burdensome than those
of the Borrower; (c) the benefit of any statute of limitations affecting any
Guarantor’s liability hereunder; (d) any right to require the Credit Parties to
proceed against the Borrower, proceed against or exhaust any security for the
Indebtedness, or pursue any other remedy in the Credit Parties’ power
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by the Credit Parties; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties. Each Guarantor expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor or default,
notice of intent to accelerate, notice of acceleration, and all other notices or
demands of any kind or nature whatsoever with respect to the Guaranteed
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Guaranteed Obligations. Each
Guarantor waives any rights and defenses that are or may become available to
such Guarantor by reason of Sections 2787 to 2855, inclusive, 2899 and 3433 of
the California Civil Code. As provided below, this Guaranty shall be governed
by, and construed in accordance with, the laws of the State of New York. The
foregoing waivers and the provisions hereinafter set forth in this Guaranty
which pertain to California law are included solely out of an abundance of
caution, and shall not be construed to mean that any of the above referenced
provisions of California law are in any way applicable to this Guaranty or the
Guaranteed Obligations.

Section 5. OBLIGATIONS INDEPENDENT. The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations

 

E-2-2

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

and the obligations of any other guarantor, and a separate action may be brought
against each Guarantor to enforce this Guaranty whether or not the Borrower or
any other person or entity is joined as a party.

Section 6. TERMINATION; REINSTATEMENT. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
(other than contingent liabilities that survive termination of the Loan
Documents) and any commitments of the Credit Parties or facilities provided by
the Credit Parties with respect to the Guaranteed Obligations are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or any Guarantor is made, or the Credit Parties exercise their right of
setoff, in respect of the Guaranteed Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Credit Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Credit Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.

Section 7. NO SUBROGRATION. No Guarantor shall exercise any right of
subrogation, contribution, or similar rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Obligations and any
amounts payable under this Guaranty are indefeasibly paid and performed in full
(other than contingent liabilities that survive termination of the Loan
Documents) and any commitments of the Credit Parties or facilities provided by
the Credit Parties with respect to the Guaranteed Obligations are terminated. If
any amounts are paid to any Guarantor in violation of the foregoing limitation,
then such amounts shall be held in trust for the benefit of the Credit Parties
and shall forthwith be paid to Administrative Agent, for the benefit of the
Credit Parties, to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.

Section 8. WAIVER OF SURETYSHIP DEFENSES. Each Guarantor agrees that the Credit
Parties may, at any time and from time to time, and without notice to Guarantors
under this Guaranty, make any agreement with Borrower or with any other person
or entity liable on any of the Guaranteed Obligations or providing collateral as
security for the Guaranteed Obligations, for the extension, renewal, payment,
compromise, discharge, or release of the Guaranteed Obligations or any
collateral (in whole or in part), or for any modification or amendment of the
terms thereof or of any instrument or agreement evidencing the Guaranteed
Obligations or the provision of collateral, all without in any way impairing,
releasing, discharging, or otherwise affecting the obligations of any Guarantor
under this Guaranty. Each Guarantor waives any defense arising by reason of any
disability or other defense of Borrower or any other guarantor, or the cessation
from any cause whatsoever of the liability of Borrower, or any claim that any
Guarantor’s obligations exceed or are more burdensome than those of Borrower and
waives the benefit of any statute of limitations affecting the liability of any
Guarantor hereunder. Each Guarantor waives any right to enforce any remedy which
such Guarantor now has or may hereafter have against Borrower and waives any
benefit of and any right to participate in any security now or hereafter held by
Administrative Agent for the benefit of the Credit Parties. Further, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

Section 9. EXHAUSTION OF OTHER REMEDIES NOT REQUIRED. Each Guarantor waives
diligence by any of the Credit Parties and action on delinquency in respect of
the Guaranteed Obligations or any part thereof, including, without limitation
any provisions of law requiring any Credit Party to

 

E-2-3

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

exhaust any right or remedy or to take any action against Borrower, any other
guarantor, or any other person, entity, or property before enforcing this
Guaranty against any Guarantor.

Section 10. SUBORDINATION. Each Guarantor hereby expressly subordinates the
payment of all obligations and indebtedness of Borrower owing to such Guarantor,
whether now existing or hereafter arising and whether those obligations are
(a) direct, indirect, fixed, contingent, liquidated, unliquidated, joint,
several, or joint and several, (b) due or to become due to such Guarantor,
(c) held by or are to be held by such Guarantor, (d) created directly or
acquired by assignment or otherwise, or (e) evidenced in writing (the
“Subordinated Debt”) to the indefeasible payment in full of all Guaranteed
Obligations (other than contingent obligation that survive termination of the
Loan Documents). If any Guarantor receives any payment of any Subordinated Debt
in violation of the foregoing, then such Guarantor shall hold that payment in
trust for the Credit Parties and promptly turn it over to Administrative Agent,
for the benefit of the Credit Parties, in the form received (with any necessary
endorsements), to be applied in accordance with the Credit Agreement, but
without reducing or affecting in any manner the liability of any Guarantor under
this Guaranty.

Section 11. STAY OF ACCELERATION. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, upon the insolvency,
bankruptcy, or reorganization of Borrower or any other person or entity, or
otherwise, all such amounts shall nonetheless be payable by Guarantors
immediately upon demand by Administrative Agent.

Section 12. EXPENSES. Each Guarantor shall pay to Administrative Agent upon
demand the amount of any and all costs and expenses, including the reasonable
fees and expenses of its counsel and of any experts and agents, that
Administrative Agent may incur in connection with the preservation, protection,
or enforcement of any rights of any Credit Party under this Guaranty including
in any case commenced by or against any Guarantor under the Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute. The
obligations of Guarantors under the preceding sentence shall survive termination
of this Guaranty.

Section 13. AMENDMENTS. No amendment, modification, termination, or waiver of
any provision of this Guaranty, and no consent to any departure by any Guarantor
from the terms and conditions hereof, shall in any event be effective unless the
same shall be in writing and signed by Administrative Agent and each Guarantor.
Any such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which it was given.

Section 14. NOTICES. Any notice or other communication herein required or
permitted to be given shall be sent in writing to the addresses set forth on the
signature pages hereof and shall be in accordance with the provisions of
Section 11.02 of the Credit Agreement.

Section 15. NO WAIVER; ENFORCEABILITY. No failure by any Credit Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.

Section 16. ASSIGNMENT. This Guaranty shall: (a) bind each Guarantor and its
successors and assigns, provided that no Guarantor may assign its rights or
obligations under this Guaranty without the prior written consent of
Administrative Agent (and any attempted assignment without such consent shall be
void); and (b) inure to the benefit of each of the Credit Parties and their
respective successors and assigns and the Credit Parties may, without notice to
any Guarantor and without affecting any Guarantor’s obligations hereunder,
assign or sell participations in the Guaranteed Obligations and this Guaranty,
in

 

E-2-4

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

whole or in part. Each Guarantor agrees that the Credit Parties may disclose to
any prospective purchaser and any purchaser of all or part of the Guaranteed
Obligations any and all information in the Credit Parties’ possession concerning
any Guarantor, this Guaranty, and any security for this Guaranty.

Section 17. CONDITION OF BORROWER. Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
Borrower such information concerning the financial condition, business, and
operations of Borrower as Guarantors require, and that no Credit Party shall
have any duty, and Guarantors are not relying on any Credit Party at any time,
to disclose to Guarantors any information relating to the business, operations,
or financial condition of Borrower.

Section 18. RIGHTS OF SETOFF. If and to the extent any payment is not made when
due hereunder, then Administrative Agent and each other Credit Party (with the
prior consent of Administrative Agent) may setoff and charge from time to time
any amount so due against any or all of Guarantors’ accounts or deposits with
Administrative Agent or such other Credit Party.

Section 19. OTHER GUARANTIES. Unless otherwise agreed by Administrative Agent
and Guarantors in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by Guarantors for the
benefit of the Credit Parties or any term or provision thereof.

Section 20. BENEFIT OF GUARANTORS. Each Guarantor represents and warrants that,
by virtue of its relationship with Borrower, the execution, delivery and
performance of this Guaranty is for the direct benefit of Guarantor and it has
received adequate consideration for this Guaranty.

Section 21. LOAN DOCUMENTS. By execution hereof, each Guarantor covenants and
agrees that certain representations, warranties, terms, covenants, and
conditions set forth in the Loan Documents are applicable to such Guarantor and
shall be imposed upon such Guarantor, and each Guarantor reaffirms that each
such representation and warranty is true and correct in all material respects
and covenants and agrees to promptly and properly perform, observe, and comply
with each such term, covenant, or condition. Moreover, each Guarantor
acknowledges and agrees that this Guaranty is subject to the offset provisions
of the Loan Documents in favor of the Credit Parties. In the event the Credit
Agreement or any other Loan Document shall cease to remain in effect for any
reason whatsoever during any period when any part of the Guaranteed Obligations
remains unpaid, the terms, covenants, and agreements of the Credit Agreement or
such other Loan Document incorporated herein by reference shall nevertheless
continue in full force and effect as obligations of each Guarantor under this
Guaranty.

Section 22. ADDITIONAL GUARANTORS. The initial Guarantors hereunder shall be the
signatories hereto and that are listed on Schedule 1 attached hereto. From time
to time subsequent to the time hereof, in accordance with Section 2.17(c) of the
Credit Agreement, additional Persons may become parties hereto as additional
Guarantors (each an “Additional Guarantor”) by executing a counterpart of this
Guaranty in the form of Exhibit A attached hereto. Upon delivery of any such
counterpart to Administrative Agent, as well as delivery of all other documents
set forth in Section 2.17(c) of the Credit Agreement, notice of which is hereby
waived by Guarantors, each such Additional Guarantor shall be a Guarantor and
shall be a party hereto as if such Additional Guarantor were an original
signatory hereof. Each Guarantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Guarantor hereunder, or by any election by Administrative Agent not to
cause any Subsidiary Guarantor of Borrower to become an Additional Guarantor
hereunder. This Guaranty shall be fully effective as to any Guarantor that is or
becomes a party hereto regardless of whether any such person becomes or fails to
become or ceases to be a Guarantor hereunder.

 

E-2-5

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

Section 23. ADDITIONAL GUARANTOR WAIVERS AND AGREEMENTS

(a) Each Guarantor understands and acknowledges that if the Credit Parties
foreclose judicially or nonjudicially against any real property security,
hereafter existing, for the Guaranteed Obligations, that foreclosure could
impair or destroy any ability that such Guarantor may have to seek
reimbursement, contribution, or indemnification from the Borrower or others
based on any right such Guarantor may have of subrogation, reimbursement,
contribution, or indemnification for any amounts paid by such Guarantor under
this Guaranty. Each Guarantor further understands and acknowledges that in the
absence of this paragraph, such potential impairment or destruction of such
Guarantor’s rights, if any, may entitle such Guarantor to assert a defense to
this Guaranty based on Section 580d of the California Code of Civil Procedure as
interpreted in Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing
this Guaranty, each Guarantor freely, irrevocably, and unconditionally:
(i) waives and relinquishes that defense and agrees that such Guarantor will be
fully liable under this Guaranty even though the Credit Parties may foreclose,
either by judicial foreclosure or by exercise of power of sale, any deed of
trust securing the Guaranteed Obligations; (ii) agrees that such Guarantor will
not assert that defense in any action or proceeding which the Credit Parties may
commence to enforce this Guaranty; (iii) acknowledges and agrees that the rights
and defenses waived by such Guarantor in this Guaranty include any right or
defense that such Guarantor may have or be entitled to assert based upon or
arising out of any one or more of Sections 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure or Section 2848 of the California Civil Code;
and (iv) acknowledges and agrees that the Credit Parties are relying on this
waiver in creating the Guaranteed Obligations, and that this waiver is a
material part of the consideration which the Credit Parties are receiving for
creating the Guaranteed Obligations.

(b) Each Guarantor waives all rights and defenses that such Guarantor may have
because of any of the Guaranteed Obligations is hereafter secured by real
property. This means, among other things: (i) the Credit Parties may collect
from each Guarantor without first foreclosing on any real or personal property
collateral pledged by the Borrower; and (ii) if the Credit Parties foreclose on
any real property collateral pledged by the Borrower: (A) the amount of the
Guaranteed Obligations may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price, and (B) the Credit Parties may collect from such Guarantor
even if the Credit Parties, by foreclosing on the real property collateral, have
destroyed any right such Guarantor may have to collect from the Borrower. This
is an unconditional and irrevocable waiver of any rights and defenses each
Guarantor may have because any of the Guaranteed Obligations is secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.

(c) Each Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure Section 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure.

Section 24. RELEASE OF GUARANTORS. Subject to Section 2.17(d) of the Credit
Agreement, a Guarantor may be released from its obligations under this Guaranty
by Administrative Agent’s execution of a Release of Guaranty in the form of
Exhibit B attached hereto. Each Guarantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the release of any
other Guarantor hereunder.

Section 25. GOVERNING LAW; JURISDICTION; ETC.

(a) GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

E-2-6

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN THIS SECTION 25(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 25.

Section 26. COUNTERPARTS. This Guaranty may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

E-2-7

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

SECTION 27. FINAL AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank;

Signature Pages Follow]

 

E-2-8

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Subsidiary Guaranty
Agreement to be duly executed and delivered as of the date first written above.

SUBSIDIARY GUARANTORS:

[Insert Names]

Address for each of the foregoing Subsidiary Guarantors:

Sunstone Hotel Investors, Inc.

120 Vantis, Suite 350

Aliso Viejo, CA 92656

Attention: Legal Department

Telephone: 949-330-4000

Facsimile: 949-330-4090

Electronic Mail: dsloan@sunstonehotels.com

 

E-2-9

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

SCHEDULE 1

INITIAL GUARANTORS

Sunstone LA Airport, LLC

Sunstone Center Court, LLC

Sunstone Century, LLC

Sunstone Hotels Rochester, L.L.C.

Sunstone RP Collins, LLC

Sunstone Jamboree, LLC

Sunstone Westwood, LLC

Sunstone MacArthur, LLC

Sunstone Red Oak, LLC

Sunstone KIS, LLC

Sunstone Skyway, LLC Sunstone Quincy, LLC

WB Sunstone-Portland, LLC

Sun SHP II, LLC

Sunstone Pledgeco, LLC

Sunstone Holdco 6, LLC

Sunstone Holdco 8, LLC

WHP Hotel Owner-2A, L.L.C.

Sunstone Outparcel, L.L.C.

Sun BB, LLC

Sunstone Hotel Acquisitions, LLC

Pico Ventures, LLC

Sunstone Atlantic Lender, LLC

Sunstone Broadway Lender, LLC

Sunstone Broadway, LLC

Sunstone RIP, LLC, each a Delaware limited liability company

Sunstone CHP I, Inc., a Delaware corporation

 

E-2-10

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER TO SUBSIDIARY GUARANTY AGREEMENT

THIS JOINDER TO SUBSIDIARY GUARANTY AGREEMENT dated as of                 ,
20     (this “Joinder”), executed and delivered by                 , a
                 (the “Additional Guarantor”), in favor of BANK OF AMERICA,
N.A., in its capacity as Administrative Agent (the “Administrative Agent”) for
the Lenders under that certain Credit Agreement dated as of November 1, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware
limited liability company (“Borrower”), SUNSTONE HOTEL INVESTORS, INC., a
Maryland corporation (“Parent”), the financial institutions party thereto and
their assignees (the “Lenders”) and the Administrative Agent.

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Borrower, the Additional Guarantor, and the existing Guarantors,
though separate legal entities, are members of the same corporate family and
have determined it to be in their mutual best interests to obtain financing from
the Administrative Agent and the Lenders through their collective efforts;

WHEREAS, the Additional Guarantor acknowledges that it will receive direct and
indirect benefits from the Administrative Agent and the Lenders making such
financial accommodations available to the Borrower under the Credit Agreement
and, accordingly, the Additional Guarantor is willing to guarantee the
Borrower’s obligations to the Administrative Agent and the Lenders on the terms
and conditions contained herein; and

WHEREAS, the Additional Guarantor’s execution and delivery of this Joinder is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Additional Guarantor, the Additional
Guarantor agrees as follows:

Section 1. Accession to Guaranty. The Additional Guarantor hereby (i) agrees
that it is a “Guarantor” under that certain Subsidiary Guaranty Agreement dated
as of November __, 2010 (as amended, supplemented, restated or otherwise
modified from time to time, the “Guaranty”), made by each of the Guarantors
party thereto, in favor of the Administrative Agent and (ii) assumes all
obligations of a “Guarantor” thereunder and agrees to be bound thereby, all as
if the Additional Guarantor had been an original signatory to the Guaranty.
Without limiting the generality of the foregoing, the Additional Guarantor
hereby:

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all the Guarantied Obligations (as defined in the Guaranty);

(b) makes to the Administrative Agent and the Lenders as of the date hereof each
of the representations and warranties contained in the Guaranty and agrees to be
bound by each of the covenants contained in the Guaranty; and

 

E-2-11

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

(c) consents and agrees to each provision set forth in the Guaranty.

Section 2. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Guaranty.

[Signatures on Next Page]

 

E-2-12

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

In witness whereof, the undersigned Additional Guarantor has caused this Joinder
to be executed and delivered by its officer thereunto duly authorized as of the
date first written above.

 

  [NAME OF ADDITIONAL GUARANTOR] By:       Name:       Title:    

[Address of Additional Guarantor:

 

             

Attention:                                                  

Telephone:                                                  

Facsimile:                                                  

Electronic Mail:                                                          ]

 

E-2-13

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RELEASE OF GUARANTOR

In witness whereof, the undersigned Administrative Agent, on behalf of the
Credit Parties, hereby releases and discharges                  from any and all
obligations and liabilities of                  to the Credit Parties under that
certain Subsidiary Guaranty Agreement dated as of November                  ,
2010 executed by the Guarantors party thereto, in favor of Administrative Agent
for the benefit of the Credit Parties.

BANK OF AMERICA, N.A., as Administrative Agent

 

By:       Name:       Title:    

 

E-2-14

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Agreement”) is dated as of November             ,
2010, and entered into by and between SUNSTONE HOTEL PARTNERSHIP, LLC, a
Delaware limited liability company (“Borrower”) and those subsidiaries of
Borrower listed on the signature pages hereof or which may hereafter become a
party hereto pursuant to Section 16 (each of which is a “Pledgor Subsidiary;”
and Borrower and each Pledgor Subsidiary are each a “Pledgor” and collectively,
“Pledgors”), the Issuers (as hereinafter defined), and BANK OF AMERICA, N.A., a
national banking association, as administrative agent for and representative of
(in such capacity herein called “Secured Party”) the Lenders under and as
defined in the Credit Agreement (defined below) and each Swap Counterparty
(defined below).

R E C I T A L S

1. Reference is hereby made to that certain Credit Agreement dated as of
November 1, 2010, among Borrower, Sunstone Hotel Investors, Inc., a Maryland
corporation, the Lenders defined therein, and Bank of America, N.A., as
Administrative Agent and L/C Issuer, as amended, modified, supplemented, renewed
or extended, and all restatements thereof and any agreement that refinances the
indebtedness thereunder (the “Credit Agreement”).

2. Capitalized terms used herein shall, unless otherwise indicated, have the
respective meanings set forth in the Credit Agreement as in effect on the date
hereof.

3. Each Pledgor is the legal and beneficial owner of (a) the Pledged Shares (as
defined herein), and (b) the Pledged Interests (as defined herein), in each
case, described as owned by such Pledgor on Schedule I hereto.

4. Each Pledgor will, directly or indirectly, benefit from the Credit Parties’
extension of credit to Borrower and the Swap Contracts, as defined in the Credit
Agreement, entered into by any Loan Party with a Lender or an Affiliate of
Lender (each such counterparty, a “Swap Counterparty”).

5. The Credit Agreement requires that each Pledgor shall grant to Secured Party,
for the equal and ratable benefit of the Lenders, the Liens contemplated by this
Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Pledgors and Issuers hereby agree with Secured
Party, for the equal and ratable benefit of the Lenders, as follows:

1. Definitions. As used herein, the following terms have the following meanings:

“Article 8 Opt-In Provisions” means the provisions, if any, in the applicable
Formation Documents of an Issuer stating that the equity interests of such
Issuer are securities governed by Article 8 of the applicable Code.

 

F-1

Form of Pledge Agreement



--------------------------------------------------------------------------------

“Credit Agreement” has the meaning set forth in the Recitals hereto.

“Issuer” means a corporation, partnership, or limited liability company that has
issued or will issue any Equity Interest, including, without limitation, each of
the entities listed as an “issuer” on Schedule 1 hereto.

“Pledged Interests” means all of each Pledgor’s partnership interests in limited
partnerships or general partnerships, as the case may be, and membership
interests in limited liability companies, if any, described as owned by such
Pledgor in Part B of Schedule 1 attached hereto, including, without limitation
(i) all of each Pledgor’s right, title, and interest now or hereafter accruing
under any limited liability company agreement, operating agreement, or
partnership agreement (any such agreement being a “Pledged Interest Formation
Agreement”) with respect to any interest now owned or hereafter acquired or
owned by such Pledgor in the issuer of such Pledged Interests, and (ii) all
distributions, proceeds, fees, preferences, payments, or other benefits, which
each Pledgor now is or may hereafter become entitled to receive with respect to
such interests in the issuer of such Pledged Interests and with respect to the
repayment of all loans now or hereafter made by such Pledgor to the issuer of
such Pledged Interests, and such Pledgor’s undivided percentage interest in the
assets of the issuer of such Pledged Interests.

“Pledged Shares” means the shares of stock described as owned by such Pledgor in
Part A of Schedule 1 attached hereto and issued by the corporations named
therein, including, without limitation, (i) all of each Pledgor’s right, title,
and interest now or hereafter accruing under any bylaws (any such agreement
being a “Pledged Share Formation Agreement”, and together with the Pledged
Interest Formation Agreement, the “Formation Agreements”), shareholders’
agreement, or other material agreement with respect to any interest now owned or
hereafter acquired or owned by such Pledgor in the issuer of such Pledged
Shares, and (ii) all distributions, proceeds, fees, preferences, payments, or
other benefits, which each Pledgor now is or may hereafter become entitled to
receive with respect to such interests in the issuer of such Pledged Shares and
with respect to the repayment of all loans now or hereafter made by such Pledgor
to the issuer of such Pledged Shares, and such Pledgor’s undivided percentage
interest in the assets of the issuer of such Pledged Shares.

“Pledgee Subsidiary” means (i) each Subsidiary of a Pledgor that holds title to
any Borrowing Base Property and (ii) all other Subsidiaries of any Pledgor in
which the granting of a Lien in the Pledged Shares and the Pledged Interests
hereunder would not breach any obligation of such Subsidiary or any of its
Affiliates under any Contractual Obligation.

2. Pledge of Security. Each Pledgor hereby pledges and assigns to Secured Party,
for the equal and ratable benefit of the Lenders, and hereby grants to Secured
Party, for the equal and ratable benefit of the Lenders, a Lien in, all of such
Pledgor’s right, title, and interest in and to the following (the “Collateral”):

(a) the Pledged Shares and the certificates representing the Pledged Shares and
any interest or securities entitlement of such Pledgor in the entries on the
books of any financial or securities intermediary pertaining to the Pledged
Shares;

(b) the Pledged Interests, including without limitation all of such Pledgor’s
right, title, and interest as a partner in the issuer of such Pledged Interests
(if it is a partnership) or as a member of the issuer of such Pledged Interests
(if it is a limited liability company);

 

F-2

Form of Pledge Agreement



--------------------------------------------------------------------------------

(c) all additional shares of, and all securities convertible into and warrants,
options, and other rights to purchase or otherwise acquire, stock of any issuer
of the Pledged Shares from time to time acquired by such Pledgor in any manner
(which shares shall be deemed to be part of the Pledged Shares), the
certificates or other instruments representing such additional shares,
securities, warrants, options, or other rights and any interest of such Pledgor
in the entries on the books of any financial intermediary pertaining to such
additional shares;

(d) all distribution rights, income rights, liquidation interests, accounts,
contract rights, general intangibles, notes, instruments, drafts, and documents
relating to the Pledged Shares or the Pledged Interests, including, without
limitation, all dividends, cash, warrants, rights, instruments, and other
property or proceeds from time to time received or otherwise distributed in
respect of or in exchange for any or all of the Collateral;

(e) to the extent attributable to the Pledged Shares or the Pledged Interests,
all promissory notes, notes receivable, accounts, accounts receivable, and
instruments owned or held by any Pledgor or, in which any Pledgor owns or holds
an interest, evidencing obligations of the issuer of such Pledged Shares or
Pledged Interests;

(f) all Liens, security interests, collateral, property, and assets securing any
of the promissory notes, notes receivable, instruments, accounts receivable, and
other claims and interests described in clause (e) above;

(g) all books, files, computer records, computer software, electronic
information, and other files, records, or information relating to any or all of
the foregoing, including, without limitation, all of such Pledgor’s right, title
and interest in and to all stock or other ownership record books relating to any
of the Collateral; and

(h) all substitutions, replacements, products, proceeds, income, and profits
arising from any of the foregoing, including, without limitation, insurance
proceeds. For purposes of this Agreement, the term “proceeds” includes whatever
is receivable or received when Collateral or proceeds are sold, exchanged,
collected, or otherwise disposed of, whether such disposition is voluntary or
involuntary, and includes, without limitation, proceeds of any indemnity or
guaranty payable to such Pledgor or Secured Party from time to time with respect
to any of the Collateral.

3. Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt payment or performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand, or otherwise (including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. §362(a)), of all of the Obligations and all renewals or
extensions thereof, whether for principal, interest (including without
limitation interest that, but for the filing of a petition in bankruptcy with
respect to any Pledgor, would accrue on such obligations), fees, expenses,
indemnities, or otherwise, whether voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created, or incurred, and all or any portion of such
obligations or liabilities that are paid, to the extent all or any part of such
payment is avoided or recovered directly or indirectly from Secured Party or any
Lender as a preference, fraudulent transfer, or otherwise (all such obligations
and liabilities being the “Underlying Debt”), and all payment obligations of
each Pledgor now or hereafter

 

F-3

Form of Pledge Agreement



--------------------------------------------------------------------------------

existing under Section 14 of this Agreement (all such obligations of Pledgors,
together with the Underlying Debt, being the “Secured Obligations”).

4. Delivery of Collateral. All certificates or instruments representing or
evidencing the Collateral shall be delivered to and held by or on behalf of
Secured Party pursuant hereto and shall be in suitable form for transfer by
delivery or, as applicable, shall be accompanied by the applicable Pledgor’s
endorsement, where necessary, or duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Secured Party.
Secured Party shall have the right, at any time after the occurrence and during
the continuation of an Event of Default, and without notice to any Pledgor, to
transfer to or to register in the name of Secured Party or any of its nominees
any or all of the Collateral, subject only to the revocable rights specified in
Section 8(a). In addition, Secured Party shall have the right at any time after
the occurrence and during the continuation of an Event of Default to exchange
certificates or instruments representing or evidencing Collateral for
certificates or instruments of smaller or larger denominations.

5. Consent. To the extent the consent of a Pledgor or Issuer, whether in its
capacity as a partner, member, general partner, managing member, shareholder,
issuer, or otherwise, is required for the transfer, conveyance, or encumbrance
of all or any portion of the Pledged Interests in any partnership or limited
liability company, such Pledgor or Issuer hereby irrevocably (a) consents to the
grant of the security interests by all applicable Pledgors described in this
Pledge Agreement, (b) consents to the transfer or conveyance of the Collateral
pursuant to Secured Party’s exercise of its rights and remedies under this
Pledge Agreement or any of the other Loan Documents, at law or in equity,
(c) consents to the admission of Secured Party or any Persons designated by
Secured Party, their nominees, or any other transferee of any Collateral as a
partner (including as the general partner) or member (including as the managing
member) of such partnership or limited liability company, and (d) agrees that
all terms and conditions in such Formation Agreement applicable to the pledge of
any Collateral, the enforcement thereof, the transfer of any Collateral or the
admission of Secured Party or any Persons designated by Secured Party, their
nominees, or any other transferee of any Collateral as a partner (including as
the general partner) or member (including as the managing member) of such
partnership or limited liability company have been satisfied or waived.

6. Representations and Warranties. Each Pledgor represents and warrants, as of
the date hereof, that:

(a) Due Authorization, etc. of Collateral. All of the Pledged Shares and Pledged
Interests have been duly authorized and validly issued and are fully paid and
nonassessable.

(b) Description of Collateral. The Pledged Shares and Pledged Interests
(i) constitute all of the issued and outstanding Equity Interests of each of the
Pledgee Subsidiaries, and (ii) there are no outstanding warrants, options or
other rights to purchase, or other agreements outstanding with respect to, or
property that is now or hereafter convertible into, or that requires the
issuance or sale of, any Pledged Shares or Pledged Interests.

(c) Ownership of Collateral. Each Pledgor is the legal, record, and beneficial
owner of the Collateral listed next to its name on Schedule 1, free and clear of
any Lien except for the Lien created by the Loan Documents.

(d) Governmental Authorizations. No authorization, approval, or other action by,
and no

 

F-4

Form of Pledge Agreement



--------------------------------------------------------------------------------

notice to or filing with, any Governmental Authority is required for either
(i) the pledge by any Pledgor of the Collateral pursuant to this Agreement and
the grant by any Pledgor of the Lien granted hereby, (ii) the execution,
delivery, or performance of this Agreement by any Pledgor, or (iii) the exercise
by Secured Party of the voting or other rights, or the remedies in respect of
the Collateral, provided for in this Agreement (except as may be required in
connection with a disposition of Collateral by laws affecting the offering and
sale of securities generally).

(e) Perfection. Upon execution of this Agreement and (i) an appropriate
financing statement by Pledgor and the recording of the financing statement in
the appropriate office, or (ii) the establishment of “control” (within the
meaning of Article 8 or Article 9 of the Uniform Commercial Code, as adopted in
the State of New York (the “Code”)) over any portion of the Collateral
constituting Certificated Securities or Uncertificated Securities (each as
defined in the Code), as applicable, Secured Party will have a valid and
perfected first priority Lien in the Collateral, securing the payment of the
Secured Obligations.

(f) Margin Regulations. The pledge of the Collateral pursuant to this Agreement
does not violate Regulation T, U, or X of the Board of Governors of the Federal
Reserve System.

7. Assurances and Covenants of each Pledgor and each Issuer.

(a) Transfers and Other Liens. No Pledgor shall:

(i) sell, assign (by operation of law or otherwise), pledge, or hypothecate or
otherwise dispose of, or grant any option with respect to, any of the Collateral
except for the Lien created under the Loan Documents; provided that each Pledgor
may sell or dispose of any Collateral so long as such sale or disposition is not
otherwise prohibited pursuant to the Credit Agreement, and upon such permitted
sale or disposition any assets so sold or disposed as permitted by this
Section 7(a) shall be released from the Lien of this Agreement as provided in
Section 17 provided that the foregoing shall not be construed to limit Pledgor’s
rights under Section 8(a)(ii) hereof; or

(ii) create or suffer to exist any Lien upon or with respect to any of the
Collateral, except for the Liens created under the Loan Documents.

(b) Additional Collateral – Existing Pledgee Subsidiaries. Each Pledgor shall
(i) cause each issuer of Pledged Shares or Pledged Interests not to issue any
stock or other securities in addition to or in substitution for the Pledged
Shares or Pledged Interests issued by such issuer, except to such Pledgor and
(ii) pledge hereunder pursuant to Section 7(d), promptly upon its acquisition
(directly or indirectly) thereof, any and all additional shares of stock or
other securities or interests of each issuer of Pledged Shares or Pledged
Interests.

(c) Pledge Amendments. Each Pledgor shall, upon obtaining any additional shares
of stock or other securities or interests required to be pledged hereunder as
provided in Sections 7(b) or (c), promptly (and in any event on or before thirty
(30) days after obtaining such securities) deliver to Secured Party a Pledge and
Security Amendment, duly executed by such Pledgor and Issuer, as applicable, in
substantially the form of Exhibit A attached hereto (a “Pledge and Security
Amendment”), as well as all certificates and instruments representing shares of
stock or other equity interests, if any, in accordance with Section 2.17(c) of
the Credit Agreement, in respect of the additional Pledged Shares or Pledged

 

F-5

Form of Pledge Agreement



--------------------------------------------------------------------------------

Interests to be pledged pursuant to this Agreement. Each Pledgor hereby
authorizes Secured Party to attach each Pledge and Security Amendment to this
Agreement and agrees that all Pledged Shares listed on any Pledge and Security
Amendment delivered to Secured Party shall for all purposes hereunder be
considered Collateral; provided that, the failure of any Pledgor to execute a
Pledge and Security Amendment with respect to any additional Pledged Shares
pledged pursuant to this Agreement shall not impair the Lien of Secured Party
therein or otherwise adversely affect the rights and remedies of Secured Party
hereunder with respect thereto.

(d) Further Assurances Perfection. Each Pledgor shall from time to time, at the
expense of Pledgors, promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that Secured Party may reasonably request, in order to perfect and protect any
Lien granted or purported to be granted hereby or to enable Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, each Pledgor will:

(i) authenticate and file, or authorize Secured Party to file, such financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as Secured Party may reasonably
request, in order to perfect and preserve the Liens granted or purported to be
granted hereby; and

(ii) at Secured Party’s request, appear in and defend any action or proceeding
that may affect any Pledgor’s title to or Secured Party’s Lien in all or any
part of the Collateral.

(e) Authorization to File Financing Statements.

(i) Each Pledgor hereby authorizes Secured Party to file one or more financing
or continuation statements, and amendments thereto, relative to and limited to
all or any part of the Collateral, in such filing offices as Secured Party shall
deem appropriate, and each Pledgor shall authenticate and deliver to Secured
Party such financing or continuation statements, and amendments thereto,
promptly upon the request of Secured Party and, shall pay Secured Party’s
reasonable costs and expenses incurred in connection therewith.

(ii) Each Pledgor hereby further authorizes Secured Party to file one or more
financing or continuation statements, and amendments thereto, relative to and
limited to all or any part of the Collateral without the signature of such
Pledgor, and each Pledgor agrees that a carbon, photographic, or other
reproduction of this Agreement or of a financing statement authenticated by such
Pledgor shall be sufficient as a financing statement and may be filed as a
financing statement in any and all jurisdictions.

(f) Formation Agreements. Subject to Section 5 of this Agreement, each Pledgor
shall, at its expense, maintain each applicable Formation Agreement in full
force and effect, without any cancellation, termination, amendment, supplement,
or other modification of such Formation Agreement, except as explicitly required
by its terms (as in effect on the date hereof), except for amendments,
supplements or other modifications that do not materially adversely affect the
interests of the Lenders in any material respect and except for Formation
Agreements in respect of Pledged Shares or Pledged Interests of partnerships or
limited liability companies that have been released from this Agreement under
Section 17.

 

F-6

Form of Pledge Agreement



--------------------------------------------------------------------------------

8. Voting Rights; Dividends; Etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the Loan Documents;

(ii) each Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien of this Agreement, any and all dividends, cash, warrants,
rights, instruments, and other property or proceeds from time to time received
or otherwise distributed in respect of or in exchange for any Collateral;
provided, however, that any and all such dividends, distributions, property or
proceeds paid or payable on the Collateral in the form of additional securities
of a Pledgee Subsidiary shall be, and shall forthwith be delivered to Secured
Party to hold as Collateral and shall, if received by any Pledgor, be received
in trust for the benefit of Secured Party, be segregated from the other property
or funds of such Pledgor and be forthwith delivered to Secured Party as
Collateral in the same form as so received (with all necessary endorsements);
and

(iii) Secured Party shall promptly execute and deliver (or cause to be executed
and delivered) to Pledgors all such proxies, dividend payment orders, and other
instruments as any Pledgor may from time to time reasonably request for the
purpose of enabling such Pledgor to exercise the voting and other consensual
rights which it is entitled to exercise pursuant to paragraph (i) above and to
receive the dividend payments which it is authorized to receive and retain
pursuant to paragraph (ii) above.

(b) Upon the occurrence and during the continuation of an Event of Default:

(i) upon written notice from Secured Party to Pledgors, all rights of any
Pledgor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to Section 8(a)(i) shall cease, and
all such rights shall thereupon become vested in Secured Party who shall
thereupon have the sole right to exercise such voting and other consensual
rights;

(ii) all rights of any Pledgor to receive the dividends, cash, warrants, rights,
instruments, and other property or proceeds in respect of or in exchange for any
Collateral which it would otherwise be authorized to receive and retain pursuant
to Section 8(a)(ii) shall cease, and all such rights shall thereupon become
vested in Secured Party who shall thereupon have the sole right to receive and
hold as Collateral such dividend payments; and

(iii) all dividends, cash, warrants, rights, instruments, and other property or
proceeds in respect of or in exchange for any Collateral which are received by
any Pledgor contrary to the provisions of paragraph (ii) of this Section 8(b)
shall be received in trust for the benefit of Secured Party, shall be segregated
from other funds of such Pledgor and shall forthwith be paid over to Secured
Party as Collateral in the same form as so received (with any necessary
endorsements).

 

F-7

Form of Pledge Agreement



--------------------------------------------------------------------------------

(c) In order to permit Secured Party to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant to Section 8(b)(i) and to
receive all dividends and other distributions which it may be entitled to
receive under Section 8(a)(ii) or Section 8(b)(ii), (i) each Pledgor shall
promptly execute and deliver (or cause to be executed and delivered) to Secured
Party all such proxies, dividend payment orders, and other instruments as
Secured Party may from time to time reasonably request, and (ii) without
limiting the effect of the immediately preceding clause (i), each Pledgor hereby
grants to Secured Party an irrevocable proxy to vote the Pledged Shares and to
exercise all other rights, powers, privileges, and remedies to which a holder of
the Pledged Shares would be entitled (including, without limitation, giving or
withholding written consents of shareholders, calling special meetings of
shareholders, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Shares on the record books of the issuer thereof) by any other
Person (including the issuer of the Pledged Shares or any officer or agent
thereof), upon the occurrence of an Event of Default and which proxy shall only
terminate upon the payment in full of the Secured Obligations (except for
contingent obligations that survive termination of the Loan Documents) or waiver
or cure of such Default.

(d) Notwithstanding any of the foregoing, each Pledgor agrees that this
Agreement shall not in any way be deemed to obligate Secured Party or any Lender
to assume any of such Pledgor’s obligations, duties, expenses, or liabilities
arising out of this Agreement (including, without limitation, such Pledgor’s
obligations as the holder of the Pledged Shares and as holder of the Pledged
Interests) or under any and all other agreements now existing or hereafter
drafted or executed (collectively, the “Pledgor Obligations”) unless Secured
Party otherwise expressly agrees to assume any or all of said Pledgor
Obligations in writing. Without limiting the generality of the foregoing,
neither the grant of the Lien in the Collateral in favor of Secured Party as
provided herein nor the exercise by Secured Party of any of its rights hereunder
nor any action by Secured Party in connection with a foreclosure on the
Collateral shall be deemed to constitute Secured Party as a partner of any
partnership or a member of any limited liability company; provided, however,
that in the event Secured Party elects to become a substituted partner of any
partnership or a member of any limited liability company in place of Pledgor
while an Event of Default has occurred and is continuing, Secured Party shall be
entitled to and shall become such a substitute partner or member.

9. Secured Party Appointed Attorney-in-Fact. Each Pledgor hereby irrevocably
appoints Secured Party as such Pledgor’s attorney-in-fact, with full authority
in the place and stead of such Pledgor and in the name of such Pledgor, Secured
Party or otherwise, from time to time in Secured Party’s discretion:

(a) to file one or more financing or continuation statements, or amendments
thereto, relative to and limited to all or any part of the Collateral without
the signature of Pledgor;

(b) subsequent to the occurrence and during the continuation of an Event of
Default, to ask, demand, collect, sue for, recover, compound, receive, and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) subsequent to the occurrence and during the continuation of an Event of
Default, to receive, endorse, and collect any instruments made payable to any
Pledgor representing any dividend payment or other distribution in respect of
the Collateral or any part thereof and to give full discharge for the same; and

 

F-8

Form of Pledge Agreement



--------------------------------------------------------------------------------

(d) subsequent to the occurrence and during the continuation of an Event of
Default, to file any claims or take any action or institute any proceedings that
Secured Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of Secured Party with respect to
any of the Collateral.

10. Secured Party May Perform. If any Pledgor fails to perform any agreement
contained herein, then Secured Party may itself perform, or cause performance
of, such agreement, and the expenses of Secured Party incurred in connection
therewith shall be payable by such Pledgor under Section 14(b).

11. Standard of Care. The powers conferred on Secured Party hereunder are solely
to protect its interest in the Collateral and shall not impose any duty upon it
to exercise any such powers. Except for the exercise of reasonable care in the
custody of any Collateral in its possession or under its control and the
accounting for moneys actually received by it hereunder, Secured Party shall
have no duty as to any Collateral, it being understood that Secured Party shall
have no responsibility for (a) ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders, or other matters relating to
any Collateral, whether or not Secured Party has or is deemed to have knowledge
of such matters, (b) taking any necessary steps (other than steps taken in
accordance with the standard of care set forth above to maintain possession or
control of the Collateral) to preserve rights against any parties with respect
to any Collateral, (c) taking any necessary steps to collect or realize upon the
Secured Obligations or any guarantee therefor, or any part thereof, or any of
the Collateral, or (d) initiating any action to protect the Collateral against
the possibility of a decline in market value. Secured Party shall be deemed to
have exercised reasonable care in the custody and preservation of Collateral in
its possession or control if such Collateral is accorded treatment substantially
equal to that which Secured Party accords its own property consisting of
negotiable securities.

12. Remedies.

(a) If any Event of Default shall have occurred and be continuing, then Secured
Party may exercise in respect of the Collateral, in addition to all other rights
and remedies provided for herein or otherwise available to it, all the rights
and remedies of a secured party on default under the Code (whether or not the
Code applies to the affected Collateral), and Secured Party may also in its sole
discretion, without notice except as specified below, sell the Collateral or any
part thereof in one or more parcels at public or private sale, at any exchange
or broker’s board or at any of Secured Party’s offices or elsewhere, for cash,
on credit, or for future delivery, at such time or times and at such price or
prices and upon such other terms as Secured Party may deem commercially
reasonable, irrespective of the impact of any such sales on the market price of
the Collateral. Secured Party or any Lender may be the purchaser of any or all
of the Collateral at any such public sale and Secured Party, as agent for and
representative of Lenders, shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by Secured Party at such sale. Each purchaser at any such sale shall
hold the property sold absolutely free from any claim or right on the part of
any Pledgor, and each Pledgor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay, and/or appraisal which it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Each Pledgor agrees that, to the extent notice of
sale shall be required by law, at least ten (10) days’ prior notice to the
applicable Pledgor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification.
Secured Party shall not be obligated to make any sale of Collateral regardless
of notice of sale having been given. Secured Party may adjourn any public or
private sale from time to time

 

F-9

Form of Pledge Agreement



--------------------------------------------------------------------------------

by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Pledgor hereby waives any claims against Secured Party arising by reason of the
fact that the price at which any Collateral may have been sold at such a private
sale was less than the price which might have been obtained at a public sale,
even if Secured Party accepts the first offer received and does not offer such
Collateral to more than one offeree; provided however, that Pledgors do not
waive the requirements of Section 9-610 of the Code with respect to any sale or
other disposition of the Collateral that is conducted under such Section.

(b) Each Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act of 1933, as from time to time amended (the “Securities Act”),
and applicable state securities laws, Secured Party may be compelled, with
respect to any sale of all or any part of the Collateral conducted without prior
registration or qualification of such Collateral under the Securities Act and/or
such state securities laws, to limit purchasers to those who will agree, among
other things, to acquire the Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. Each Pledgor
acknowledges that any such private sales may be at prices and on terms less
favorable than those obtainable through a public sale without such restrictions
(including, without limitation, a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, each Pledgor agrees that any such private sale shall be deemed to
have been made in a commercially reasonable manner and that Secured Party shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Collateral for the period of time necessary to permit the issuer thereof
to register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would, or should, agree to so register it.

(c) If Secured Party determines to exercise its right to sell any or all of the
Collateral, then upon Secured Party’s written request, each Pledgor shall and
shall cause each issuer of any Pledged Shares to be sold hereunder from time to
time to furnish to Secured Party all such information as Secured Party may
request in order to determine the number of shares and other instruments
included in the Collateral which may be sold by Secured Party in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

13. Application of Proceeds. All proceeds received by Secured Party in respect
of any sale of, collection from, or other realization upon all or any part of
the Collateral shall be held and applied in accordance with the Credit
Agreement.

14. Indemnity and Expenses.

(a) EACH PLEDGOR AGREES TO INDEMNIFY SECURED PARTY AND EACH LENDER FROM AND
AGAINST ANY AND ALL CLAIMS, LOSSES, AND LIABILITIES IN ANY WAY RELATING TO,
GROWING OUT OF, OR RESULTING FROM THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY (INCLUDING, WITHOUT LIMITATION, ENFORCEMENT OF THIS
AGREEMENT), EXCEPT TO THE EXTENT SUCH CLAIMS, LOSSES, OR LIABILITIES RESULT FROM
SECURED PARTY’S OR SUCH LENDER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION.

(b) Pledgors shall pay to Secured Party upon demand the amount of any and all
costs and expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, that

 

F-10

Form of Pledge Agreement



--------------------------------------------------------------------------------

Secured Party may incur in connection with (i) the administration of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral, (iii) the exercise or
enforcement of any of the rights of Secured Party hereunder, or (iv) the failure
by any Pledgor to perform or observe any of the provisions hereof.

15. Continuing Security Interest; Transfer of Loans. This Agreement shall create
a continuing Lien in the Collateral and shall (a) remain in full force and
effect until the payment in full of all Obligations (except for contingent
obligations that survive termination of the Loan Documents), the termination of
the obligations of Lenders to advance Borrowings or issue Letters of Credit
under the Loan Documents, and the expiration of all Letters of Credit and all
Swap Contracts, (b) be binding upon each Pledgor, its successors and assigns,
and (c) inure, together with the rights and remedies of Secured Party hereunder,
to the benefit of Secured Party and each Lender, and their respective
successors, transferees, and assigns. Without limiting the generality of the
foregoing clause (c), but subject to the relevant provisions of the Loan
Documents, any Lender may assign or otherwise transfer any Secured Obligations
held by it to any other Person to the extent permitted by the Credit Agreement,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to such Lender herein or otherwise. Upon the
indefeasible payment in full of all Obligations (except for contingent
obligations that survive termination of the Loan Documents), the termination of
the obligations of Lenders to advance Borrowings or issue Letters of Credit
under the Loan Documents, and the expiration of all Letters of Credit and all
Swap Contracts, the Lien granted hereby shall terminate and all rights to the
Collateral shall revert to Pledgors (provided that, if an Event of Default then
exists, such termination and reversion shall not occur until such time as no
Event of Default is continuing). Upon any such termination Secured Party will,
at Pledgors’ expense, execute and deliver to Pledgors such documents as Pledgors
shall reasonably request to evidence such termination and Pledgors shall be
entitled to the return, upon their request and at their expense, against receipt
and without recourse to Secured Party, of such Collateral as shall not have been
sold or otherwise applied pursuant to the terms hereof.

16. Additional Pledgor Subsidiaries. In accordance with Section 2.17(c) of the
Credit Agreement, certain additional Subsidiaries of Parent may from time to
time become parties hereto as additional Pledgor Subsidiaries (an “Additional
Pledgor Subsidiary”), and such Additional Pledgor Subsidiary and any applicable
Issuer not already a party to this Agreement, shall enter into a joinder hereto,
substantially in the form of Exhibit B, together with all certificates and
instruments representing shares of stock or other equity interests, and listing
the Collateral to be pledged by such Additional Pledgor Subsidiary.

17. Release of Collateral. Collateral shall be released from the Lien of this
Agreement upon any of the following events: (i) any sale or disposition of such
Collateral as permitted by Section 7(a) of this Agreement or Section 8.05 of the
Credit Agreement; (ii) any release of the Lien in such Collateral by the
Administrative Agent in accordance with Sections 2.17(d) and 4.08 of the Credit
Agreement; or (iii) upon termination of Lien pursuant to Section 15. Upon any
release of Collateral pursuant to the terms of this Section 17, (i) Secured
Party shall thereupon return to the respective Pledgor or to its order any and
all certificates and other instruments evidencing or relating to such released
Collateral and (ii) Secured Party will, at Pledgors’ expense, file, or will
authorize the respective Pledgor to file, an amendment or termination to any
financing statement releasing such Collateral.

18. Amendments; Etc. No amendment, modification, termination, or waiver of any
provision of this Agreement, and no consent to any departure by Pledgor from the
terms and conditions hereof, shall in any event be effective unless the same
shall be in writing and signed by Secured Party

 

F-11

Form of Pledge Agreement



--------------------------------------------------------------------------------

and, in the case of any such amendment or modification, by Pledgors. Any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given.

19. Notices. Any notice or other communication herein required or permitted to
be given shall be in writing and shall be in accordance with the provisions of
Section 11.02 of the Credit Agreement.

20. Control Agreement; Acknowledgement by Issuers.

(a) Pledgors hereby authorize and instruct each Issuer to comply, and each
Issuer hereby agrees to so comply, with any instruction received thereby from
Secured Party with respect to the Collateral, without any consent or further
instructions from Pledgors (or other registered owner), and Pledgors agree that
such Issuer shall be fully protected in so complying.

(b) Each Issuer acknowledges receipt of a copy of this Agreement and agrees to
be bound thereby and to comply with the terms thereof insofar as such terms are
applicable to it. Each Issuer further agrees that upon request by Administrative
Agent after the occurrence of an Event of Default, upon receipt of notice from
Secured Party, such Issuer shall pay any dividends, distributions or other
payments with respect to any Pledged Shares or Pledged Interests directly to
Administrative Agent. Each Pledgor hereby irrevocably agrees not to vote to
amend, and each Issuer hereby irrevocably agrees not to amend (i) the applicable
Issuer’s Formation Agreements to provide that its Equity Interests are
securities governed by Article 8 of the Code or (ii) the applicable Issuer’s
Article 8 Opt-In Provisions of the applicable Issuer’s Formation Agreements, and
each Pledgor and each Issuer hereby agrees and acknowledges that any such vote
shall be invalid and any such amendment shall be void ab initio.

21. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of Secured Party in the exercise of any power, right, or privilege
hereunder shall impair such power, right, or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right, or privilege preclude any other or further
exercise thereof or of any other power, right, or privilege. All rights and
remedies existing under this Agreement are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

22. Severability. In case any provision in or obligation under this Agreement
shall be invalid, illegal, or unenforceable in any jurisdiction, the validity,
legality, and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

23. Headings. Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

24. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE

 

F-12

Form of Pledge Agreement



--------------------------------------------------------------------------------

JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SECTION 24(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 24.

25. Actions Not Release. The security interest and Pledgors’ obligations and
Secured

 

F-13

Form of Pledge Agreement



--------------------------------------------------------------------------------

Party’s rights hereunder shall not be released, diminished, impaired, or
adversely affected by the occurrence of any one or more of the following events:
(i) the taking or accepting of any other security or assurance for any or all of
the Obligations; (ii) any release, surrender, exchange, subordination, or loss
of any security or assurance at any time existing in connection with any or all
of the Obligations; (iii) the modification of, amendment to, or waiver of
compliance with any terms of any of the other Loan Documents without the
notification or consent of Pledgors, except as required therein (the right to
such notification or consent being herein specifically waived by Pledgors);
(iv) the insolvency, bankruptcy, or lack of corporate or trust power of any
party at any time liable for the payment of any or all of the Obligations,
whether now existing or hereafter occurring; (v) any renewal, extension, or
rearrangement of the payment of any or all of the Obligations, either with or
without notice to or consent of Pledgors, or any adjustment, indulgence,
forbearance, or compromise that may be granted or given by Secured Party or any
Lender to Pledgors; (vi) any neglect, delay, omission, failure, or refusal of
Secured Party or any Lender to take or prosecute any action in connection with
any other agreement, document, guaranty, or instrument evidencing, securing, or
assuring the payment of all or any of the Obligations; (vii) any failure of
Secured Party or any Lender to notify Pledgors of any renewal, extension, or
assignment of the Obligations or any part thereof, or the release of any
security, or of any other action taken or refrained from being taken by Secured
Party or any Lender against Pledgors or any new agreement between or among
Secured Party or one or more Lenders and Pledgors, it being understood that
neither Secured Party nor any Lender shall be required to give Pledgors any
notice of any kind under any circumstances whatsoever with respect to or in
connection with the Obligations, including, without limitation, notice of
acceptance of this Agreement or any Collateral ever delivered to or for the
account of Secured Party hereunder; (viii) the illegality, invalidity, or
unenforceability of all or any part of the Obligations against any party
obligated with respect thereto by reason of the fact that the Obligations, or
the interest paid or payable with respect thereto, exceeds the amount permitted
by Law, the act of creating the Obligations, or any part thereof, is ultra
vires, or the officers, partners, or trustees creating same acted in excess of
their authority, or for any other reason; (ix) if any payment by any party
obligated with respect thereto is held to constitute a preference under
applicable Laws or for any other reason Secured Party or any Lender is required
to refund such payment or pay the amount thereof to someone else; or (x) by any
fact or circumstance relating to the Obligations which might otherwise
constitute a defense to the obligations of any Pledgor under this Agreement.

26. Counterparts. This Agreement may be executed in one or more counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

27. Limitation. The obligations of each Pledgor hereunder shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code (Title 11, United States Code) or any comparable provisions of any
applicable state law.

[Signature Pages to Follow]

 

F-14

Form of Pledge Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor, Issuer and Secured Party have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

BORROWER:

 

SUNSTONE HOTEL PARTNERSHIP, LLC,

a Delaware limited liability company

By:       Name:   Title:

Address for Notices:

Sunstone Hotel Partnership, LLC

120 Vantis, Suite 350

Aliso Viejo, CA 92656

Attention: Legal Department

Telephone: 949-330-4000

Facsimile: 949-330-4090

Electronic Mail: dsloan@sunstonehotels.com

PLEDGOR SUBSIDIARIES:

                                 , a                                 

By:                       , of each of the foregoing Pledgor Subsidiaries

Address for each of the foregoing Pledgor Subsidiaries:

Sunstone Hotel Investors, Inc.

120 Vantis, Suite 350

Aliso Viejo, CA 92656

Attention: Legal Department

Telephone: 949-330-4000

Facsimile: 949-330-4090

Electronic Mail: dsloan@sunstonehotels.com

 

F-15

Form of Pledge Agreement



--------------------------------------------------------------------------------

ISSUERS:

                                , a                                 

 

By:     Name:     Title:    

Address for each of the foregoing Issuers:

Sunstone Hotel Investors, Inc.

120 Vantis, Suite 350

Aliso Viejo, CA 92656

Attention: Legal Department

Telephone: 949-330-4000

Facsimile: 949-330-4090

Electronic Mail: dsloan@sunstonehotels.com

SECURED PARTY:

BANK OF AMERICA, N.A., a national

banking association, as Administrative Agent

 

By:       Name:   Title:

Notice Address:

Bank of America, N.A.

901 Main St, 14th Floor

Mail Code: TX1-492-14-11

Dallas, TX 75202

Attention: Henry C. Pennell

Telephone: 214-209-1226

Facsimile: 214-290-9448

Electronic Mail: henry.pennell@baml.com

 

F-16

Form of Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

PART A

 

Pledgor

  

Stock

Issuer

  

Certificated

(Y/N)

  

Class of

Stock

  

Stock Certificate

Nos.

  

Par

Value

  

Number

of Shares

  

Percentage of

Outstanding

Stock of the
Stock Issuer

PART B

 

General Partnerships

 

Pledgor

  

General

Partnership

Interests

Issuer/Limited
Partnership

Interests Issuer

  

Certificated

(Y/N)

  

Certificate

No. (if any)

  

No. of

Pledged

Units

  

Percentage of

Outstanding

Interests of the

General

Partnership

Limited Partnerships

 

Pledgor

  

Limited

Partnership Issuer

  

Certificated

(Y/N)

  

Certificate

No. (if any)

  

No. of

Pledged

Units

  

Percentage of

Outstanding

Interests of the Limited
Partnership

Limited Liability Companies

 

Pledgor

  

Limited Liability
Company Issuer

  

Certificated

(Y/N)

  

Certificate

No. (if any)

  

No. of

Pledged

Units

  

Percentage of

Outstanding

Interests of the

Limited

Liability

Company

 

F-17

Form of Pledge Agreement



--------------------------------------------------------------------------------

EXHIBIT A

PLEDGE AMENDMENT

This Pledge Amendment, dated                    , 20     (this “Pledge
Amendment”), is delivered pursuant to Section 6(d) of the Pledge Agreement
referred to below. The undersigned hereby agrees as follows:

1. This Pledge Amendment may be attached to the Pledge Agreement dated as of
November         , 2010, between the undersigned, each other Pledgor party
thereto, and Bank of America, N.A., as Secured Party (the “Pledge Agreement;”
capitalized terms defined therein being used herein as therein defined).

2. The [Pledged Shares / Pledged Interests] listed on this Pledge Amendment
shall be deemed to be part of the [Pledged Shares] [Pledged Interests] and shall
become part of the Collateral and shall secure all Secured Obligations.

3. The undersigned Pledgor hereby confirms and reaffirms the security interest
in the Collateral granted to the Administrative Agent for the benefit of the
Lenders under the Pledge Agreement, and, as additional collateral security for
the prompt and complete payment when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations and in order to induce the Lenders
to make their loans and other extensions of credit under the Credit Agreement,
Pledgor hereby delivers to the Administrative Agent, for the benefit of the
Lenders, all of Pledgor’s interest in [Name of New LLC/New LP/New Company], a
                        (“New Issuer”) listed in Schedule I hereto, together
with all certificates, options, or rights of any nature whatsoever which may be
issued or granted by New Issuer to Pledgor in respect of such interest while the
Pledge Agreement, as supplemented hereby, is in force (the “Additional Pledged
[Interests/Shares]”) and hereby grants to the Administrative Agent a first
priority security interest in the Additional Pledged [Interests/Shares] and all
proceeds thereof.

4. The undersigned hereby certifies that the representations and warranties in
Section 6 of the Pledge Agreement are true and correct as of the date hereof and
hereafter, as to the Pledged Shares, Pledged Interests, instruments and any
other property pledged pursuant to this Pledge Amendment.

5. This Pledge Amendment is supplemental to the Pledge Agreement, forms a part
thereof and is subject to the terms thereof. Schedule 1 to the Pledge Agreement
shall hereby be deemed to include each item listed on Schedule I of this Pledge
Amendment.

6. The undersigned New Issuer hereby agrees to all of the terms and agreements
applicable to such Issuer in the Pledge Agreement.

[Signature Page to Follow]

 

F-18

Form of Pledge Agreement



--------------------------------------------------------------------------------

 

PLEDGOR:   By:       Name:       Title:    

 

NEW ISSUER:   By:       Name:       Title:    

 

F-19

Form of Pledge Agreement



--------------------------------------------------------------------------------

Schedule I

PART A

 

Pledgor

  

Stock

Issuer

  

Certificated

(Y/N)

  

Class of Stock

  

Stock Certificate
Nos.

  

Par

Value

  

Number

of Shares

  

Percentage of

Outstanding

Stock of the
Stock Issuer

PART B

General Partnerships

 

Pledgor

  

General

Partnership

Interests

Issuer/Limited
Partnership
Interests Issuer

  

Certificated

(Y/N)

  

Certificate

No. (if any)

  

No. of

Pledged

Units

  

Percentage of

Outstanding

Interests of the

General

Partnership

Limited Partnerships

 

Pledgor

  

Limited
Partnership Issuer

  

Certificated

(Y/N)

  

Certificate

No. (if any)

  

No. of

Pledged

Units

  

Percentage of

Outstanding

Interests of the Limited
Partnership

Limited Liability Companies

 

Pledgor

  

Limited Liability
Company Issuer

  

Certificated

(Y/N)

  

Certificate

No. (if any)

  

No. of

Pledged

Units

  

Percentage of

Outstanding

Interests of the

Limited Liability
Company

 

F-20

Form of Pledge Agreement



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER TO PLEDGE AGREEMENT

THIS JOINDER TO PLEDGE AGREEMENT dated as of                 , 20         (this
“Joinder”) executed and delivered by                     , a
                     (the “Additional Pledgor Subsidiary”) and                 ,
a                  (“Issuer”) in favor of BANK OF AMERICA, N.A., as
Administrative Agent (the “Secured Party”).

WHEREAS, pursuant to that certain Credit Agreement dated as of November 1, 2010
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware
limited liability company (“Borrower”), SUNSTONE HOTEL INVESTORS, INC., a
Maryland corporation, the financial institutions from time to time party thereto
as “Lenders”, the Secured Party, as Administrative Agent, and the other parties
thereto, the Lenders and the Secured Party have agreed to make available to the
Borrower certain financial accommodations on the terms and conditions set forth
in the Credit Agreement;

WHEREAS, to secure obligations owning by certain parties under the Credit
Agreement and the other Loan Documents, Borrower and the other “Pledgor
Subsidiaries” thereunder had executed and delivered that certain Pledge
Agreement dated as of November __, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Pledge Agreement”);

WHEREAS, it is a condition precedent to the continued extension by the Lenders
and the Secured Party of such financial accommodations that the Additional
Pledgor Subsidiary and Issuer execute this Joinder to become a party to the
Pledge Agreement.

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Additional Pledgor Subsidiary and the Issuer, the
undersigned hereby agree as follows:

Section 1. Accession to Pledge Agreement; Grant of Security Interest. The
Additional Pledgor Subsidiary agrees that it is a “Pledgor” under the Pledge
Agreement and assumes all obligations of a “Pledgor” thereunder, all as if the
Additional Pledgor Subsidiary had been an original signatory to the Pledge
Agreement. The Issuer agrees that it is an “Issuer” under the Pledge Agreement
and assumes all obligations of an “Issuer” thereunder, all as if the Issuer had
been an original signatory to the Pledge Agreement. Without limiting the
generality of the foregoing, the Additional Pledgor Subsidiary hereby:

(a) pledges to the Secured Party for the benefit of the Lenders, and grants to
the Secured Party for the benefit of the Lenders a security interest in, all of
the Additional Pledgor Subsidiary’s right, title and interest in, to and under
the Collateral, including the Pledged Shares and Pledged Interests described on
Schedule I attached hereto, together with all of the other Collateral described
in Section 2 of the Pledge Agreement relating to the Pledged Shares and the
Pledged Interests, as security for the Secured Obligations;

(b) makes to the Secured Party and the Lenders as of the date hereof each of the
representations and warranties contained in Section 6 of the Pledge Agreement
and agrees to be bound by each of the covenants contained in the Pledge
Agreement, including without limitation, those contained in Section 7 thereof;
and

(c) consents and agrees to each other provision set forth in the Pledge
Agreement.

 

F-21

Form of Pledge Agreement



--------------------------------------------------------------------------------

Section 2. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Pledge
Agreement.

[Signatures on Next Page]

 

F-22

Form of Pledge Agreement



--------------------------------------------------------------------------------

In witness whereof, the undersigned Additional Pledgor Subsidiary and Issuer
have caused this Pledge Agreement to be executed and delivered by their
respective officers thereunto duly authorized as of the date first written
above, and have delivered herewith, all items required by Section 16 of the
Pledge Agreement.

 

[NAME OF ADDITIONAL PLEDGOR SUBSIDIARY] By:       Name:       Title:    

 

Address for Notice:            

 

[ISSUER] By:       Name:       Title:    

 

Address for Notice:            

 

F-23

Form of Pledge Agreement



--------------------------------------------------------------------------------

Schedule I

PART A

 

Pledgor

 

Stock

Issuer

 

Certificated

(Y/N)

 

Class of

Stock

 

Stock

Certificate

Nos.

 

Par

Value

 

Number

of Shares

 

Percentage

of

Outstanding

Stock of the

Stock Issuer

             

PART B

General Partnerships

 

Pledgor

 

General

Partnership

Interests

Issuer/Limited

Partnership

Interests Issuer

 

Certificated

(Y/N)

 

Certificate

No. (if any)

 

No. of

Pledged

Units

 

Percentage of

Outstanding

Interests of the

General

Partnership

         

Limited Partnerships

 

Pledgor

 

Limited

Partnership Issuer

 

Certificated

(Y/N)

 

Certificate

No. (if any)

 

No. of

Pledged

Units

 

Percentage of

Outstanding

Interests of the

Limited

Partnership

         

Limited Liability Companies

 

Pledgor

 

Limited Liability
Company Issuer

 

Certificated

(Y/N)

 

Certificate

No. (if any)

 

No. of

Pledged

Units

 

Percentage of

Outstanding

Interests of the

Limited

Liability

Company

         

 

F-24

Form of Pledge Agreement



--------------------------------------------------------------------------------

EXHIBIT G

OPINION MATTERS

1. Borrower is a Delaware limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware.

2. Parent is a Maryland corporation duly incorporated, validly existing and in
good standing under the laws of the State of Maryland.

3. Borrower has the limited liability company power and requisite authority to
execute, deliver and carry out the terms and provisions of the Loan Documents,
and all other documents and instruments delivered pursuant to the terms of such
Loan Documents, and has taken all limited liability company action necessary to
duly authorize (i) the execution, delivery and performance by Borrower of the
terms and provisions of the Loan Documents, and (ii) the performance by Borrower
of its obligations under the Loan Documents.

4. Parent and each Subsidiary Guarantor has the corporate or limited liability
company, as applicable, power and requisite authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is a party,
and all other documents and instruments delivered pursuant to the terms of such
Loan Documents, and has taken all corporate or limited liability company, as
applicable, action necessary to duly authorize (i) the execution, delivery and
performance by such Guarantor of the terms and provisions of the Loan Documents
to which it is a party, and (ii) the performance by such Guarantor of its
obligations under the Loan Documents to which it is a party.

5. The Loan Documents to which Borrower is a party have been duly executed,
presented and delivered by Borrower and constitute the valid and binding
obligations of Borrower, enforceable in accordance with their respective terms.

6. The Loan Documents to which Parent or any Subsidiary Guarantor is a party
have been duly executed, presented and delivered by Parent and each such
Subsidiary Guarantor, as applicable, and constitute the valid and binding
obligations of Parent and each such Subsidiary Guarantor, as applicable,
enforceable in accordance with their respective terms.

7. Neither the execution and delivery by Borrower of the Loan Documents, nor the
performance by Borrower of its obligations thereunder, nor compliance by
Borrower with the terms and provisions thereof, will (a) contravene any
provision of law, statute, rule or regulation of (i) the State of New York (or
any political subdivision thereof), (ii) the Delaware Limited Liability Company
Act, or (iii) the United States of America, in each case, to which Borrower is
subject, or conflict with, or result in any breach of, any material agreement,
mortgage, indenture, deed of trust or other instrument to which and Loan Party
may be subject, including, without limitation, the agreements set forth on
Exhibit A attached hereto (including, without limitation, the Indenture (as
defined in the Credit Agreement)), or result in the creation of any mortgage,
lien, pledge or encumbrance in respect of any property of Borrower (other than
liens in your favor), (b) contravene any judgment, decree, license, order or
permit applicable to Borrower, or (c) violate any provision of the certificate
of formation or limited liability company agreement of Borrower.

8. Neither the execution and delivery by Parent or any Subsidiary Guarantor of
the Loan Documents, nor the performance by Parent or any Subsidiary Guarantor of
their respective obligations thereunder, nor compliance by Parent or any
Subsidiary Guarantor with the terms and provisions thereof, will (a) contravene
any provision of law, statute, rule or regulation of (i) the State of New York
(or any

 

G-1

Form of Opinion Matters



--------------------------------------------------------------------------------

political subdivision thereof), (ii) the Delaware Revised Uniform Limited
Partnership Act, the Delaware General Corporation Law, or the Delaware Limited
Liability Company Act, as applicable, in the case of each Subsidiary Guarantor
formed under the laws of the State of Delaware, (iii) the Maryland General
Corporation Law, in the case of Parent, (iv) the corporation, limited liability
company, and limited partnership laws, as applicable, of the State of formation
of each other Subsidiary Guarantor, or (v) the United States of America, in each
case, to which Parent or any Subsidiary Guarantor is subject, or conflict with,
or result in any breach of, any material agreement, mortgage, indenture, deed of
trust or other instrument to which any Loan Party may be subject, including,
without limitation, the agreements set forth on Exhibit A attached hereto, or
result in the creation of any mortgage, lien, pledge or encumbrance in respect
of any property of Parent or any Subsidiary Guarantor (other than liens in your
favor), or (b) violate any provision of the certificate of incorporation,
bylaws, certificate of formation, or limited liability company agreement, as
applicable, of Parent or any Subsidiary Guarantor.

9. No consent, approval, waiver, license, or authorization or any other action
by or filing with any governmental authority is required under any [New York or
federal statute or regulation, the Delaware Revised Uniform Limited Partnership
Act, the Delaware General Corporation Law, the Delaware Limited Liability
Company Act, or the Maryland General Corporation Law] in connection with the
execution and delivery by Borrower, Parent, or any Subsidiary Guarantor of the
Transaction Documents, except for those already obtained or completed.

10. The Pledge Agreements create in favor of the Administrative Agent, for the
benefit of the Lenders, a valid lien and security interest, which attaches to
the Collateral.

11. Upon the filing of the Financing Statements in the Office of the Secretary
of State of                 , the liens and security interests created by the
Pledge Agreements shall constitute perfected liens and security interests in the
Collateral.

12. None of Borrower, Parent, or any Subsidiary Guarantor is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

13. Neither the execution nor the delivery by Borrower, Parent, or any
Subsidiary Guarantor of the Loan Documents to which it is a party nor the
performance of its obligations thereunder, will contravene Regulation U of the
Board of Governors of the Federal Reserve System.

 

 

G-2

Form of Opinion Matters



--------------------------------------------------------------------------------

EXHIBIT H

BORROWING BASE REPORT

 

To: Bank of America, N.A., as Administrative Agent

Date:             ,         

 

A. Appraised Value Amount of all Borrowing Base Properties (See calculation on
Schedule I):

   $                                 

B. Mortgageability Amount (See calculation on Schedule II):

   $                                 

C. Lesser of Line A and Line B:

   $                                 

D. Consolidated Recourse Indebtedness:

   $                                 

E. Borrowing Base (Line C minus Line D):

   $                                 

F. Aggregate Commitments:

   $                                 

G. Available Commitments (Lesser of Line E and Line F):

   $                                 

H. Total Outstandings:

   $                                 

I. [Borrowing Availability][Borrowing Base Deficiency] (Line G minus Line H):

   $                                 

This report (this “Report”) is submitted pursuant to that certain Credit
Agreement, dated as of November 1, 2010 (as amended, restated, extended,
supplemented, or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Sunstone Hotel Partnership, LLC, a Delaware limited liability company
(“Borrower”), Sunstone Hotel Investors, Inc., Maryland corporation (“Parent”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and L/C Issuer.

The undersigned hereby certify, as of the date first written above, that (a) the
amounts and calculations herein and in Schedule I and Schedule II accurately
reflect the Borrowing Base, Available Loan Amount, and Total Outstandings and
(b) no Default has occurred or is continuing.

[Signature Page Follows.]

 

H-1

Form of Borrowing Base Report



--------------------------------------------------------------------------------

BORROWER:

 

SUNSTONE HOTEL PARTNERSHIP, LLC,

a Delaware limited liability company

By:       Name:       Title:    

 

PARENT:

 

SUNSTONE HOTEL INVESTORS, INC.,

a Maryland corporation

By:       Name:       Title:    

 

H-2

Form of Borrowing Base Report



--------------------------------------------------------------------------------

SCHEDULE I

to Borrowing Base Report

Appraised Value Amount

 

Borrowing Base

Property

  

Appraised Value

  

Adjustment Factor *

    

Appraised Value

Amount

1.                     

   $                                                  %      
$                    

2.                     

   $                                                  %      
$                    

3.                     

   $                                                  %      
$                              $                    

Total Appraised Value Amount

  

   $                    

 

* The Adjustment Amount shall equal 55%.

 

H-3

Form of Borrowing Base Report



--------------------------------------------------------------------------------

SCHEDULE II

to Borrowing Base Report

Mortgageability Amount

A. Adjusted NOI of the Borrowing Base Properties

 

Borrowing Base Property

   Adjusted NOI for the 12
months ended*  

1.

   $                            

2.

   $                            

3.

   $                            

Total Adjusted NOI

   $                            

 

* See calculation attached as Exhibit A. No Borrowing Base Property shall have
an Adjusted NOI of less than $0.00

 

B.        Mortgageability Amount:

               $                        

 

H-4

Form of Borrowing Base Report



--------------------------------------------------------------------------------

EXHIBIT A

to Borrowing Base Report

Calculation of Adjusted NOI

Borrowing Base Property Name:                             

 

A.     Gross Revenue1:

     $                           

B.     Operating Expenses:

     $                           

C.     Management Fees (greater of (i) the actual management fees paid, and
(ii) 3.00% of such gross revenues to the extent not already paid and deducted in
Line B):

     $                           

D.     Franchise Fees (greater of (i) the actual franchise fees paid, and
(ii) 4.00% of such gross revenues to the extent not already paid and deducted in
Line B):

     $                           

E.     FF&E Reserves (greater of (i) assumed reserves stipulated in the
Management Agreement with respect to such Borrowing Base Property, and
(ii) 4.00% of gross revenues):

     $                           

F.      Adjusted NOI for Borrowing Base Property (Line A minus Line B minus Line
C minus Line D minus Line E)2:

     $                           

 

1 

Including amounts received as ground lease income for the Renaissance Orlando.

2 

For any Borrowing Base Property that has been owned by a Loan Party for a period
of less than twelve (12) months as of the date of determination, Adjusted NOI
for such Borrowing Base Property shall be calculated on an annualized basis
(i.e., determined either by (x) the trailing twelve (12) month Adjusted NOI as
calculated in accordance with this definition based on prior ownership data, if
available, or (y) for the first quarter after the acquisition of such Property
by multiplying the Adjusted NOI for such Property for such quarter by four,
determined for the second quarter after the acquisition of such Property by
multiplying the Adjusted NOI for such Property for such two quarters by two, and
determined for the third quarter after the acquisition of such Property by
multiplying the Adjusted NOI for such Property for such three quarters by one
and one third; provided, that, once a method of calculation has been elected for
such Property under either the preceding clause (x) or (y), such method will be
used for the remaining periods) until such time as such Borrowing Base Property
has been owned by such Loan Party for at least twelve (12) months.

 

H-5

Form of Borrowing Base Report



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF GUARANTY AND INDEMNITY RECOURSE EXCEPTIONS

See attached.

 

I-1

Form of Guaranty and Indemnity Recourse Exceptions